

Exhibit 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of November 26, 2019
(together with all exhibits and schedules hereto, this “Amendment”), is entered
into by and among Element Solutions Inc (f/k/a Platform Specialty Products
Corporation), a Delaware corporation (“ESI”), MacDermid, Incorporated, a
Connecticut corporation (“MacDermid” and, together with ESI, the “Borrowers”),
certain subsidiaries of ESI party hereto, Barclays Bank PLC, as collateral agent
and administrative agent (in such respective capacities, the “Collateral Agent”
and the “Administrative Agent”; collectively, the “Agent”) and the Lenders party
hereto. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement (as defined below).
RECITALS
A.Pursuant to that certain Credit Agreement, dated as of January 31, 2019, by
and among the Borrowers, the Agent, the lending institutions parties thereto and
the other agents and entities party thereto (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), the Lenders have extended, and have agreed to
extend, credit to the Borrowers, including the Initial Term Loans, the Initial
Revolving Credit Loans and Initial Revolving Credit Commitments.
B.Pursuant to the Credit Agreement, the Borrowers may obtain Incremental Term
Loans by, among other things, entering into an Incremental Amendment in
accordance with the terms and conditions of the Credit Agreement.
C.On the Funding Date (as defined below), the Borrowers shall borrow, on a joint
and several basis, new term loans denominated in Dollars in an aggregate
principal amount of $744,375,000 from the parties to this Amendment designated
as a “Tranche B-1 Term Loan Lender” on such party’s signature page hereto (each,
a “Tranche B-1 Term Loan Lender” and, collectively, the “Tranche B-1 Term Loan
Lenders”) incurred as a new tranche of term loans constituting Refinancing
Incremental Term Loans (the “Tranche B-1 Term Loans”) under and in accordance
with Section 2.14 of the Credit Agreement, and each Tranche B-1 Term Loan Lender
severally agrees to fund an amount equal to its “Tranche B-1 Term Loan
Commitment” set forth on its signature page hereto.
D.The Borrowers, the other Loan Parties party hereto, the Agent, the Lenders
party hereto have agreed to amend the Credit Agreement as provided in Section 2
hereof on the Funding Date.
E.Each of the Borrowers and the Loan Parties party hereto (each, a “Reaffirming
Party” and, collectively, the “Reaffirming Parties”) expects to realize
substantial direct and indirect benefits as a result of this Amendment
(including the agreements set forth in Section 2 hereof becoming effective and
the consummation of the transactions contemplated thereby) and desires to
reaffirm its obligations pursuant to the Collateral Documents to which it is a
party.
NOW THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



--------------------------------------------------------------------------------



SECTION 1.Funding. Pursuant to and in accordance with Section 2.14 of the Credit
Agreement and subject to the satisfaction (or waiver by the Administrative Agent
in its sole discretion) of the conditions set forth in Section 4 hereof, on the
Funding Date, each Tranche B-1 Term Loan Lender severally agrees to make Tranche
B-1 Term Loans to the Borrowers in Dollars in an amount equal to its “Tranche
B-1 Term Loan Commitment” set forth on its signature page hereto. Except as set
forth in this Amendment, the Tranche B-1 Term Loans shall have identical terms
as the Initial Term Loans and shall otherwise be subject to the provisions of
the Credit Agreement.
SECTION 2. Amendments to Credit Agreement as of the Funding Date. The Borrowers,
the other Loan Parties, the Tranche B-1 Term Loan Lenders and the Administrative
Agent hereby agree that effective as of the Funding Date,
(a) the Credit Agreement shall be amended, in accordance with the provisions of
Section 2.14 and Section 11.01 of the Credit Agreement, in the form of the
Credit Agreement set forth in Exhibit A hereto (i) by deleting each term thereof
which is reflected in strike-through font and (ii) by inserting each term
thereof which is reflected in double underlined font, in each case in the place
where such term appears therein;
(b) Schedule 1.01(c) of the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Exhibit B; and
(c) Schedule 2.01 of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Exhibit C.
SECTION 3. Representations and Warranties. The Borrowers and the other Loan
Parties party hereto represent and warrant to the Agent and the Lenders as of
the Funding Date that:
(a)The execution, delivery and performance by each Loan Party of this Amendment
and other documents executed in connection herewith to which such Person is a
party, and the consummation of the transactions contemplated herein, are within
such Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any material Lien under, or require any material payment to be made under (i)
any material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law that would adversely affect the rights of the Lenders,
the Administrative Agent or the Collateral Agent under the Loan Documents.
(b)This Amendment and each other document executed in connection herewith has
been duly executed and delivered by each Loan Party that is a party hereto and
thereto. This Amendment and each other document executed in connection herewith
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party hereto and thereto in
accordance with its terms, except to the extent that enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
2



--------------------------------------------------------------------------------



(c)(i) Immediately before and after the Funding Date, no Default or Event of
Default has occurred and is continuing, and (ii) all representations and
warranties of each Borrower and each other Loan Party contained in Article VI of
the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of such dates, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(d)Neither the amendment of the Credit Agreement effected on the Funding Date
pursuant to this Amendment nor the execution, delivery, performance or
effectiveness of this Amendment: (i) impairs (or will impair as of the Funding
Date) the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document (as defined in the Credit Agreement), and such Liens continue
unimpaired with the same priority to secure repayment of the Obligations (as
defined in the Credit Agreement), whether heretofore or hereafter incurred or
(ii) requires (or will require as of the Funding Date) that any new filings be
made or other action taken to perfect or to maintain the perfection of such
Liens (other than any filings in connection with the addition of new Loan
Parties and any actions contemplated by Section 7.12 and Section 7.14(b) of the
Credit Agreement).
SECTION 4. Conditions to the Funding Date. This Amendment shall become a binding
agreement of the parties hereto and the agreements set forth herein and the
amendments set forth in Section 2 shall each become effective on the date (the
“Funding Date”) on which each of the following conditions is satisfied or
waived:
(a)The Administrative Agent shall have received from (i) each Borrower and each
other Loan Party, (ii) the Tranche B-1 Term Loan Lenders and (iii) Lenders
collectively constituting the Required Lenders, a counterpart of this Amendment
signed on behalf of such party.
3



--------------------------------------------------------------------------------



(b)The Administrative Agent shall have received a customary closing certificate
from a secretary, assistant secretary or similar officer or foreign
representative of each Borrower and each Loan Party that is a party hereto, in
each case, certifying as to (i) resolutions duly adopted by the board of
directors (or equivalent governing body) of each such Borrower and each such
Loan Party authorizing the execution, delivery and performance of this Amendment
(and the Loan Documents or other documents executed in connection therewith or
herewith in each case as amended on the Funding Date), (ii) the accuracy and
completeness of copies of the certificate or articles of incorporation,
association or organization (or memorandum of association or other equivalent
thereof) of each Loan Party party hereto certified by the relevant authority of
the jurisdiction of organization of such Loan Party (to the extent relevant and
available in the jurisdiction of organization of such Loan Party) and copies of
the by-laws or operating, management, partnership or similar agreement (to the
extent applicable and/or relevant and available in the jurisdiction of
organization of such Loan Party) of each Loan Party party hereto and that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified therein as being the only amendments thereto as
of such date) (or, if applicable, a certification that there has been no change
to the organizational documents of such entity previously delivered to the
Administrative Agent on January 31, 2019, and that such organizational documents
remain in full force and effect as of the Funding Date), (iii) incumbency (to
the extent applicable) and specimen signatures of each officer, director or
authorized representative executing any Loan Document on behalf of each such
Borrower and each such Loan Party and (iv) the good standing (or subsistence or
existence) of each such Borrower and each such Loan Party from the Secretary of
State (or similar state, province or foreign official) of the state, province or
other jurisdiction of such Loan Party’s organization (to the extent relevant and
available in the jurisdiction of organization of such Loan Party).
(c)The Borrowers shall have paid (i) to the Administrative Agent all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent
required in connection with this Amendment pursuant to Section 11.04 of the
Credit Agreement and (ii) to the Agent and Lead Arrangers (as defined below) all
reasonable and documented out-of-pocket costs, expenses and fees (including any
payment of fees separately agreed to in writing by ESI and the Agent and each
Lead Arranger) that are due on or before to the Funding Date, including
reasonable expenses associated with the arrangement, negotiation and preparation
of this Amendment, and the reasonable and documented fees, disbursements and
other charges of one firm of counsel, Latham & Watkins LLP, plus one local
counsel in each appropriate jurisdiction.
(d)The Administrative Agent shall have received the executed legal opinions of
(i) Kane Kessler P.C., counsel to the Borrowers, and, to the limited extent New
York law is applicable, the other Loan Parties party hereto, as customary for
transactions of this type, and (ii) local counsel to the other Loan Parties
party hereto, as customary for transactions of this type.
(e)Each Tranche B-1 Term Loan Lender shall have received, if requested at least
five Business Days in advance of the Funding Date, a Term Loan Note, payable to
the order of such Tranche B-1 Term Loan Lender, duly executed by each Borrower.
(f)To the extent requested at least 10 Business Days prior to the Funding Date,
the Lenders shall have received (i) all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act, and (ii) a Beneficial Ownership Certification in relation to
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, in each case, at least five Business Days prior to the
Funding Date.
(g)The Administrative Agent shall have received a Request for Credit Extension
prior to (i) 12:00 p.m., New York City time, one Business Day prior to the
anticipated Funding Date in the case of Base Rate Loans and (ii) 12:00 p.m., New
York City time, two Business Days prior to the anticipated Funding Date in the
case of Eurocurrency Rate Loans requesting that each Tranche B-1 Term Loan
Lender make the Tranche B-1 Term Loans on the Funding Date and specifying the
amount to be borrowed.
(h)The Administrative Agent shall have received a certificate from a financial
officer of the applicable Borrowers substantially in the form attached hereto as
Exhibit C, to the effect that, immediately before and after giving effect to the
Tranche B-1 Term Loans and the other transactions contemplated hereby, ESI and
its Subsidiaries, taken as a whole, are Solvent (as defined in the Credit
Agreement).
4



--------------------------------------------------------------------------------



(i)The Administrative Agent shall have received a completed standard “life of
loan” flood hazard determination form for each Mortgaged Property, and if the
property is located in an area designated by the U.S. Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards, (A) a Borrower Notice and (if applicable) notification to the Borrowers
that flood insurance coverage under the NFIP created by the U.S. Congress
pursuant to the Flood Laws is not available because the applicable community
does not participate in the NFIP, (B) documentation evidencing the Borrowers’
receipt of the Borrower Notice (e.g., countersigned Borrower Notice, return
receipt of certified U.S. Mail, or overnight delivery), and (C) if Borrower
Notice is required to be given and flood insurance is available in the community
in which the property is located, a copy of one of the following: the flood
insurance policy, the Borrowers’ application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance reasonably satisfactory
to the Collateral Agent and in compliance with the Flood Laws.
(j)The Administrative Agent shall have received confirmation that (i) the
representations and warranties of the Loan Parties contained in Section 3 shall
be true and correct in all materials respects and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Funding Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date and
(ii) at the time of the Funding Date (and after giving effect thereto) no
Default or Event of Default shall exist.
(k)The Administrative Agent shall have received (i) a notice of prepayment in
accordance with Section 2.05(a) of the Credit Agreement, (ii) for the account of
each Initial Term Loan Lender, all accrued and unpaid interest on the Initial
Term Loans held by such Lender up to but excluding the Funding Date and (iii)
for the account of each Initial Term Loan Lender that does not consent to this
Amendment, any loss, cost or expense due to such Lender under Section 3.05 of
the Credit Agreement.
Each party hereto agrees that their respective signatures to this Amendment,
once delivered, are irrevocable and may not be withdrawn. Each Lender, by
delivering its signature page to this Amendment, shall be deemed to have
consented to, approved and accepted each of the amendments to the Credit
Agreement set forth in Section 2 hereof.
SECTION 5. [Reserved].
SECTION 6. Counterparts. This Amendment and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or e-mail (including “.pdf” or “.tif”) of an executed counterpart
of a signature page to this Amendment and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Amendment and
such other Loan Document. The Administrative Agent may also require that any
such documents and signatures delivered by telecopier be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.
SECTION 7. Applicable Law. THIS AMENDMENT AND ANY OTHER LOAN DOCUMENT AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL
BE GOVERNED BY, AND
5



--------------------------------------------------------------------------------



CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).
SECTION 8. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
SECTION 9. Effect of Amendment.
(a)Except as expressly set forth herein, this Amendment shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Agents under the Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. The parties hereto expressly acknowledge that
it is not their intention that this Amendment or any of the other Loan Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, but a modification thereof pursuant to the terms contained
herein. As of the Funding Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. Each of the table of contents and lists of
Exhibits and Schedules of the Credit Agreement shall be amended to reflect the
changes made in this Amendment as of the Funding Date. This Amendment shall
constitute a Loan Document (as defined in the Credit Agreement, both before and
after giving effect to the amendment thereof hereby).
(b)On the Funding Date, each Tranche B-1 Term Loan Lender, if not already a
Lender immediately prior to the Funding Date, shall, as applicable, (i) become a
“Lender” and a “Term Loan Lender”, in each case, for all purposes of the Credit
Agreement and the other Loan Documents and (ii) have the “Tranche B-1 Term Loan
Commitment” set forth on such Tranche B-1 Term Loan Lender’s signature page
hereto be a “Tranche B-1 Term Loan Commitment” under the Credit Agreement and
such Tranche B-1 Term Loan Lender’s Tranche B-1 Term Loans be “Tranche B-1 Term
Loans” under the Credit Agreement.
(c)Except as provided herein, the Tranche B-1 Term Loans shall be treated as
Term Loans for all purposes under the Credit Agreement, including, without
limitation with respect to maturity, prepayments, repayments, interest rate and
other economic terms.
SECTION 10. Affirmation. Each Loan Party which is a party hereto (i) reaffirms
its obligations under the Loan Documents to which it is a party, (ii)
acknowledges and agrees that all of its obligations under the Pledge and
Security Agreement and the other Collateral Documents to which it is party are
reaffirmed and remain in full force and effect on a continuous basis, (iii)
reaffirms each Lien granted by it to the Collateral Agent for the benefit of the
Secured Parties and its guarantees made pursuant to the
6



--------------------------------------------------------------------------------



Guaranty (both before and after the Funding Date) and (iv) confirms that its
guarantee under the Guaranty and its obligations under any other Collateral
Document (both before and after the Funding Date), as applicable, shall apply to
the Borrowers’ obligations under the Credit Agreement (including as amended
hereby).
SECTION 11. Submission to Jurisdiction; WAIVERS OF JURY TRIAL. Section 11.16(b)
and (c) of the Credit Agreement is hereby incorporated by reference herein. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
OR DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 12. FATCA.
(a) For purposes of determining withholding Taxes imposed under FATCA, the
Borrowers and the Administrative Agent shall treat (and the Tranche B-1 Term
Loan Lenders party hereto hereby authorize the Administrative Agent to treat)
the Tranche B-1 Term Loans as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(b) The Borrowers and the Administrative Agent request each Lender to provide
the U.S. federal income tax documentation as required under Section 11.14 of the
Credit Agreement (including documentation required under Section 11.14(c) of the
Credit Agreement to allow the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment).
SECTION 13. Lead Arrangers. The Borrowers agree that each of Barclays Bank PLC
and Credit Suisse Loan Funding LLC (collectively, in such capacities, the “Lead
Arrangers”) (a) are hereby appointed as joint lead arrangers and bookrunners for
the Tranche B-1 Term Loans and shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Arranger pursuant
to Article X and Section 11.04 of the Credit Agreement and (b) except as
otherwise agreed to in writing by the Borrowers and the Lead Arrangers, shall
have no duties, responsibilities or liabilities with respect to this Amendment,
the Credit Agreement or any other Loan Document.
[Signature pages follow]






7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have set their hands as of the date first
written above.
ELEMENT SOLUTIONS INC
By: /s/ Denis Bräuer
Name: Denis Bräuer
Title: Vice President & Corporate Treasurer
MACDERMID, INCORPORATED
By: /s/ Denis Bräuer
Name: Denis Bräuer
Title: Vice President & Corporate Treasurer


[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------



ALENT USA HOLDING, INC.
ALENT INVESTMENTS, INC.
ALENT, INC.
ALPHA ASSEMBLY SOLUTIONS INC.
AR MEXICAN HOLDINGS, INC.
BAYPORT CHEMICAL SERVICE, INC.
COMPUGRAPHICS U.S.A. INC.
EI LIQUIDATION, INC.
MACDERMID ACUMEN, INC.
MACDERMID AMERICAS ACQUISITIONS INC.
MACDERMID ANION, INC.
MACDERMID BRAZIL, INC.
MACDERMID ENTHONE INC.
MACDERMID GRAPHICS SOLUTIONS, LLC
MACDERMID HOUSTON, INC.
MACDERMID INTERNATIONAL INVESTMENTS, LLC
MACDERMID INVESTMENT CORP.
MACDERMID OFFSHORE SOLUTIONS, LLC
MACDERMID OVERSEAS ASIA LIMITED
MACDERMID PRINTING SOLUTIONS ACUMEN, INC.
MACDERMID TEXAS, INC.
MD GRAPHICS SOLUTIONS INC.
MRD ACQUISITION CORP.
NAPP PRINTING PLATE DISTRIBUTION, INC.
NAPP SYSTEMS INC.
OMI INTERNATIONAL CORPORATION
SPECIALTY POLYMERS, INC.
W. CANNING INC.
W. CANNING USA, LLC
By: /s/ John E. Capps
Name: John E. Capps 
Title: Secretary


[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------



MACDERMID INTERNATIONAL PARTNERS
By: MacDermid, Incorporated, its partner
By: /s/ John E. Capps
Name: John E. Capps 
Title: Secretary
By: MacDermid Overseas Asia Limited, its partner
By:/s/ John E. Capps
Name: John E. Capps 
Title: Secretary




W. CANNING LTD.


By: MacDermid Houston, Inc., its General Partner






By: /s/ John E. Capps
Name: John E. Capps 
Title: Secretary
By: MacDermid Texas, Inc., its Limited Partner
By:/s/ John E. Capps
Name: John E. Capps 
Title: Secretary
ROCKVILLE VENTURE, LLC
By: MacDermid, Incorporated, its sole member




By:/s/ John E. Capps
Name: John E. Capps 
Title: Secretary


[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------



VERNON-ROCKVILLE VENTURE, LLC
By: Rockville Venture, LLC, its sole member
By: MacDermid, Incorporated, its sole member
By:/s/ John E. Capps
Name: John E. Capps 
Title: Secretary


[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as Agent and a Tranche B-1 Term Loan Lender




By: /s/ Nicholas J. Fall
Name: Nicholas J. Fall
Title: Managing Director


Tranche B-1 Term Loan Commitment: $744,375,000




[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------




EXHIBIT A
Credit Agreement
(as amended by the Amendment)
[see attached]




--------------------------------------------------------------------------------




EXHIBIT A



CREDIT AGREEMENT
dated as of January 31, 2019
(as amended by Amendment No. 1 to Credit Agreement, dated as of November 26,
2019)
by and among
ELEMENT SOLUTIONS INC (f/k/a PLATFORM SPECIALTY PRODUCTS CORPORATION)
and
MACDERMID, INCORPORATED,
as Borrowers,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS AND L/C ISSUERS FROM TIME TO TIME PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent
and
CREDIT SUISSE LOAN FUNDING LLC,
as Syndication Agent
______________________________
CREDIT SUISSE LOAN FUNDING LLC, BARCLAYS BANK PLC, UBS SECURITIES LLC, HSBC
SECURITIES (USA) INC., CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES
INC., GOLDMAN SACHS BANK USA, NOMURA SECURITIES INTERNATIONAL, INC. and WELLS
FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners












--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01 Defined Terms
1
1.02 Other Interpretive Provisions
50
1.03 Accounting Terms
51
1.04 Rounding
51
1.05 References to Agreements and Laws
52
1.06 Times of Day
52
1.07 Letter of Credit Amounts
52
1.08 Conversion of Foreign Currencies
52
1.09 Divisions
52
1.10 Limited Condition Transactions
53
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
53
2.01 The Loans
53
2.02 Borrowings, Conversions and Continuations of Loans
54
2.03 Letters of Credit
55
2.04 [Reserved]
64
2.05 Prepayments
64
2.06 Termination or Reduction of Commitments
67
2.07 Repayment of Loans
68
2.08 Interest
68
2.09 Fees
69
2.10 Computation of Interest and Fees
69
2.11 Evidence of Indebtedness
70
2.12 Payments Generally
70
2.13 Sharing of Payments
72
2.14 Incremental Facilities
73
2.15 Defaulting Lender
77
2.16 Extension of Term Loans and Revolving Credit Commitments
80
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
83
3.01 Taxes
83
3.02 Illegality
85
3.03 Inability to Determine Rates
85
3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
86
3.05 Funding Losses
87
3.06 Matters Applicable to all Requests for Compensation.
88

1



--------------------------------------------------------------------------------



3.07 Pro Rata Treatment
88
3.08 Survival
88
ARTICLE IV GUARANTY
88
4.01 The Guaranty
88
4.02 Obligations Unconditional
89
4.03 Reinstatement
90
4.04 Certain Additional Waivers
90
4.05 Remedies
90
4.06 Rights of Contribution
90
4.07 Guarantee of Payment; Continuing Guarantee
90
4.08 Keepwell..
90
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
91
5.01 Conditions to Initial Credit Extension
91
5.02 Conditions to all Credit Extensions
93
ARTICLE VI REPRESENTATIONS AND WARRANTIES
93
6.01 Existence, Qualification and Power; Compliance with Laws
93
6.02 Authorization; No Contravention
94
6.03 Governmental Authorization; Other Consents
94
6.04 Binding Effect
94
6.05 Financial Statements; No Material Adverse Effect
94
6.06 Litigation
95
6.07 No Default.
95
6.08 Properties
95
6.09 Environmental Compliance
96
6.10 Insurance
96
6.11 Taxes
96
6.12 ERISA Compliance
97
6.13 Subsidiaries; Equity Interests
98
6.14 Margin Regulations; Investment Company Act
98
6.15 Disclosure
98
6.16 Compliance with Laws
98
6.17 Intellectual Property; Licenses, Etc
99
6.18 Solvency
99
6.19 Casualty, Etc
99
6.20 Perfection, Etc
99
6.21 Swap Obligations
99
6.22 Labor Matters
99

2



--------------------------------------------------------------------------------



6.23 OFAC and Anti-Corruption Laws
100
6.24 Senior Indebtedness
100
ARTICLE VII AFFIRMATIVE COVENANTS
100
7.01 Financial Statements
100
7.02 Certificates; Other Information
101
7.03 Notices
102
7.04 Payment of Obligations
103
7.05 Preservation of Existence, Etc.
103
7.06 Maintenance of Properties
103
7.07 Maintenance of Insurance
104
7.08 Compliance with Laws
104
7.09 Books and Records
104
7.10 Inspection Rights
104
7.11 Use of Proceeds
104
7.12 Additional Guarantees and Collateral
104
7.13 Compliance with Environmental Laws
107
7.14 Further Assurances
108
7.15 Collateral and Guarantee Limitations
108
7.16 Credit Rating
109
7.17 Post-Closing Matters
109
7.18 OFAC and Anti-Corruption Laws
109
ARTICLE VIII NEGATIVE COVENANTS
109
8.01 Liens
110
8.02 Indebtedness
112
8.03 Fundamental Changes
116
8.04 Dispositions
116
8.05 Restricted Payments
117
8.06 Change in Nature of Business
119
8.07 Transactions with Affiliates
120
8.08 Burdensome Agreements
121
8.09 Use of Proceeds
122
8.10 Financial Covenant
122
8.11 Amendments of Organization Documents and Certain Other Agreements
123
8.12 Accounting Changes
123
8.13 Sale and Leaseback Transactions
123
8.14 No Other “Designated Senior Indebtedness”
124
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
124

3



--------------------------------------------------------------------------------



9.01 Events of Default
124
9.02 Remedies Upon Event of Default
126
9.03 Application of Funds
126
ARTICLE X THE AGENTS AND THE ARRANGERS
127
10.01 Appointment and Authority
127
10.02 Delegation of Duties
128
10.03 Rights as a Lender
128
10.04 Exculpatory Provisions
128
10.05 Reliance by Agents
129
10.06 Non-Reliance on Agents and Other Lenders
129
10.07 Resignation of Agent
129
10.08 Administrative Agent May File Proofs of Claim
130
10.09 Collateral and Guaranty Matters
131
10.10 No Other Duties, Etc
131
10.11 Certain ERISA Matters
131
ARTICLE XI MISCELLANEOUS
132
11.01 Amendments, Etc
132
11.02 Notices and Other Communications; Facsimile Copies
135
11.03 No Waiver; Cumulative Remedies
136
11.04 Expenses; Indemnity; Damage Waiver
136
11.05 Payments Set Aside
138
11.06 Successors and Assigns
138
11.07 Confidentiality
143
11.08 Setoff
144
11.09 Interest Rate Limitation
144
11.10 Counterparts
145
11.11 Integration
145
11.12 Survival of Representations and Warranties
145
11.13 Severability
145
11.14 Tax Forms
145
11.15 Replacement of Lenders
147
11.16 Governing Law
147
11.17 Binding Effect
148
11.18 Waiver of Right to Trial by Jury
148
11.19 USA PATRIOT Act Notice
149
11.20 Waiver of Notice of Termination
149
11.21 Headings
149
11.22 Joint and Several Obligations
149

4



--------------------------------------------------------------------------------



11.23 Judgment Currency
150
11.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
151
11.25 Acknowledgement Regarding any Supported QFCs
151



SCHEDULES


1.01(a) Existing Letters of Credit
1.01(c) Mortgaged Properties
1.01(d) Existing Investments
1.01(e) Dormant Subsidiaries
1.01(f) Subsidiary Guarantors
1.01(g) Immaterial Subsidiaries
2.01 Commitments and Pro Rata Shares
6.06 Litigation
6.09 Environmental Matters
6.12 ERISA
6.13 Subsidiaries
6.17 Intellectual Property Matters
6.22 Labor Matters
7.17  Post-Closing Matters
8.01(c) Existing Liens
8.02 Existing Indebtedness
8.04 Certain Dispositions
11.02 Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS


A Assignment and Assumption
B Committed Loan Notice
C Compliance Certificate
D Solvency Certificate
E Perfection Certificate
F Pledge and Security Agreement
G Subsidiary Joinder Agreement
H-1 Term Loan Note
H-2 Revolving Credit Note
I Prepayment Notice






5



--------------------------------------------------------------------------------



CREDIT AGREEMENT
This Credit Agreement is entered into as of January 31, 2019 by and among
Element Solutions Inc (f/k/a Platform Specialty Products Corporation), a
Delaware corporation (“ESI”), MacDermid, Incorporated, a Connecticut corporation
(“MacDermid”), the Guarantors from time to time party hereto, the lenders from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), the L/C Issuers from time to time party hereto and Barclays Bank PLC,
as administrative agent (in such capacity and together with its successors, the
“Administrative Agent”) and collateral agent (in such capacity and together with
its successors, the “Collateral Agent”) and Credit Suisse Loan Funding LLC, as
syndication agent (in such capacity, the “Syndication Agent”).
WHEREAS, on the Closing Date, (a) the Term Loan Lenders extended term loans
hereunder (the “Initial Term Loans”) in an aggregate principal amount of
$750,000,000, (b) the Revolving Credit Lenders provided Initial Revolving Credit
Commitments in an aggregate principal amount of $330,000,000 and (c) the L/C
Issuers agreed to issue Letters of Credit in an aggregate amount available to be
drawn not in excess of the Letter of Credit Sublimit;
WHEREAS, on the Amendment No. 1 Funding Date, the Borrowers have requested that
the Tranche B-1 Term Loan Lenders extend Tranche B-1 Term Loans hereunder in an
aggregate principal amount of $744,375,000, the proceeds of which will be used
to refinance in full the Initial Term Loans outstanding on such date; and
WHEREAS, the Lenders and the L/C Issuers are willing to provide such extensions
of credit, subject to the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2022 Senior Notes” means those certain 6.50% senior notes due 2022 denominated
in Dollars issued pursuant to the terms of the 2022/2023 Senior Notes Indenture.
“2022/2023 Senior Notes Indenture” means that certain Indenture, dated February
2, 2015, among PSPC Escrow Corp., Computershare Trust Company, N.A., as trustee,
and Société Générale Bank & Trust, as paying agent, registrar and transfer agent
for the 2023 Senior Notes, governing the 2022 Senior Notes and the 2023 Senior
Notes, as amended by that certain First Supplemental Indenture, dated February
13, 2015, among ESI, the Initial Guarantors named therein, Computershare Trust
Company, N.A., as trustee, and Société Générale Bank & Trust, as paying agent,
registrar and transfer agent, and as further amended by that certain Second
Supplemental Indenture, dated May 20, 2015, that certain Third Supplemental
Indenture, dated January 26, 2016, and that certain Fourth Supplemental
Indenture, dated April 13, 2016, each as among ESI, each of the subsidiaries of
ESI identified as a “Subsequent Guarantor” on the signature pages thereto, the
other guarantors named therein, Computershare Trust Company, N.A., as trustee,
and Société Générale Bank & Trust, as paying agent, registrar and transfer
agent.




--------------------------------------------------------------------------------



“2023 Senior Notes” means those certain 6.00% senior notes due 2023 denominated
in Euros issued pursuant to the terms of the 2022/2023 Senior Notes Indenture.
“2025 Senior Notes” means those certain 5.875% senior notes due 2025 denominated
in Dollars issued pursuant to the terms of the 2025 Senior Notes Indenture.
“2025 Senior Notes Indenture” means that certain Indenture, dated November 24,
2017, among ESI, the guarantors named therein and Computershare Trust Company,
N.A., as trustee for the 2025 Senior Notes.
“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition”.
“Acquired Indebtedness” means with respect to any specified Person (i)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, provided
such Indebtedness is not incurred (x) in connection with, or in contemplation
of, such other Person merging with or into, or becoming a Subsidiary of, such
specified Person or (y) for purposes of financing the acquisition of such other
Person; and (ii) Indebtedness that is secured by a Lien encumbering any asset
acquired by such specified Person.
“Additional Borrower” has the meaning specified in Section 2.14(a).
“Adjusted Eurocurrency Rate” means, for any Interest Period, an interest rate
per annum equal to the greater of (a) 0.00% per annum and (b) the product of (A)
the Eurocurrency Rate in effect for such Interest Period and (B) Statutory
Reserves.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify ESI and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisory Agreement” means the Advisory Services Agreement, dated as of October
31, 2013 between ESI and Mariposa Capital, LLC.
“Affiliate” means, with respect to any Person, another Person (other than, in
the case of the Loan Parties, a Subsidiary of such Person) that directly, or
indirectly through one or more intermediaries, Governs or is Governed by or is
under common Governance with the Person specified. “Govern” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Governing” and “Governed”
have meanings correlative thereto.
“Agent Parties” has the meaning specified in Section 11.02(c).
“Agents” has the meaning specified in Section 10.01(b).
“Agreement” means this Credit Agreement.

2



--------------------------------------------------------------------------------



“Alternate Currency LIBO Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.
“Alternative Currency” means, (x) with respect to Revolving Credit Loans, Yen,
Euros and Pounds Sterling and (y) with respect to a New Term Loan Facility,
Euros and Pounds Sterling.
“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of November 26, 2019, by and among the Borrowers, the other Loan Parties
party thereto, the Administrative Agent, the Collateral Agent and the Lenders
party thereto.
“Amendment No. 1 Funding Date” has the meaning assigned to the term “Funding
Date” in Section 4 of Amendment No. 1.
“Anti-Corruption Laws” means the (i) United States Foreign Corrupt Practices Act
of 1977, as amended, (ii) the United Kingdom Bribery Act of 2010 and any
applicable anti-bribery or anti-corruption related provisions and/or
anti-bribery, and corruption and/or anti-money laundering laws of any
jurisdiction in which a Borrower conducts business.
“Anticipated Cure Deadline” shall have the meaning assigned to such term in
Section 8.10(b).
“Applicable Rate” means (a) with respect to any Tranche B-1 Term Loan that is
(i) a Eurocurrency Rate Loan, 2.00% per annum and (ii) a Base Rate Loan, 1.00%
per annum, (b) with respect to any Revolving Credit Loan that is (i) a
Eurocurrency Rate Loan, 2.25% per annum and (ii) a Base Rate Loan, 1.25% per
annum, (c) with respect to the Letter of Credit Fees, 2.25% per annum and (d)
with respect to the Commitment Fees, (i) until delivery of a Compliance
Certificate for the first full fiscal quarter ending after the Closing Date,
0.50% per annum and (ii) at any time thereafter, (x) 0.50% per annum if the
First Lien Net Leverage Ratio as of the most recent determination date is
greater than 1.50 to 1.00 or (y) 0.375% per annum if the First Lien Net Leverage
Ratio as of the most recent determination date is less than or equal to 1.50 to
1.00. Notwithstanding the foregoing, it is understood and agreed that for all
periods prior to the Amendment No. 1 Funding Date, the “Applicable Rate” for all
purposes was as set forth in the Credit Agreement as in effect immediately prior
to the Amendment No. 1 Effective Date.
“Approved Fund” has the meaning specified in Section 11.06(g).
“Approved Member State” means each of the following: Belgium, Canada, France,
Germany, Italy, Luxembourg, The Netherlands, Spain, Sweden and the United
Kingdom.
“Arrangers” means Credit Suisse Loan Funding LLC, Barclays Bank PLC, UBS
Securities LLC, HSBC Securities (USA) Inc., Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Nomura Securities
International, Inc. and Wells Fargo Securities, LLC.
“Arysta Sale” means the sale by ESI of its agricultural solutions business,
which consists of Arysta LifeScience Inc. and its subsidiaries, to UPL
Corporation Ltd. or an Affiliate thereof.
“Arysta Sale Agreement” means the Share Purchase Agreement dated July 20, 2018
by and between ESI, as the seller, and UPL Corporation Ltd. as the purchaser.
“Asset Sale” means the Disposition (by way of merger, casualty, condemnation or
otherwise) by ESI or any of its Restricted Subsidiaries to any Person other than
a Loan Party of (a) any
3



--------------------------------------------------------------------------------



Equity Interests of any Restricted Subsidiary (other than directors’ qualifying
shares and employee options granted in the ordinary course of business) or (b)
any other assets of ESI or any of its Restricted Subsidiaries, including Equity
Interests of any Person that is not a Subsidiary (other than (i) inventory
disposed of in the ordinary course of business or the disposition of excess,
damaged, obsolete, worn out or no longer needed assets, scrap and Cash
Equivalents, (ii) dispositions between Restricted Subsidiaries permitted by
Section 8.04(c), clause (c) of the definition of “Permitted Intercompany
Transaction” with respect to dispositions or acquisitions of any Subsidiary of a
Borrower that is not a Loan Party or clause (d) of the definition of “Permitted
Intercompany Transaction” relating to Dispositions with respect to any Excluded
Subsidiary), (iii) dispositions permitted by Section 8.04(h) and dispositions of
non-core assets acquired in connection with any Permitted Acquisition or
Investment permitted hereunder and (iv) any Permitted Sale Leaseback
Transaction); provided that any asset sale or series of related asset sales
described above having a value not in excess of $5,000,000 in any single
transaction or series of related transactions shall be deemed not to be an
“Asset Sale” for purposes of this Agreement and provided further that the Arysta
Sale shall not be deemed to be an “Asset Sale” for purposes of this Agreement.
“Assignee Group” means, with respect to any Lender, such Lender’s Affiliates and
Approved Funds with respect to such Lender.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit A or such other form approved by the Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, as of any date of
determination, the total obligation (discounted to present value at the rate of
interest implicit in the lease included in such transaction) of the lessee for
rental payments (other than accounts required to be paid on account of property
taxes, maintenance, repairs, insurance, assessments, utilities, operating and
labor costs and other items which do not constitute payments for property
rights) during the remaining portion of the term (including extensions which are
at the sole option of the lessor) of the lease included in such transaction (in
the case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).
“Audited Financial Statements” means the audited consolidated balance sheet of
ESI and its then Restricted Subsidiaries for the fiscal years ended December 31,
2017, December 31, 2016 and December 31, 2015 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of ESI and its then Restricted Subsidiaries, including the notes
thereto.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Available Amount” means, on any date of determination (the “Reference Date”),
an amount (which shall not be less than zero) determined on a cumulative basis
equal to the sum of (without duplication): an amount equal to (i) $100,000,000
plus (ii) Net Cash Proceeds from any sale or issuance of Equity Interests of ESI
(excluding Disqualified Stock) to the extent such Net Cash Proceeds are received
by ESI after the Closing Date (other than any Net Cash Proceeds (x) from any
Cure Amount, (y)
4



--------------------------------------------------------------------------------



to the extent such Net Cash Proceeds have been used to build any other basket
for the incurrence of Indebtedness or the making of any Investment or Restricted
Payment or (z) from the sale of any Equity Interests to any employee, director,
officer, manager or consultant of ESI, any direct or indirect parent of ESI and
any Subsidiary of ESI), plus (iii) Net Cash Proceeds of Indebtedness and
Disqualified Stock of ESI, in each case, issued after the Closing Date, which
has been exchanged or converted into Equity Interests (excluding Disqualified
Stock) of ESI (other than with respect to any such exchange or conversion
involving the sale or issuance of Equity Interests to any employee, director,
officer, manager or consultant of ESI, any direct or indirect parent of ESI and
any Subsidiary of ESI), plus (iv)(x) the cumulative amount of Excess Cash Flow
for all fiscal years of ESI completed after the Closing Date (commencing with
the fiscal year ending on December 31, 2019) and prior to the Reference Date
minus (y) the portion of such Excess Cash Flow that has been (or will be) after
the Closing Date and on or prior to the Reference Date required to be offered to
prepay the Loans in accordance with Section 2.05(b) (without giving effect to
any dollar-for-dollar reduction in respect of voluntary prepayments of the Loans
as therein provided), plus (v) to the extent not (A) included in Consolidated
Net Income or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
aggregate amount of all cash dividends and other cash distributions received by
any Borrower or any Restricted Subsidiary from any Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date and prior to the Reference Date in respect of Investments made by
the Borrowers or any Restricted Subsidiary in reliance on the Available Amount,
plus (vi) to the extent not (A) included in Consolidated Net Income or (B)
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the Investments of the
Borrowers and their Restricted Subsidiaries in any Unrestricted Subsidiary that
has been re-designated as a Restricted Subsidiary or that has been merged or
consolidated with or into any Borrower or any Restricted Subsidiaries (up to the
lesser of (x) the fair market value (as determined in good faith by ESI) of the
investments of the Borrowers and their respective Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (y) the fair market value (as determined in good faith by ESI)
of the original investments by the Borrowers and their Restricted Subsidiaries
in such Unrestricted Subsidiary) plus (vii) to the extent not (A) included in
Consolidated Net Income, (B) already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment or (C) required to be applied to prepay the Loans in accordance with
Section 2.05(b), the aggregate amount of all Net Cash Proceeds received by the
Borrowers or any of their Restricted Subsidiaries in connection with the sale,
transfer or other Disposition of its ownership interest in any Unrestricted
Subsidiary, to the extent that the original Investments in such Unrestricted
Subsidiary were made in reliance on the Available Amount plus (viii) the
aggregate amount of Retained Declined Proceeds plus (ix) to the extent not (A)
included in Consolidated Net Income, (B) already reflected as a return of
capital with respect to such Investment for purposes of determining the amount
of such Investment or (C) duplicative of any amount added pursuant to clause
(ii) above that is attributable to such proceeds, the aggregate net cash
proceeds received from the Arysta Sale pursuant to the Arysta Sale Agreement in
excess of $4,050,000,000 without taking into effect debt paydowns or incurrence
of new debt and related financing transactions to the extent received on or
prior to the date that is twelve months after the Closing Date minus (x) the
sum, without duplication, of the aggregate amount of Restricted Payments made
pursuant to Section 8.05(k) after the Closing Date and on or prior to the
Reference Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European
5



--------------------------------------------------------------------------------



Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus ½ of 1.00%,
(b) the Prime Rate in effect on such day and (c) the Adjusted Eurocurrency Rate
determined on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a Eurocurrency Rate Loan with a one-month Interest
Period plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” has the meaning specified in Section 11.25(b).
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrower Notice” has the meaning specified in Section 7.12(b)(iv).
“Borrowers” means ESI, MacDermid and each Additional Borrower (and each, a
“Borrower”).
“Borrowing” means each of a Term Loan Borrowing or a Revolving Credit Borrowing,
as the context may require.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurocurrency
market and (b)(i) when such term is used for the purposes of determining the
date on which the Eurocurrency Rate is determined for any Term Loan denominated
in Euros or Pounds Sterling for any Interest Period therefor and for purposes of
determining the first and last day of any Interest Period, a Target Operating
Day or a day of the year on which banks are not required or authorized to close
in New York; and (ii) for notices, determinations, fundings and payments in
connection with any Term Loan denominated in Euros or Pounds Sterling, a Target
Operating Day or a day of the year on which banks are not required or authorized
to close in New York.
“Capital Expenditures” means, for any period, with respect to any Person,
without duplication (a) the net additions to property, plant and equipment and
other capital expenditures of such Person and its consolidated subsidiaries that
are (or should be) set forth in a consolidated statement of cash flows of such
Person for such period prepared in accordance with GAAP and (b) capital lease
obligations incurred by such Person and its consolidated subsidiaries during
such period.

6



--------------------------------------------------------------------------------



“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any of their Restricted Subsidiaries free and
clear of all Liens:
(a) (i) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof; (ii) securities issued by any state or
municipality within the United States of America (or, in the case of securities
arising from student loans, approved by any such state or municipality) that are
rated “A2” or better by S&P or “P2” or better by Moody’s or the equivalent
rating from any other nationally recognized rating agency; and (iii) securities
issued or fully guaranteed or insured by any Approved Member State, or an agency
or instrumentality thereof (provided, that the full faith and credit of the
applicable Approved Member State is pledged in support of those securities) and
having maturities of not more than one year;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $250,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;
(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof; and
(d) Investments classified in accordance with GAAP as Current Assets of ESI or
any of its Restricted Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Change of Control” means, an event or series of events by which:
(a)a “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding (x) any employee benefit plan
of such Person or its subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (y) Martin E. Franklin and/or his Affiliates) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the fully vested
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
50% of the equity securities of ESI entitled to vote for members of the board of
directors or equivalent governing body of such Person on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);
7



--------------------------------------------------------------------------------



(b)MacDermid or any Additional Borrower shall cease to be a Wholly-Owned
Restricted Subsidiary of ESI; or
(c)any change of control (or similar event, however denominated) with respect to
ESI or any of its Restricted Subsidiaries shall occur under any indenture or
agreement to which ESI or any of its Restricted Subsidiaries is a party, the
effect of which is to cause Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) in excess of
the Threshold Amount after taking into account any amount paid or payable under
Section 2.05(b) to (i) be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise) prior to its stated
maturity date, or (ii) become subject to the requirement that ESI or any of its
Restricted Subsidiaries make an offer to repurchase, prepay, defease or redeem
such Indebtedness prior to its stated maturity date, other than for the
avoidance of doubt, with respect to the 2022 Senior Notes and the 2023 Senior
Notes.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans or Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or Term Loan Commitment.
“Closing Date” means January 31, 2019.
“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as specifically provided otherwise).
“Collateral” means all of the “Collateral” or “Pledged Collateral” referred to
in the Collateral Documents, the Mortgaged Property and all of the other
property and assets that are or are intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.
“Collateral Agent” has the meaning specified in the preamble hereto.
“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages, the Intellectual Property Security Agreements, or other similar
agreements delivered to the Collateral Agent and the Lenders pursuant to Section
7.12, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
any Secured Party.
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit B or such other form approved by the Administrative
Agent.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

8



--------------------------------------------------------------------------------



“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form approved by the Administrative Agent and acceptable
to ESI.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Charges for
such period, (ii) consolidated income tax expense for such period (including any
franchise taxes imposed in lieu of income taxes and any income taxes that would
be payable if the entity were to become a taxable entity for purposes of
federal, state or local income taxes), (iii) all amounts attributable to
depreciation and amortization for such period (including those related to any
Receivables Facility), (iv) any non-cash charges, expenses or losses (including,
but not limited to, non-cash rent expense, impairment of goodwill or other
intangible assets and exchange rate losses) of ESI or any of its Restricted
Subsidiaries for such period (excluding any such charge, expense or loss
incurred that constitutes an accrual of or a reserve for cash charges for any
future period or an amortization of a prepaid cash expense paid in a prior
period or writeoff or writedown of reserves with respect to current assets);
provided, however, that cash payments made in such period or in any future
period in respect of such non-cash items (excluding any non-cash items to the
extent representing an accrual for a future cash expenditure) shall be
subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period when such payments are made, (v) any extraordinary, unusual, or
non-recurring cash charges or expenses for such period (including business
optimization expenses, restructuring charges, integration, acquisition and
disposition (or potential acquisition or disposition) related costs (whether
incurred prior to, or after, the consummation of any such acquisition)) and
severance, retention bonuses, separation payments or other similar one time
compensation payments made to employees of ESI or any of its Restricted
Subsidiaries or made in connection with a Permitted Acquisition, (vi) deferred
compensation, stock-option or employee benefits-based and other equity-based
compensation expenses for such period, (vii) transaction fees and expenses in
connection with the Transactions for such period and the tender offer and/or
redemption of the 2022 Senior Notes and the 2023 Senior Notes,
(viii) transaction fees, costs and expenses during such period in connection
with any investment (including any Permitted Acquisition), Disposition,
recapitalization or issuance of Equity Interests and incurrence of Indebtedness
or similar transactions, in each case, to the extent permitted under this
Agreement and whether or not such investment, Disposition, recapitalization,
issuance of Equity Interests or Indebtedness or acquisition shall have been
consummated, (ix) losses or price adjustments to the extent reimbursable by
third parties in connection with any Permitted Acquisition, as determined in
good faith by ESI, for such period; provided, however, that if the
Administrative Agent, acting reasonably, determines in such period or the
immediately succeeding period that such losses or price adjustments, or any
portion thereof (which, in each case, were included in Consolidated EBITDA in
such period or such immediately preceding period pursuant to this clause (ix)),
are no longer reimbursable or are not likely to be reimbursed, then such losses,
or any portion thereof, shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in each such applicable period, (x) unrealized
losses in respect of Obligations under Swap Contracts during such period,
(xi) any loss or expense during such period from a disposition or discontinued
operations or any loss or expense incurred in connection with the disposal of a
business or product line, whether or not treated as discontinued operations in
accordance with GAAP (or if not in accordance with GAAP as otherwise reasonably
acceptable to the Administrative Agent) and whether or not such disposition or
discontinuance shall have been consummated or completed, (xii) fees paid during
such period in accordance with the Advisory Agreement as in effect on the
Closing Date, (xiii) non-cash charges or amounts recorded in connection with
purchase accounting for such period (including any applicable to future
Permitted Acquisitions), (xiv) non-cash purchase accounting adjustments during
such period relating to the writedown of deferred revenue (whether billed or
unbilled) that are the result of accounting for any acquisition, (xv) fees,
costs and expenses incurred under this Agreement for such period, (xvi) the
cumulative effect of a change in
9



--------------------------------------------------------------------------------



accounting principles for such period and to the extent permitted by Section
1.03(b), (xvii) expenses during such period in connection with the settlement of
any litigation or claim involving ESI or any of its Restricted Subsidiaries,
(xviii) debt discount and debt issuance costs, fees, charges, commissions or
other related or similar costs during such period, in each case incurred in
connection with Indebtedness permitted to be incurred hereunder (whether or not
such Indebtedness has been incurred), (xix) the amount of net cost savings,
operating expense reductions, other operating improvements or initiatives and
acquisition synergies projected by the Borrowers in good faith to be realized
during such period (calculated on a Pro Forma Basis as though such items had
been realized on the first day of such period) as a result of actions taken or
to be taken in connection with any established cost reduction program,
restructuring, acquisition, operation change, initiative or disposition by ESI
or any Restricted Subsidiary, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions, provided that (A) a duly completed
certificate signed by a Responsible Officer of the Borrowers shall be delivered
to the Administrative Agent together with the Compliance Certificate required to
be delivered pursuant to Section 7.02(a), certifying that (x) such cost savings,
operating expense reductions and synergies are reasonably expected and factually
supportable as determined in good faith by ESI, and (y) such actions are to be
taken within 24 months after the consummation or initiation, as the case may be,
of the relevant action, which is expected to result in such cost savings,
expense reductions or synergies, (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (xix) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(C) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (xix) to the extent
occurring more than eight full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies and (D) the aggregate amount of add backs made pursuant to this
clause (xix) shall not exceed an amount equal to 20% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (xix)), (xx) the amount of any expense related to minority interests,
(xxi) any loss resulting from the payment of earn-out obligations, (xxii) any
non-cash expenses or charges recorded in accordance with GAAP relating to
currency valuation of foreign denominated debt, and any non-cash expenses or
charges recorded in accordance with GAAP relating to equity interests issued to
non-employees in exchange for services provided in connection with any
acquisition or business arrangement (in each case, including any such
transaction undertaken but not completed), (xxiii) expenses and charges related
to the incurrence of the 2025 Senior Notes, any refinancing of the Existing
Senior Notes, the Arysta Sale and amending or incurring additional financings in
connection therewith, (xxiv) the amount of any dividends paid in cash to Series
A preferred stockholders of ESI and (xxv) any net payments made to UPL
Corporation Ltd. after the Closing Date in connection with the Arysta Sale,
including any Purchase Price Adjustment (as defined in the Arysta Sale
Agreement) and minus (b) without duplication (i) to the extent included in
determining such Consolidated Net Income, any extraordinary, unusual, or
non-recurring gains or income and all non-cash items of income or gains for such
period, all determined on a consolidated basis in accordance with GAAP,
(ii) unrealized gains in respect of Obligations under Swap Contracts, (iii) any
gains resulting from the payment of earn-out obligations and (iv) any net
proceeds received after the Closing Date in connection with the Arysta Sale,
including any Purchase Price Adjustments; provided that solely for purposes of
calculating the First Lien Net Leverage Ratio, the Total Net Leverage Ratio and
the Fixed Charge Coverage Ratio for any period (A) the Consolidated EBITDA of
any Acquired Entity acquired by any Borrower or any Restricted Subsidiaries
pursuant to a Permitted Acquisition during such period shall be included on a
Pro Forma Basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period) and (B) the Consolidated EBITDA of
any Person or line of business sold or otherwise disposed of by any Borrower
10



--------------------------------------------------------------------------------



or any Restricted Subsidiaries during such period shall be excluded for such
period (assuming the consummation of such sale or other disposition and the
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period).
“Consolidated First Lien Indebtedness” means Consolidated Indebtedness that is
secured by a first priority Lien (other than Permitted Liens) on assets of any
Borrower or Restricted Subsidiary.
“Consolidated Indebtedness” means, at any time, the aggregate amount of
Indebtedness of ESI and its Restricted Subsidiaries outstanding at such time, in
the amount that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, the sum of, without
duplication, (a) the interest expense (including imputed interest expense in
respect of capital lease obligations and Synthetic Lease Obligations) of ESI and
its Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP (including, for the avoidance of doubt, (i) any amounts
of premium or penalty payable in connection with the payment of make-whole
amounts or other prepayment premiums payable in connection with any Indebtedness
of ESI or any of its Restricted Subsidiaries, and (ii) all commissions,
discounts and other fees and charges owed in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP) plus
(b) any interest accrued during such period in respect of Indebtedness of ESI or
any of its Restricted Subsidiaries that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP and minus (c) any consolidated interest income of such Persons for
such period, in each case as recorded by ESI pursuant to GAAP. For purposes of
the foregoing, interest expense shall be determined after giving effect to any
net payments made or received by ESI or any of its Restricted Subsidiaries with
respect to interest rate Swap Contracts.
“Consolidated Net Income” means, for any period, for ESI and its Restricted
Subsidiaries on a consolidated basis, the net income (including, without
duplication, interest income but excluding extraordinary gains and extraordinary
losses, including such extraordinary items set forth in the definition of
Consolidated EBITDA) of ESI and its Restricted Subsidiaries for such period
determined before any reduction in respect of preferred stock dividends and any
amounts attributable to minority interests in PDH; provided that there shall be
excluded (a) the income or loss of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with any
Borrower or any Restricted Subsidiary or the date that such Person’s assets are
acquired by any Borrower or any of its Restricted Subsidiaries; provided,
however, that such income or loss of such Person shall be included for such
period to the extent Consolidated Net Income and Consolidated EBITDA are being
calculated on a Pro Forma Basis in accordance with this Agreement, (b) the
income of any Person (other than a Restricted Subsidiary) in which any other
Person (other than a Borrower or a Wholly-Owned Restricted Subsidiary or any
director holding qualifying shares in accordance with applicable law) has an
interest, except to the extent of the amount of dividends or other distributions
actually paid to a Borrower or a Wholly-Owned Restricted Subsidiary by such
Person during such period, and (c) any net unrealized gain or loss (after any
offset) resulting in such period from obligations in respect of Hedge Agreements
or other derivative instruments and the application of Statement of Financial
Accounting Standards No. 133. For the avoidance of doubt, cash amounts used by
ESI or its Subsidiaries to make purchases of debt (including, without
limitation, purchases of Term Loans) shall not reduce Consolidated Net Income,
nor will any non-cash gain associated with the cancellation of such purchased
debt increase Consolidated Net Income.

11



--------------------------------------------------------------------------------



“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Indebtedness outstanding on such date
that is secured by a Lien (other than Permitted Liens) on assets of any Borrower
or Restricted Subsidiary.
“Consolidated Total Assets” means, as of any date, the total assets of ESI and
its consolidated Restricted Subsidiaries, determined in accordance with GAAP, as
set forth on the consolidated balance sheet of ESI as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Covered Entity” has the meaning specified in Section 11.25(b).
“Covered Party” has the meaning specified in Section 11.25.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is incurred to refinance, in whole or in part, existing Term Loans
(“Refinanced Debt”); provided, further, that (i) the final maturity date of any
such Indebtedness, (x) in the case of any Permitted Equal Priority Refinancing
Debt, shall be no earlier than the maturity date of the Refinanced Debt and (y)
in the case of any Permitted Junior Priority Refinancing Debt and/or any
Permitted Unsecured Refinancing Debt, shall be at least 91 days beyond the final
maturity date for the Refinanced Debt, (ii) the weighted average life to
maturity of any such Indebtedness shall be no shorter than the weighted average
life to maturity of the Refinanced Debt, (iii) there shall be no obligors in
respect of any such Indebtedness that are not Loan Parties, (iv) the covenants,
events of default and other terms and conditions of such Indebtedness
(excluding, for the avoidance of doubt, interest rates, margins and floors,
fees, funding discounts, original issue discounts and prepayment or redemption
premiums and terms) are, when taken as a whole, substantially identical in all
material respects to, or less favorable to the persons providing any such
Indebtedness than, those applicable to the Refinanced Debt (other than
covenants, events of default and other terms and conditions applicable only to
periods after the Latest Maturity Date), (v) except to the extent otherwise
permitted under this Agreement (subject to a dollar-for-dollar usage of any
other basket set forth in Section 8.02, if applicable), such Indebtedness shall
not have a greater principal amount (or shall not have a greater accreted value,
if applicable) than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and fees and expenses associated
with the refinancing and (vi) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith which shall also be paid,
substantially concurrently with the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained (but excluding any non-material
fees, charges, expenses or reimbursements, which may be paid when due prior to
or after such date), in each case, in accordance with this Agreement.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cure Amount” shall have the meaning assigned to such term in Section 8.10(b).
“Cure Right” shall have the meaning assigned to such term in Section 8.10(b).

12



--------------------------------------------------------------------------------



“Current Assets” means, at any time, the consolidated current assets (other than
(i) cash and Cash Equivalents and (ii) the current portion of current and
deferred Taxes) of ESI and its Restricted Subsidiaries in accordance with GAAP.
“Current Liabilities” means, at any time, the consolidated current liabilities
of ESI and its Restricted Subsidiaries at such time in accordance with GAAP, but
excluding, without duplication, (a) the current portion of any long term
Indebtedness and any accrued interest thereon (other than interest expense that
is past due and unpaid), (b) outstanding Revolving Credit Loans and any accrued
interest thereon (other than interest expense that is past due and unpaid) and
(c) the current portion of current and deferred Taxes.
“Customary Intercreditor Agreement” means (a) in connection with the incurrence
of Indebtedness intended to be secured by Liens (other than Permitted Liens) on
the Collateral ranking equal in priority to the Liens on the Collateral securing
the Obligations (but without regard to the control of remedies), at the option
of ESI and the Administrative Agent acting together in good faith, a customary
intercreditor agreement, in form and substance reasonably acceptable to the
Administrative Agent and ESI, which agreement shall provide that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) and (b) in connection with the incurrence of Indebtedness
secured by Liens (other than Permitted Liens) on the Collateral ranking junior
to the Liens on the Collateral securing the Obligations, at the option of ESI
and the Administrative Agent acting together in good faith, a customary
intercreditor agreement, in form and substance reasonably acceptable to the
Administrative Agent and the Borrowers, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Obligations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case to the
fullest extent permitted by applicable Laws.
“Default Right” has the meaning specified in Section 11.25(b).
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and ESI in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified ESI,
13



--------------------------------------------------------------------------------



the Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or ESI, to confirm in writing to the Administrative
Agent and ESI that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and ESI), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law or any applicable bankruptcy law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to ESI, each L/C Issuer and each Lender.
“Defaulting Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.15(a)(iv)(C).
“Designation Date” has the meaning set forth in Section 2.16(e).
“Disclosed Litigation” has the meaning set forth in Section 6.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means, with respect to any Person, any Equity Interest
that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case at the option of the
holder of the Equity Interest), or upon the happening of any event (other than
any event solely within the control of the issuer thereof), matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder of the Equity Interest, in whole or in
part, on or prior to the date that is 91 days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interest that so mature
or are mandatorily redeemable, are so convertible or exchangeable, so accrue
dividends, or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided further, however,
that if such Equity Interests are issued to any employee or to any plan for the
benefit of employees of ESI or its Restricted Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified Stock
solely because they may be required to be repurchased by ESI in order to satisfy
applicable
14



--------------------------------------------------------------------------------



statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests in such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock. Notwithstanding
the preceding sentence, any Equity Interest that would constitute Disqualified
Stock solely because the holders of the Equity Interest have the right to
require a Borrower to repurchase such Equity Interest upon the occurrence of a
change of control or an asset sale will not constitute Disqualified Stock if the
terms of such Equity Interest provide that such Borrower may not repurchase or
redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 8.05.
“Distribution Amount” has the meaning set forth in Section 8.05(a).
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, on the applicable Valuation Date, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to any
amount denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.08 using
the applicable Exchange Rate with respect to such Alternative Currency at the
time in effect on the Valuation Date under the provisions of such Section 1.08.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States.
“Dutch Auction” means an auction conducted by ESI or one of its Restricted
Subsidiaries in order to purchase Term Loans of any Tranche in accordance with
the procedures as may be agreed to between the Administrative Agent and ESI.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning set forth in Section 11.06(g).
“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement EMU.

15



--------------------------------------------------------------------------------



“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person, arising (i)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law, (ii) in connection with any Environmental Liability, or (iii)
in connection with any actual or alleged damage, injury, threat or harm to
natural resources or the environment.
“Environmental Laws” means any and all Laws, judgments, orders, decrees,
permits, concessions, grants, franchises, agreements or governmental
restrictions relating to pollution, the protection of human health or the
environment, or the Release of any Hazardous Materials into the environment,
including those related to hazardous materials, substances or wastes (including
the exposure thereto), air emissions and discharges to waste or public systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
any Loan Party or any Restricted Subsidiary directly or indirectly resulting
from or based upon (a) any non-compliance with, or liability pursuant to, any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment, disposal or presence of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed, retained or imposed with respect to any
of the foregoing.
“Environmental Permit” means any permit, approval, registration, identification
number, license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, and the rules and regulations
promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which, together with any Borrower is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in “insolvency” (within the meaning of
Section 4245 of ERISA), or “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (d) the filing of a notice
16



--------------------------------------------------------------------------------



of intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate; (g) the failure to meet the minimum funding
standard of Section 412 or 430 of the Code or Sections 302 or 303 of ERISA with
respect to any Pension Plan (whether or not waived in accordance with Section
412(c) of the Code or Section 302(c) of ERISA) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) a determination that any Pension Plan is, or is expected to be in
“at-risk” status (as defined in Section 303(i) of ERISA or Section 430(i) of the
Code); (i) the assertion of a material claim (other than routine individual
claims for benefits) against any Plan other than a Multiemployer Plan or the
assets thereof, or against any Loan Party or any of their respective ERISA
Affiliates in connection with any Plan; (j) receipt from the IRS of notice of
the failure of any Pension Plan (or any other Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code; (k) any other event or
condition with respect to any Plan that would reasonably be expected to result
in material liability of the Loan Parties, taken as a whole; or (l) the
imposition of a lien under Section 430(k) of the Code or Section 303(k) of ERISA
with respect to any Pension Plan.
“ESI” has the meaning specified in the preamble hereto.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation
“EURIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.
“Eurocurrency Liabilities” has the meaning specified in Section 3.04(c).
“Eurocurrency Rate” means for any Interest Period: (A) as to any Eurocurrency
Rate Loan denominated in Dollars, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “US LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the US LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if US LIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
US LIBO Rate shall be equal to
17



--------------------------------------------------------------------------------



the Interpolated Rate; provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero, (B) as to any Eurocurrency Rate Loan denominated
in Euros, (i) the rate per annum determined by the Administrative Agent to be
the offered rate which appears on the page of the Reuters Screen which displays
the European interbank offered rate administered by the Banking Federation of
the European Union (such page currently being the EURIBOR01) (the “EURIBO Rate”)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (Brussels, Belgium time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the EURIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if EURIBO Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the EURIBO Rate shall be equal to the
Interpolated Rate; provided, further, that if any such rate determined pursuant
to the preceding clauses (i) or (ii) is below zero, the Eurocurrency Rate will
be deemed to be zero and (C) as to any Eurocurrency Rate Loan denominated in an
Alternative Currency other than Euros, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (the “Alternate Currency LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in such Alternate Currency, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the Alternate Currency LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in such Alternate Currency, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if Alternate Currency LIBO Rates are quoted under
either of the preceding clauses (i) or (ii), but there is no such quotation for
the Interest Period elected, the Alternate Currency LIBO Rate shall be equal to
the Interpolated Rate; provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 9.01.
“Excess Cash Flow” means, for any fiscal year of ESI, (a) the sum, without
duplication, of (i) Consolidated EBITDA for such fiscal year and (ii) reductions
to noncash working capital of ESI and its Restricted Subsidiaries for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year) including any
realized and unrealized losses relating to mark-to-market of amounts denominated
in foreign currencies resulting from the application of FASB ASC 830 (including
realized and unrealized losses from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized and unrealized gains from
related Hedge Agreements) (excluding any changes in working capital due to the
effects of purchase accounting adjustments)) minus (b) the sum, without
duplication, of (i) the amount of any taxes paid in cash by ESI
18



--------------------------------------------------------------------------------



and its Restricted Subsidiaries with respect to such fiscal year (including any
franchise taxes imposed in lieu of income taxes), (ii) Consolidated Interest
Charges with respect to such fiscal year paid in cash, (iii) the amount of any
Capital Expenditures and the cash used during such period for investments
(including any Permitted Acquisition) made by ESI and its Restricted
Subsidiaries, in each case, to the extent permitted under this Agreement
(whether or not such Capital Expenditure, investment or acquisition shall have
been consummated) and that are made in cash during such fiscal year, except to
the extent financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated EBITDA, (iv) permanent repayments of Indebtedness,
including any premium, make-whole or penalty payments paid in respect of such
Indebtedness (other than Voluntary Prepayments and mandatory prepayments of the
Loans under Section 2.05(b)) made in cash by ESI and its Restricted Subsidiaries
during such fiscal year, but only to the extent that the Indebtedness so prepaid
by its terms cannot be reborrowed or redrawn and such prepayments do not occur
in connection with a refinancing of all or any portion of such Indebtedness,
(v) the cash amounts added back to Consolidated EBITDA during such fiscal year
pursuant to the definition of such term (excluding, for the avoidance of doubt,
amounts added back to Consolidated EBITDA pursuant to clauses (a)(i) and (ii) in
the definition thereof to the extent such amounts are otherwise deducted from
Excess Cash Flow pursuant to this clause (b)), (vi) additions to noncash working
capital with respect to such fiscal year (i.e., the increase, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year) including any realized and unrealized gains relating to mark-to-market of
amounts denominated in foreign currencies resulting from the application of FASB
ASC 830 (including realized and unrealized gains from exchange rate fluctuations
on intercompany balances and balance sheet items, net of realized and unrealized
losses from related Hedge Agreements), (vii) cash earnout and royalty payments
made during such fiscal year to former owners of Acquired Entities that were not
deducted as expenses in determining Consolidated Net Income, (viii) the
aggregate amount of Restricted Payments made in cash during such fiscal year in
accordance with Section 8.05(a), (ix) the aggregate amount of any fees and
expenses paid in cash during such fiscal year in connection with any
Indebtedness permitted to be incurred pursuant to Section 8.02 (whether or not
consummated), (x) the aggregate amount of any dividends paid in cash to Series A
preferred stockholders of ESI during such fiscal year and (xi) the amount of
cash payments made in respect of pensions and other postemployment benefits paid
during such fiscal year, to the extent not deducted as expenses in determining
Consolidated Net Income. The working capital adjustment in clause (a)(ii) or
(b)(vi) above, as applicable, shall include (x) with respect to any Permitted
Acquisition of or by a Restricted Subsidiary consummated during such fiscal
year, the amount by which the noncash working capital attributable to such
Restricted Subsidiary as of the date of the consummation of such acquisition
exceeds (or is less than) the noncash working capital attributable to such
Restricted Subsidiary as of the end of such fiscal year and (y) with respect to
any disposition of a Restricted Subsidiary (or disposition of all or
substantially all of the assets of a Restricted Subsidiary or a line of business
of a Restricted Subsidiary) consummated during such fiscal year, the amount by
which the noncash working capital attributable to such Restricted Subsidiary as
of the beginning of such fiscal year exceeds (or is less than) the noncash
working capital attributable to such Restricted Subsidiary as of the date of
consummation of such disposition.
“Exchange Rate” means on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Bloomberg Key
Cross-Currency Rates Page for such Alternative Currency. In the event that such
rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and ESI, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such
19



--------------------------------------------------------------------------------



Alternative Currency are then being conducted, at or about 10:00 a.m. (London
time) on such date for the purchase of Dollars for delivery two Business Days
later; provided that, if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with ESI, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
“Excluded Assets” has the meaning specified in the Pledge and Security
Agreement.
“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is disregarded
as a separate entity for U.S. federal income tax purposes and owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries (held
directly or indirectly through one or more disregarded entities).
“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) any Unrestricted
Subsidiary, (iii) any Excluded Domestic Subsidiary, (iv) any Non-Wholly Owned
Subsidiary (for so long as such Subsidiary remains a Non-Wholly Owned
Subsidiary), (v) any Subsidiary with respect to which ESI and the Administrative
Agent reasonably agree that the cost and/or burden of providing a guaranty of
the Obligations outweighs the benefits accruing to the Lenders, (vi) any
subsidiary listed on Schedule 1.01(e) as of the Closing Date, (vii) any
Receivables Subsidiary, and (viii) solely in the case of any obligation under
any secured hedging agreement that constitutes a “swap” within the meaning of
section 1(a)(47) of the Commodity Exchange Act, any subsidiary that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act
(after giving effect to the “keepwell provisions”).
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (b) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of August 6, 2014, by and among ESI and MacDermid as US
Borrowers (as defined therein), the other borrowers party thereto, the
guarantors party thereto, the lenders party thereto and Barclays Bank PLC, as
administrative agent and collateral agent, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Closing Date.
“Existing Credit Agreement Refinancing” means the repayment in full of the
Indebtedness of the Borrowers and their Subsidiaries under the Existing Credit
Agreement and the termination and release of all commitments, security interests
and guarantees in connection therewith.

20



--------------------------------------------------------------------------------



“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01(a) hereto.
“Existing Loans” has the meaning specified in Section 2.16(a).
“Existing Revolving Credit Commitments” has the meaning specified in Section
2.16(a).
“Existing Revolving Loans” has the meaning specified in Section 2.16(a).
“Existing Revolving Tranche” has the meaning specified in Section 2.16(a).
“Existing Senior Notes” means, collectively, the 2022 Senior Notes, the 2023
Senior Notes and the 2025 Senior Notes.
“Existing Term Loan Tranche” has the meaning specified in Section 2.16(a).
“Existing Term Loans” has the meaning specified in Section 2.16(a).
“Existing Tranche” has the meaning specified in Section 2.16(a).
“Extended Loans” has the meaning specified in Section 2.16(a).
“Extended Revolving Credit Commitments” has the meaning specified in Section
2.16(a).
“Extended Revolving Credit Loans” has the meaning specified in Section 2.16(a).
“Extended Revolving Credit Tranche” has the meaning specified in Section
2.16(a).
“Extended Term Loans” has the meaning specified in Section 2.16(a).
“Extended Term Tranche” has the meaning specified in Section 2.16(a).
“Extended Tranche” has the meaning specified in Section 2.16(a).
“Extending Lender” has the meaning specified in Section 2.16(b).
“Extension” has the meaning specified in Section 2.16(b).
“Extension Amendment” has the meaning specified in Section 2.16(c).
“Extension Date” has the meaning specified in Section 2.16(c).
“Extension Election” has the meaning specified in Section 2.16(b).
“Extension Request” has the meaning specified in Section 2.16(a).
“Extension Request Deadline” has the meaning specified in Section 2.16(b).
“Facility” means each of (a) the Tranche B-1 Term Loan Commitments and the
Tranche B-1 Term Loans made thereunder (the “Tranche B-1 Term Loan Facility”),
(b) any New Term Loan
21



--------------------------------------------------------------------------------



Facility, (c) the Initial Revolving Credit Facility and (d) any New Revolving
Credit Facility, as the context may require.
“Factoring Agreement” means an agreement by and between a Borrower or a
Subsidiary of a Borrower and a Factoring Company pursuant to which a Borrower or
such Subsidiary shall, pursuant to customary terms for the size and type of
transaction involved, sell, transfer and assign its rights, title and interests
in certain accounts receivable, specifically identified therein, to a Factoring
Company.
“Factoring Company” means any counterparty to any Factoring Agreement to whom a
Borrower or any Subsidiary of a Borrower sells, transfers and assigns its right,
title and interests in certain accounts receivable pursuant to the terms of such
Factoring Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Loan Party.
“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Indebtedness as of such date minus the
unrestricted cash and Cash Equivalents of the Borrowers and their Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ending on such date.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four fiscal quarters most
recently ending on such date to (b) Fixed Charges for the period of the four
fiscal quarters most recently ending on such date.
“Fixed Charges” means, for any period, the sum of (1) the cash portion of
Consolidated Interest Charges for such period, (2) all cash dividends or other
distributions paid (excluding items eliminated in consolidation) on any series
of preferred stock during such period; and (3) all cash dividends or other
distributions paid or accrued (excluding items eliminated in consolidation) on
any series of Disqualified Stock during such period; provided that, solely for
purposes of calculating the Fixed Charge Coverage Ratio for any period, (i) the
cash portion of Consolidated Interest Charges attributable to any Indebtedness
repaid during such period shall be excluded for such period (assuming such
Indebtedness had been repaid immediately prior to the beginning of such period)
and (ii) the cash portion of Consolidated Interest Charges attributable to any
Indebtedness incurred during such period shall be annualized for such period
(assuming such Indebtedness had been incurred on the first day of such period).
“Flood Laws” has the meaning specified in Section 7.12(b)(iv).

22



--------------------------------------------------------------------------------



“Foreign Government Scheme or Arrangement” has the meaning specified in Section
6.12(d).
“Foreign Lender” has the meaning specified in Section 11.14(a).
“Foreign Plan” has the meaning specified in Section 6.12(d).
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each L/C Issuer, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the applicable L/C Issuer and (d) the Commitments shall have expired or been
terminated in full.
“Fund” has the meaning specified in Section 11.06(g).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Govern” has the meaning specified in the definition of “Affiliate.”
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government including,
without limitation, any agency of the European Union or similar monetary or
multinational authority.
“Granting Lender” has the meaning specified in Section 11.06(b)(vii).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to
23



--------------------------------------------------------------------------------



purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means a collective reference to the Subsidiary Guarantors and,
except with respect to their own respective Obligations, the Borrowers; provided
that the Guarantors shall not include any Excluded Subsidiaries.
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent and the Lenders pursuant to Article IV.
“Hazardous Materials” means any material, substance or waste that is listed,
regulated, or otherwise defined as hazardous, toxic, radioactive, a pollutant or
a contaminant (or words of similar regulatory intent or meaning) under
applicable Environmental Law, or which could give rise to liability under any
Environmental Law, including, but not limited to, all explosive or radioactive
substances or wastes, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and pesticides.
“Hedge Bank” means any Person that is an Agent, Arranger, Lender or any
Affiliate of any of the foregoing, in each case, at the time the applicable
Secured Hedge Agreement is entered into, irrespective of whether such Person
ceases to be an Agent, Arranger, Lender or any Affiliate of any of the foregoing
after entering into the applicable Secured Hedge Agreement.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Borrowers to the Administrative Agent in writing that meets all of the
following criteria calculated on the Pro Forma Basis by reference to the most
recently delivered set of financial statements delivered pursuant to
Section 7.01(a): (a) the consolidated total assets of such Restricted Subsidiary
and its subsidiaries which qualify as Restricted Subsidiaries as of the date of
such financial statements, do not exceed an amount equal to 5.0% of the
Consolidated Total Assets of ESI and its Restricted Subsidiaries as of such
date; and (b) the consolidated total assets of all Immaterial Subsidiaries and
their respective subsidiaries, taken as a whole, as of the date of such
financial statements, do not exceed an amount equal to 10.0% of the Consolidated
Total Assets of the Borrowers and their Restricted Subsidiaries as of such date.
As of the Closing Date, the Borrowers designate each of the Restricted
Subsidiaries listed on Schedule 1.01(g) hereto as Immaterial Subsidiaries.
“Increased Amount Date” has the meaning specified in Section 2.14(a).

24



--------------------------------------------------------------------------------



“Incremental Amendment” has the meaning specified in Section 2.14(a).
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.
“Incremental Facilities” has the meaning assigned to such term in Section
2.14(a).
“Incremental Loans” has the meaning assigned to such term in Section 2.14(a).
“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.14(a).
“Incremental Revolving Credit Loans” has the meaning assigned to such term in
Section 2.14(a).
“Incremental Term Facility” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term Loans” has the meaning assigned to such term in Section
2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements, convertible
securities (to the extent that they have put provisions that are exercisable
during the term of this Agreement) or other similar instruments;
(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);
(d)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)capital leases and Synthetic Lease Obligations; and
(f)all Guarantees of such Person in respect of any of the foregoing;
if and to the extent that any of the foregoing Indebtedness (other than
Guarantees, Letters of Credit and Swap Obligations) would appear as a liability
upon a balance sheet (excluding the footnotes thereto) of such Person prepared
in accordance with GAAP.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
25



--------------------------------------------------------------------------------



expressly made non-recourse to such Person. The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, however, Indebtedness shall not include any obligations under (i)
The Austria Plan, MacDermid Retirement Indemnity Plans, MacDermid Profit Sharing
and Employee Stock Ownership Plan, Alent Germany GmbH Jubilee, Alpha Assembly
Solutions Germany GmbH Jubilee, Alpha Assembly Solutions Germany GmbH Pension,
MacDermid Enthone GmbH ATZ, MacDermid Cannings GmbH, MacDermid Enthone GmbH
Jubilee, MacDermid Enthone GmbH Pension, Italy MacDermid TFR, MPSMS – Seniority
Premium, MPSMS – Severance Termination, Alent Taiwan, Taiwan Former Enthone
Plan, The MacDermid Chemical Taiwan LTD Defined Benefit Pension Plan, Alent,
Inc. US Central SERP, The MacDermid Incorporated All Employees Pension Plan, The
MacDermid Supplement Executive Retirement Plan, The MacDermid, Incorporated
Retiree Medical/Dental Plan, MacDermid Retiree Medical, Anion MacDermid Brazil,
Alent, Inc. Postretirement Welfare Plan, MacDermid Incorporated Retiree Health
Plan, Nippon MacDermid Co., Ltd., any Foreign Plan, Foreign Government Scheme or
Arrangement or another employee benefit plan.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Informational Website” has the meaning specified in Section 7.02.
“Initial Availability Period” means the period from and including the Closing
Date to but excluding the earliest of (a) the Initial Revolving Credit Maturity
Date, (b) the date of termination of the Initial Revolving Credit Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Initial Revolving Credit Lender to make Initial Revolving Credit Loans and
of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.
“Initial Revolving Credit Commitments” means, as to each Initial Revolving
Credit Lender, its obligation to (a) make Initial Revolving Credit Loans to a
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Initial Revolving Credit Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of Initial Revolving Credit Commitments on the Closing Date is
$330,000,000.
“Initial Revolving Credit Facility” means the Initial Revolving Credit
Commitments and the extensions of credit made thereunder.
“Initial Revolving Credit Lenders” means, at any time, any Revolving Credit
Lender that has an Initial Revolving Credit Commitment or an outstanding Initial
Revolving Credit Loan at such time.
“Initial Revolving Credit Loan” has the meaning specified in Section 2.01.
“Initial Revolving Credit Maturity Date” means, with respect to any Initial
Revolving Credit Loan, the earlier of (i) the date that is five years after the
Closing Date, which date is January 31, 2024, and (ii) the date of termination
in whole of the Initial Revolving Credit Commitments and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02.
“Initial Term Loans” has the meaning specified in the recitals hereto.

26



--------------------------------------------------------------------------------



“Intellectual Property Security Agreement” means each Patent Security Agreement,
Trademark Security Agreement and Copyright Security Agreement to be executed and
delivered by a Loan Party, substantially in the form of Exhibits A, B and C to
the Pledge and Security Agreement, respectively, or such other form approved by
the Administrative Agent.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and in the case of
any Term Loans, the applicable Term Loan Maturity Date, or in the case of
Revolving Credit Loans, the applicable Revolving Credit Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and in the case of any Term Loans, the applicable Term Loan Maturity
Date, or in the case of Revolving Credit Loans, the applicable Revolving Credit
Maturity Date.
“Interest Period” means, as to (a) each Term Loan that is a Eurocurrency Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan is disbursed
or converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter (or twelve months, if agreed to by all
applicable Term Loan Lenders) and (b) each Revolving Credit Loan that is a
Eurocurrency Rate Loan, the period commencing on the date such Eurocurrency Rate
Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan and
ending on the date one, two, three or six months thereafter (or one week, two
weeks or twelve months, if agreed to by all applicable Revolving Credit Lenders;
provided that each Revolving Credit Lender shall be deemed to have agreed to the
selection of any one-week or two-week Interest Period unless such Revolving
Credit Lender shall object in writing to the Administrative Agent within one
Business Day after receiving notice of such selection), in each case, as
selected by any Borrower in its Committed Loan Notice; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond, in the case of any Term Loans, the
applicable Term Loan Maturity Date, or in the case of Revolving Credit Loans,
the applicable Revolving Credit Maturity Date.
“Interpolated Rate” means, in relation to the US LIBO Rate, EURIBO Rate or
Alternate Currency LIBO Rate, as applicable, the rate which results from
interpolating on a linear basis between:
(i) the applicable US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate, as
applicable, for the longest period (for which that US LIBO Rate, EURIBO Rate or
Alternate Currency LIBO Rate, as applicable, is available) which is less than
the Interest Period of that Loan; and
27



--------------------------------------------------------------------------------



(ii) the applicable US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate,
as applicable, for the shortest period (for which that US LIBO Rate, EURIBO Rate
or Alternate Currency LIBO Rate, as applicable, is available) which exceeds the
Interest Period of that Loan,
in each case, as of 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period of that Loan.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the applicable L/C Issuer and any Borrower or any Restricted Subsidiary or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.23(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.23(a).
“Latest Maturity Date” shall mean, at any date, the latest maturity date of all
classes of Loans or Commitments that are outstanding on such date.
“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, regulations or any determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such person or any of its Real Property or personal property
or to which such person or any of its property of any nature is subject.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means as the context may require, each of Credit Suisse AG, Cayman
Islands Branch, Barclays Bank PLC, UBS AG, Stamford Branch, HSBC Bank USA, N.A.,
Citibank, N.A., Deutsche Bank AG New York, Goldman Sachs Bank USA, Nomura
Corporate Funding Americas, LLC and Wells Fargo Bank, National Association and
any other Revolving Credit Lender that may
28



--------------------------------------------------------------------------------



become an L/C Issuer pursuant to Section 2.03(m), with respect to Letters of
Credit issued by such Revolving Credit Lender. Any L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by affiliated
or unaffiliated financial institutions of such L/C Issuer, in which case the
term “L/C Issuer” shall include any such affiliated or unaffiliated financial
institutions of such L/C Issuer with respect to Letters of Credit issued by such
affiliated or unaffiliated financial institutions of such L/C Issuer.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
“LCA Election” means ESI’s election to exercise its right to designate any
acquisition (or similar Investment) as a Limited Condition Acquisition pursuant
to the terms hereof.
“LCA Test Date” means the date on which the definitive agreement for any such
Limited Condition Acquisition is entered into.
“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuers.
“Lender Counterparty” means any Person that is an Agent, Arranger or Lender or
any Affiliate of any of the foregoing, in each case, at the time the applicable
Secured Treasury Management Agreement is entered into, irrespective of whether
such Person ceases to be an Agent, Arranger, Lender or any Affiliate of any of
the foregoing after entering into the applicable Secured Treasury Management
Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify ESI and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit shall be a standby letter of
credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Commitment” means the commitment of the L/C Issuers to issue
Letters of Credit pursuant to Section 2.03.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Initial Revolving Credit Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

29



--------------------------------------------------------------------------------



“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Limited Condition Transaction” shall mean any (i) acquisition or Investment by
one or more of the Borrowers or any Restricted Subsidiary of or in any assets,
business or Person permitted by this Agreement or (ii) repayment or redemption
of, or offer to purchase, any indebtedness permitted by this Agreement, in each
case the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan.
“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, Amendment No. 1, each joinder agreement referred to in Section 2.14,
each Subsidiary Joinder Agreement and the Collateral Documents.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“MacDermid” has the meaning specified in the preamble hereto.
“Majority Facility Lenders” means (a) with respect to the Term Loan Facility,
the holders of a majority of the aggregate unpaid principal amount of the Term
Loan Commitments and Term Loans outstanding under the Term Loan Facility and (b)
with respect to the Revolving Credit Facility, the holders of a majority of the
sum of (i) the unused portion of the Revolving Credit Commitments then in effect
and (ii) the Total Outstandings at such time.
“Market Capitalization” means, with respect to the making of any Restricted
Payment, an amount equal to the product of (a) the total number of issued and
outstanding shares of common Equity Interests of ESI on the date of declaration
of such Restricted Payment multiplied by (b) the arithmetic mean of the closing
prices per share of such Equity Interests on the principal securities exchange
on which such Equity Interests are listed for the 30 consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of ESI and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Real Property” means any parcel of Real Property now or hereafter
owned in fee by any Loan Party that, together with any improvements thereon,
individually has a fair market value of at least $5,000,000 as at (i)(x) the
Closing Date, for Real Property owned as of the Closing Date or (y) the date of
acquisition for Real Property acquired after the Closing Date, in each case as
reasonably
30



--------------------------------------------------------------------------------



estimated in good faith by ESI or (ii) the time of any material improvement on
such Real Property described in clause (i)(y); provided that “Material Real
Property” shall not include the property located at 244–256 Culver Avenue,
Jersey City, NJ 07304 for so long as such property is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968.
“Maximum Rate” has the meaning specified in Section 11.09.
“MFN Adjustment” has the meaning specified in Section 2.14(d).
“Minimum Collateral Amount” means, at any time, (a) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of any L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) for purposes of Section 2.15,
an amount reasonably determined by the Administrative Agent and the applicable
L/C Issuer.
“Minimum Eurocurrency Borrowing Amount” means, (i) with respect to Section
2.02(a)(2), a principal amount equal to the Dollar Equivalent of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof and (ii) with respect to Section
2.05(a)(ii), a principal amount equal to the Dollar Equivalent of $1,000,000 or
a whole multiple of $500,000 in excess thereof.
“Minimum Extension Condition” has the meaning specified in Section 2.16(e).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means an agreement, including, but not limited to, a fee mortgage,
deed of trust, deeds to secure debt, assignment of rents and leases or any other
document, creating and evidencing a Lien on a Mortgaged Property and delivered
pursuant to Section 7.12, as may be amended, modified, supplemented, extended
and/or consolidated from time to time, which shall be in form reasonably
satisfactory to the Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.
“Mortgaged Property” means (a) each owned Material Real Property located in the
United States of America and identified as a “Mortgaged Property” on Schedule
1.01(c) and (b) each Material Real Property located in the United States of
America, if any, owned by any Loan Party and which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 7.12.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means, (a) with respect to any Asset Sale, Recovery Event or
Permitted Sale Leaseback Transaction, the excess, if any, of (i) the sum of cash
and Cash Equivalents received therefrom (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by any Borrower or any Restricted Subsidiary in
31



--------------------------------------------------------------------------------



connection therewith and (C) income taxes reasonably estimated to be actually
payable as a result of any gain recognized in connection therewith; provided,
however, that, if (x) the Borrowers shall deliver a certificate of a Responsible
Officer of the Borrowers to the Administrative Agent at the time of receipt
thereof setting forth the Borrowers’ intent to reinvest such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair productive
assets of a kind then used or usable in the business of the Borrowers and the
Restricted Subsidiaries (including, without limitation, through a Permitted
Investment or Permitted Acquisition) within (1) 360 days of receipt of such
proceeds or (2) if the Borrowers enter into a legally binding commitment to
reinvest such proceeds within 360 days following receipt thereof, within the
earlier of 180 days following the date such legally binding commitment is
entered into and the date on which such legally binding commitment terminates or
is abandoned without the consummation of the reinvestment contemplated thereby
(such applicable period described in clause (1) or (2), the “Reinvestment
Period”) and (y) no Default or Event of Default shall have occurred and shall be
continuing at the time of such certificate or at the proposed time of the
application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of the Reinvestment Period,
at which time such proceeds shall be deemed to be Net Cash Proceeds; provided,
further, that any proceeds of such a Recovery Event (from settlement of
insurance or otherwise) shall be remitted to the Borrowers so long as such
proceeds are not deemed to be Net Cash Proceeds; and (b) with respect to any
issuance or disposition of Indebtedness, the cash proceeds thereof, net of all
taxes and reasonable and customary fees, commissions, costs and other expenses
incurred by the Borrowers and the Restricted Subsidiaries in connection
therewith.
“New Incremental Lender” has the meaning specified in Section 2.14(a).
“New Revolving Credit Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement.
“New Term Loan Commitments” mean the commitments in respect of any New Term Loan
Facility.
“New Term Loan Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement and shall include the Tranche B-1 Term Loan Facility.
“New Term Loan Maturity Date” means the maturity date or expiration date of any
New Term Loan.
“New Term Loans” means any advance made by a Lender under a New Term Loan
Facility.
“NFIP” has the meaning specified in Section 7.12(b)(iv).
“Non-Consenting Lender” has the meaning specified in Section 11.01.
“Non-Excluded Taxes” has the meaning specified in Section 3.01(a).
“Non-Extending Lender” has the meaning specified in Section 2.16(d).
“Non-Wholly Owned Subsidiary” means any Subsidiary all of the Equity Interests
in which (except directors’ qualifying shares and as a result of the PDH
Minority Interest) are not, at the time, directly or indirectly owned by ESI,
other than any Subsidiary that becomes a Non-Wholly Owned Subsidiary after the
Closing Date as a result of (A) the Disposition or issuance of Equity Interests
of such
32



--------------------------------------------------------------------------------



Subsidiary, in either case, to a Person that is an Affiliate, (B) any
transaction entered into primarily for the purpose of such Subsidiary ceasing to
constitute a Guarantor or (C) the Disposition or issuance of Equity Interest of
such Subsidiary for less than the fair market value of such shares (as
reasonably determined by the Borrower).
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” or “Notes” means the Term Loan Notes and/or the Revolving Credit Notes,
individually or collectively, as appropriate.
“Obligation Currency” has the meaning specified in Section 11.23(a).
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (i) any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising including the obligation to
pay principal, interest, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and including interest and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, (ii) any Secured Hedge Agreement and (iii) any Secured
Treasury Management Agreement and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
reasonable sole discretion, may elect to pay or advance on behalf of such Loan
Party. Notwithstanding anything to the contrary, the “Obligations” shall not
include any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department or the U.S. Department of State.
“OID” has the meaning specified in the definition of “Yield”.
“option right” has the meaning specified in the definition of “Change of
Control”.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (i) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
33



--------------------------------------------------------------------------------



Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Patriot Act” has the meaning specified in Section 11.19.
“Paying Agent” has the meaning specified in Section 10.07.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“PDH” means Platform Delaware Holdings, Inc., a Delaware corporation.
“PDH Minority Interest” means up to 5% of the Equity Interests of PDH held by
Tartan Holdings, LLC and others.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to either Title IV of ERISA or Section 412 of the Code and is sponsored
or maintained by any Borrower or any ERISA Affiliate or to which any Borrower or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding six plan
years.
“Perfection Certificate” means the Pre-Closing UCC Diligence Certificate
substantially in the form of Exhibit E or such other form approved by the
Administrative Agent.
“Permitted Acquisition” means the acquisition by any Borrower or any
Wholly-Owned Restricted Subsidiary of all or substantially all the assets of a
Person or line of business of such Person, or of not less than 50.1% of the
outstanding Equity Interests of a Person (referred to herein as the “Acquired
Entity”); provided that (i) the Acquired Entity shall be a going concern and
shall be in a similar line of business (or one reasonably ancillary or
complementary thereto, or which is a reasonable extension, development or
expansion thereof, including, but not limited to, any line of business in the
specialty chemicals market) as that of the Borrowers and the Restricted
Subsidiaries as conducted during the current and most recently concluded
calendar year; (ii)(A) no Event of Default or Default shall have occurred and be
continuing both immediately before and immediately after the execution of the
acquisition agreement by the relevant Restricted Group member and applicable
seller(s), and (B) at the time of such transaction, ESI shall be in Pro Forma
Compliance with the financial covenant set forth in Section 8.10 (whether or not
such covenant is then applicable); provided, that if the Borrowers would not be
in Pro Forma Compliance at the time of such transaction, then the foregoing
requirement to so be in Pro Forma Compliance shall not be required so long as
the aggregate amount of the consideration paid in connection with such
acquisition of an Acquired Entity that does not become a Guarantor and any
related acquisitions of an Acquired Entity that does not become a Guarantor
pursuant to clause (e) of the definition of “Permitted Investments” (including
Indebtedness of the Acquired Entity that is assumed by or on behalf of the
Borrowers and the Restricted Subsidiaries for any such purchase or other
acquisition of an entity that does not become a Guarantor (including by way of
merger) when aggregated with the total cash and noncash consideration
(calculated on the same basis) paid by or on behalf of the Borrowers
34



--------------------------------------------------------------------------------



and the Restricted Subsidiaries for all other purchases and other acquisitions
made by the Borrowers and the Restricted Subsidiaries after the Closing Date of
entities that do not become Guarantors (including by way of merger)), shall not
exceed the greater of (x) $460,000,000 and (y) 100% of the cumulative
Consolidated EBITDA for all fiscal years of ESI completed after the Closing Date
and prior to the date of such Permitted Acquisition; (iii) upon the consummation
of such Permitted Acquisition, the Acquired Entity shall be a Restricted
Subsidiary, (iv) ESI and its Restricted Subsidiaries shall not incur or assume
any Indebtedness in connection with such acquisition, except as permitted by
Section 8.02; and (v) ESI shall comply, and shall cause the Acquired Entity to
comply, with the applicable provisions of Sections 7.12 and 7.14 and the
Collateral Documents.
“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes, bonds or debentures; provided that (a) such Indebtedness is secured by
Liens on all or a portion of the Collateral on an equal priority basis with the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) and is not secured by any property or assets of any Loan
Party other than the Collateral, (b) such Indebtedness satisfies the applicable
requirements set forth in the provisos to the definition of “Credit Agreement
Refinancing Indebtedness”, (c) such Indebtedness is not at any time guaranteed
by any Restricted Subsidiary that is not a Loan Party and (d) the holders of
such Indebtedness (or their representative) and the Administrative Agent and/or
Collateral Agent shall become parties to a Customary Intercreditor Agreement
providing that the Liens on the Collateral securing such obligations shall rank
equal in priority to the Liens on the Collateral securing the Obligations (but
without regard to the control of remedies).
“Permitted Intercompany Transaction” means (a) a merger or consolidation solely
of one or more Subsidiaries of ESI (provided that, (x) if one of such
Subsidiaries is a Loan Party, the result of such merger or consolidation is that
the surviving entity is a Loan Party, (y) if one of the Subsidiaries is a
Restricted Subsidiary, the result of such merger or consolidation is that the
surviving entity is a Restricted Subsidiary and (z) if one of such Subsidiaries
is an Additional Borrower, the result of such merger or consolidation is that
the surviving entity is an Additional Borrower); (b) a transaction consisting of
the acquisition (which may, without limitation, occur through the liquidation
and/or dissolution of a Subsidiary) of (i) all or substantially all of the
Equity Interests of any Subsidiary of ESI, (ii) all or substantially all of the
assets of any Subsidiary of the Borrowers or (iii) all or substantially all of
the assets constituting the business of a division, branch or other unit
operation of any Subsidiary of the Borrowers, in each case, by any one or more
Loan Parties (provided, that if the transaction consists of the acquisition of
the Equity Interests, assets or business of a division, branch or other unit or
operation of an Additional Borrower, the acquiring party shall be either a
Borrower or an Additional Borrower); (c) a transaction consisting of the
acquisition (which may, without limitation, occur through the liquidation and/or
dissolution of such Subsidiary) of (i) all or substantially all of the Equity
Interests of any Subsidiary of the Borrowers that is not a Loan Party, (ii) all
or substantially all of the assets of any Subsidiary of the Borrowers that is
not a Loan Party, (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Subsidiary of the
Borrowers that is not a Loan Party or (iv) any other similar intercompany
transaction by any one or more Subsidiaries of the Borrowers that is consented
to by the Administrative Agent and is not materially adverse to the Lenders as
reasonably determined by the Administrative Agent in its sole discretion;
provided that, (x) if the transaction consists of the acquisition of Equity
Interests, assets or business of a division, branch or other unit or operation
of a Subsidiary that is a Restricted Subsidiary, the acquiring party shall be a
Borrower, an Additional Borrower or a Restricted Subsidiary and (y) after giving
effect to any transaction described in clauses (a) through (c), the Borrowers
shall comply with Section 7.12 to the extent applicable and (d)
35



--------------------------------------------------------------------------------



the liquidation, wind up, dissolution, deregistration or similar action with
respect to any Excluded Subsidiary.
“Permitted Investments” means:
(a)Investments outstanding as of the Closing Date (such Investments in excess of
$10,000,000 are set forth on Schedule 1.01(d));
(b)(i) Investments by the Borrowers and the Restricted Subsidiaries existing on
the Closing Date in the Borrowers and the Restricted Subsidiaries and (ii)
additional Investments by the Borrowers and the Restricted Subsidiaries in the
Borrowers and the Restricted Subsidiaries; provided that (A) if such Investment
shall be in the form of an investment in Equity Interests, any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Pledge and
Security Agreement (subject to the limitation referred to in the proviso of
Section 7.12(a)(iii) in the case of any First-Tier Foreign Subsidiary or
Excluded Domestic Subsidiary), (B) the aggregate amount of Investments under
this clause (b)(ii) by Loan Parties in Restricted Subsidiaries that are not
Subsidiary Guarantors (other than (1)(x) investments in Equity Interests and (y)
intercompany loans and advances, in each case, from a Loan Party to a Restricted
Subsidiary that is not a Subsidiary Guarantor the proceeds of which are used
solely to finance a Permitted Acquisition and (2) intercompany loans and
advances from a Loan Party in Restricted Subsidiaries that are not Subsidiary
Guarantors having a term not exceeding 90 days (inclusive of any roll over or
extensions of terms)) shall not exceed the sum of (I) the greater of (x)
$180,000,000 and (y) 40% of Consolidated EBITDA as of the last day of the last
Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding plus (II) an amount equal to any reduction
in the amount of Investments by Loan Parties in Restricted Subsidiaries that are
not Subsidiary Guarantors set forth in clause (b)(i) above after the Closing
Date, and (C) if such Investment shall be in the form of a loan or advance, such
loan or advance shall be unsecured, and, in the case of a loan or advance owed
by a Loan Party to a Restricted Subsidiary that is not a Loan Party, shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent and, if such loan or advance shall be made by a Loan Party,
shall be evidenced by a promissory note and such promissory note shall be
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Pledge and Security Agreement;
(c)deposits with, or time deposits with, including certificates of deposits
issued by, (i) any office located in the United States of any bank or trust
company that is organized under the laws of the United States or any state
thereof and has capital surplus and undivided profits aggregating at least
$100,000,000, (ii) any Lender or (iii) any foreign bank for which S&P or Moody’s
issues a rating of “A” or higher and which has capital surplus and undivided
profits aggregating at least $100,000,000;
(d)Investments held by ESI or any Restricted Subsidiary in the form of Cash
Equivalents;
(e)Permitted Acquisitions;
36



--------------------------------------------------------------------------------



(f)Investments permitted pursuant to Section 8.02, 8.03, 8.05 or 8.07;
(g)Investments consisting of Permitted Swap Obligations;
(h)intercompany loans and advances to ESI and its Restricted Subsidiaries
pursuant to Section 8.02(e); provided that such intercompany loans and advances
(i) shall be made for the purposes, and shall be subject to all the applicable
limitations set forth in, Section 8.02(e) and (ii) shall be unsecured and
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(i)advances, loans or extensions of credit to customers and suppliers or to
employees, in the ordinary course of business by any Borrower or any of its
Restricted Subsidiaries;
(j)other Investments in an aggregate amount not to exceed the greater of (x)
$225,000,000 and (y) 50% of Consolidated EBITDA as of the last day of the last
Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding;
(k)Investments in a Receivables Subsidiary or relating to a Factoring Agreement
that, in the good faith determination of ESI are necessary or advisable to
effect any Receivables Facility or Factoring Agreement incurred in compliance
with Section 8.02 hereof or any transaction in connection therewith; provided
that such Investment is in the form of a contribution of accounts receivable and
the proceeds thereof and other assets customarily transferred in connection
therewith or as equity; and
(l)Investments in joint ventures engaged in any similar line of business (or one
reasonably ancillary or complementary thereto, including, but not limited to,
anything in the specialty chemicals market) in an aggregate amount, taken
together with all other Investments made pursuant to this clause (l) that are at
that time outstanding, not to exceed the greater of $50 million and 10% of
Consolidated Total Assets.
For all purposes of this Agreement, the amount of any Investment shall be the
original costs of such Investment plus the cost of all additions thereto,
without adjustments for increases or decreases in value, write-ups, write-downs
or write-offs with respect to such Investment, reduced by (without duplication
of any reduction as a result of such Investment (or any portion thereof) deemed
to no longer be outstanding as of any date) any dividend, distribution, interest
payment, return of capital, repayment or other amount received in cash by ESI or
a Restricted Subsidiary in respect of such Investment.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by any Loan Party in the form of one or more series of junior lien secured
notes, bonds or debentures or junior lien secured loans; provided that (a) such
Indebtedness is secured by all or a portion of the Collateral on a junior
priority basis to the Liens on the Collateral securing the Obligations and is
not secured by any property or assets of any Loan Party other than the
Collateral, (b) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” (provided that such Indebtedness may be secured by a Lien on the
Collateral that ranks junior to the Liens on the Collateral securing the
Obligations, notwithstanding any provision to the contrary contained in the
definition of “Credit Agreement Refinancing Indebtedness”), (c) the holders of
such Indebtedness (or their representative) and the Administrative Agent and/or
the Collateral Agent shall become parties to a Customary Intercreditor Agreement
providing that the Liens on the Collateral securing such obligations shall rank
junior to the Liens on the Collateral securing the Obligations and (d) such
Indebtedness is not at any time guaranteed by any Restricted Subsidiary that is
not a Loan Party.

37



--------------------------------------------------------------------------------



“Permitted Liens” means:
(a)in the case of Real Property, easements, restrictions, exceptions,
reservations or defects which, individually or in the aggregate, (a) do not
materially interfere with the ordinary conduct of the business of ESI or any of
its Restricted Subsidiaries at such Real Property and (b) do not materially
affect the value thereof;
(b)non-consensual Liens, if contested in good faith by appropriate proceedings
and appropriate reserves are maintained, in accordance with generally accepted
accounting principles, with respect thereto;
(c)pledges or deposits to secure obligations under workmen’s compensation,
employment and unemployment insurance and other social security legislation or
similar legislation or to secure performance in connection with bids, tenders
and contracts (other than contracts for the payment of borrowed money) to which
any Borrower or any of its Restricted Subsidiaries is a party;
(d)deposits to secure public or statutory obligations of any Borrower or any of
its Restricted Subsidiaries;
(e)materialmen’s, landlords’, warehousemens’, mechanics’, carriers’, workmen’s
or similar Liens arising in the ordinary course of business, or deposits of cash
or United States obligations to obtain the release of such Liens;
(f)deposits to secure surety or performance bonds and other obligations of a
like nature or appeal bonds in proceedings to which any Borrower or any of its
Restricted Subsidiaries is a party;
(g)Liens for Taxes not yet due and payable or being contested in good faith by
appropriate proceedings with adequate reserves on the books of any Borrower or
the applicable Restricted Subsidiary with respect thereto in accordance with
GAAP;
(h)Leases, subleases or licenses of properties owned, leased or licensed by any
Borrower or any of its Restricted Subsidiaries, in each case, entered into in
the ordinary course of business so long as such Leases, subleases and licenses
are subordinate in all respects to the Liens granted and evidenced by the
Collateral Documents and do not, individually or in the aggregate, (i) interfere
in any material respect with the ordinary conduct of the business of any
Borrower or any Restricted Subsidiary, or (ii) materially impair the use (for
its intended purposes) or the value of the property subject thereto;
(i)Liens solely on any cash earnest money deposits made by ESI or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(k)licenses of patents, trademarks, trade secrets, and other intellectual
property rights granted by any Borrowers or any Restricted Subsidiary in the
ordinary course of business, which do not interfere in any material respect with
the business of any Borrower or any of its Restricted Subsidiaries;
38



--------------------------------------------------------------------------------



(l)easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property which, in
the aggregate, do not in any case materially interfere with the ordinary course
of the business of ESI or any of its Restricted Subsidiaries;
(m)judgment Liens securing judgments not constituting an Event of Default under
Article IX;
(n)Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to, including obligations in respect of Letters
of Credit or bank Guarantees for the benefit of insurance carriers;
(o)bankers, liens, rights of setoff and other similar Liens on deposits in one
or more accounts maintained by any Borrower or any Restricted Subsidiary, in
each case, granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements;
(p)Liens in favor of Foreign Plans arising in the ordinary course of business;
and
(q)Liens in favor of any Borrower or any other Guarantor; and
(r)Liens granted by any Restricted Subsidiary that is not a Loan Party in favor
of any Restricted Subsidiary that is not a Loan Party.
“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to the
extent used to refinance, refund, extend, renew or replace existing Indebtedness
(“Refinanced Indebtedness”); provided that (a) the principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness is not
greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (b) such refinancing, refunding,
extending, renewing or replacing Indebtedness has a final maturity that is no
sooner than, and a weighted average life to maturity that is no shorter than,
such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guarantees
thereof remain so subordinated and shall have a lien priority no greater than
the priority of the liens securing the Refinanced Indebtedness to the Liens
securing the Obligations in accordance with, and otherwise subject to, the terms
of a Customary Intercreditor Agreement, (d) if any Loan Party is an obligor in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing, any obligors in respect of such
refinancing, refunding, extending, renewing or replacing Indebtedness must
either (x) be a Loan Party or (y) have been an obligor in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding,
extending, renewing or replacing and (e) such refinancing, refunding, extending,
renewing or replacing Indebtedness contains covenants and events of default and
is benefited by Guarantees, if any, which, taken as a whole, are determined in
good faith by a Responsible Officer of the Borrowers to not be materially less
favorable to the Borrowers or the applicable Restricted Subsidiary and the than
the covenants and events of default or Guarantees, if any, in respect of such
Refinanced Indebtedness.
“Permitted Sale Leaseback Transaction” has the meaning specified in Section
8.13.

39



--------------------------------------------------------------------------------



“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
any Borrower or any Restricted Subsidiary existing or arising under Swap
Contracts, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view”.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Loan Party in the form of one or more series of senior unsecured notes,
bonds or debentures or loans; provided that (a) such Indebtedness satisfies the
applicable requirements set forth in the provisos in the definition of “Credit
Agreement Refinancing Indebtedness” and (b) such Indebtedness is not at any time
guaranteed by any Restricted Subsidiary that is not a Loan Party.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, that is established by any
Borrower or any of its Restricted Subsidiaries or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, in any case, that is not a Foreign Plan.
“Platform” has the meaning specified in Section 7.02.
“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, executed by each of the Loan Parties and the
Administrative Agent for the benefit of the holders of the Obligations, in
substantially the form of Exhibit F, as may be further amended or modified from
time to time in accordance with the terms hereof.
“Pledged Collateral” has the meaning assigned to it in the Pledge and Security
Agreement.
“Pounds Sterling” and the symbol “£” means the lawful currency of the United
Kingdom.
“primary obligor” has the meaning specified in the definition of “Guarantee”.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to any
proposed incurrence of Indebtedness, Permitted Acquisition, Asset Sale (which
relates to assets meeting the definition of clause (c) of the definition of
“Investments”), the making of any Restricted Payment, Investment, Disposition or
any designation of any Restricted Subsidiary as an Unrestricted Subsidiary or
any Subsidiary Redesignation (including pro forma adjustments arising out of
events which are directly attributable to the
40



--------------------------------------------------------------------------------



proposed transaction, are factually supportable and are expected to have a
continuing impact, in each case which adjustments (a) are based on reasonably
detailed written assumptions reasonably acceptable to the Administrative Agent
and (b) are certified by a Responsible Officer of ESI as having been prepared in
good faith based upon reasonable assumptions) or other payment or event subject
to a test or covenant hereunder using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired, sold or otherwise tested hereunder, or to be acquired, sold or tested
hereunder, and the consolidated financial statements of ESI and its Restricted
Subsidiaries which shall be reformulated as if such transaction or other event
subject to testing, and any other such transactions or events subject to testing
that have been consummated or occurred during the period, and any Indebtedness
or other liabilities incurred in connection with any such Permitted Acquisitions
had been consummated and incurred at the beginning of such period.
“Pro Forma Compliance” means, at any date of determination, that ESI shall be in
pro forma compliance with the covenant set forth in Section 8.10 to the extent
(unless otherwise stated herein to the contrary) that such covenant shall be
applicable to ESI at such time, as of the last day of the most recent fiscal
quarter end (computed on the basis of (a) balance sheet amounts as of the most
recently completed fiscal quarter, and (b) income statement amounts for the most
recently completed period of four consecutive fiscal quarters, in each case, for
which financial statements shall have been delivered to the Administrative Agent
and calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).
“Pro Forma Financial Statements” means a pro forma consolidated balance sheet
and related pro forma consolidated income statement of ESI and its Restricted
Subsidiaries as of and for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period ended for which Unaudited
Financial Statements or Audited Financial Statements have been delivered,
prepared after giving effect to the Transactions and the tender offer and/or
redemption of the 2022 Senior Notes and the 2023 Senior Notes as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income).
“Pro Rata Share” means, (a) with respect to each Term Loan Lender at any time, a
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loans or any Tranche of Term Loans, as the case may be, funded by such
Term Loan Lender and (b) with respect to each Revolving Credit Lender with
respect to the Revolving Credit Loans, or any Tranche thereof, at any time, a
percentage (carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Credit Commitment of such Revolving Credit Lender at
such time and the denominator of which is the amount of the Total Revolving
Credit Commitments at such time; provided that if the commitment of each
Revolving Credit Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02, then
the Pro Rata Share of each Revolving Credit Lender shall be determined based on
the Pro Rata Share of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

41



--------------------------------------------------------------------------------



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02.
“QFC” has the meaning specified in Section 11.25(b).
“QFC Credit Support” has the meaning specified in Section 11.25.
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in Real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to ESI or any of its Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which ESI or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.
“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any taking under power of eminent domain or by
condemnation or similar proceeding of or relating to any property or asset of
ESI or any of its Restricted Subsidiaries (excluding, in each case, business
interruption insurance claims) provided that any recovery event described above
having a value not in excess of $5,000,000 in any single transaction or series
of related transactions shall be deemed not to be a “Recovery Event” for
purposes of this Agreement.
“Reference Date” has the meaning specified in the definition of “Available
Amount”.
“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinanced Indebtedness” has the meaning specified in the definition of
“Permitted Refinancing Indebtedness.”

42



--------------------------------------------------------------------------------



“Refinancing Incremental Revolving Credit Commitments” has the meaning assigned
to such term in Section 2.14(a).
“Refinancing Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).
“Register” has the meaning set forth in Section 11.06(c).
“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.
“Reinvestment Period” has the meaning specified in the definition of “Net Cash
Proceeds”.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into or through the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Materials), including the
movement of any Hazardous Materials through the air, soil, surface water or
groundwater.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B-1 Term Loans with the
incurrence by any Borrower or any Restricted Subsidiary of any new or
replacement tranche of term loans bearing interest at an “effective” interest
rate (with the comparative determinations to be made by the Administrative Agent
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, interest rate floors, upfront or similar fees or
original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
bank loans, and without taking into account any fluctuations in the Adjusted
Eurocurrency Rate) that is less than the “effective” interest rate (as
determined by the Administrative Agent on the same basis) of such Tranche B-1
Term Loans, including as may be effected through any amendment to this Agreement
relating to the “effective” interest rate of such Tranche B-1 Term Loans.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Term Loans, (b) the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) and (c) the aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings
43



--------------------------------------------------------------------------------



held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Prepayment Percentage” means (a) in the case of any Asset Sale or
Recovery Event, 100% or, if on the date of the applicable prepayment, the First
Lien Net Leverage Ratio is less than or equal to 1.75 to 1.00 but greater than
1.25 to 1.00, 50%, or if on the date of the applicable prepayment, the First
Lien Net Leverage Ratio is less than or equal to 1.25 to 1.00, 0%; (b) in the
case of any issuance or other incurrence of Indebtedness (except as incurred
pursuant to Section 8.02), 100%; (c) in the case of any Excess Cash Flow, 50%,
or, if on the date of the applicable prepayment, the First Lien Net Leverage
Ratio is less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00, 25%,
or if on the date of the applicable prepayment, the First Lien Net Leverage
Ratio is less than or equal to 2.50 to 1.00, 0%; and (d) in the case of any
Permitted Sale Leaseback Transaction, 100%.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer or assistant treasurer or
corporate secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Group” means, collectively, ESI and the Restricted Subsidiaries.
“Restricted Payment” means (a) any dividend or other payment or distribution
(except dividends or distributions payable solely in shares of such Person’s
common stock or to any Borrower or any of its Restricted Subsidiaries) with
respect to any capital stock or other Equity Interest of ESI or any of its
Restricted Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest (other than any
such capital stock or other Equity Interests owned by any Borrower or any of its
Restricted Subsidiaries), or on account of any return of capital to the
stockholders, partners or members (or the equivalent Persons thereof) of any
Borrower or any of its Restricted Subsidiaries, (b) any Investment other than a
Permitted Investment and (c) any prepayment, redemption, purchase, defeasance or
other satisfaction prior to the scheduled maturity thereof in any manner, or
payment in violation of any applicable subordination terms, in each case, with
respect to (i) any Indebtedness that is secured by a second priority Lien on the
assets of ESI or any of its Restricted Subsidiaries and (ii) any Indebtedness
that is subordinated in right of payment to the Obligations.
“Restricted Subsidiary” means any Subsidiary of ESI that is not an Unrestricted
Subsidiary.
“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).
“Revolving Credit Borrowing” means an Initial Revolving Credit Borrowing or any
borrowing under any Extended Revolving Credit Tranche consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period.
“Revolving Credit Commitment” means the Initial Revolving Credit Commitment and
any Extended Revolving Credit Commitments, as the context may require, and
“Revolving Credit Commitments” means all of them, collectively.

44



--------------------------------------------------------------------------------



“Revolving Credit Facility” means the Initial Revolving Credit Facility and any
Extended Revolving Credit Facility, as the context may require.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or an outstanding Revolving Credit Loan at such time.
“Revolving Credit Loan” means the Initial Revolving Credit Loans and any
Extended Revolving Credit Loans, as the context may require.
“Revolving Credit Maturity Date” means, with respect to any Initial Revolving
Credit Loan, the Initial Revolving Credit Maturity Date, and with respect to any
Revolving Credit Loan under any Extended Revolving Credit Tranche, the earlier
of the maturity date set forth in the applicable Extension Amendment and the
date of termination in whole of the Extended Revolving Credit Commitments in
respect of such Extended Revolving Credit Tranche and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02.
“Revolving Credit Note” has the meaning specified in Section 2.11(a).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Country” means any country or territory that may, from time to time,
be the target of Sanctions (presently, Cuba, Iran, North Korea, Syria, or the
Crimea region of Ukraine).
“Sanctioned Person” means any Person that is the target of Sanctions, including:
(a) any Person listed in any list of designated Persons maintained by OFAC or
other applicable U.S. or non-U.S. authority under Sanctions; (b) any Person 50%
or more owned or, where relevant under applicable Sanctions, controlled by any
such Person or Persons or acting for or on behalf of such Person; or (c) any
person organized or ordinarily resident in a Sanctioned Country.
“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the OFAC, or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Indebtedness” has the meaning specified in Section 8.01(h).
“Section 2.16 Additional Amendment” has the meaning specified in Section
2.16(c).
“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Lenders, the L/C Issuers, the Hedge Banks, the
Lender Counterparties, each co-agent or sub-agent appointed by the Agents from
time to time pursuant to Section 10.01(b) and any other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

45



--------------------------------------------------------------------------------



“Secured Treasury Management Agreement” any Treasury Management Agreement that
is entered into by and between any Loan Party and any Lender Counterparty.
“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of such date minus the
unrestricted cash and Cash Equivalents of ESI and its Restricted Subsidiaries as
of such date to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ending on such date.
“Significant Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, either individually or together with its subsidiaries which
qualify as Restricted Subsidiaries, taken as a whole, has (a) revenues in an
amount equal to at least 10% of the consolidated revenues of ESI and its
Restricted Subsidiaries for the most recently completed fiscal quarter for which
the Lenders have received financial statements of ESI and its Restricted
Subsidiaries pursuant to Section 7.01(a) or 7.01(b), (b) assets in an amount
equal to at least 10% of the Consolidated Total Assets of ESI and its Restricted
Subsidiaries as of the last day of the most recently completed fiscal quarter
for which the Lenders have received financial statements of ESI and its
Restricted Subsidiaries pursuant to Section 7.01(a) or 7.01(b), or (c) earnings
in an amount equal to at least 10% of the consolidated net earnings of ESI and
its Restricted Subsidiaries for the most recently completed fiscal quarter for
which the Lenders have received financial statements of ESI and its Restricted
Subsidiaries pursuant to Section 7.01(a) or 7.01(b), in each case determined in
accordance with GAAP for such period.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“SPC” has the meaning specified in Section 11.06(b)(vii).
“Specified Existing Tranche” has the meaning specified in Section 2.16(a).
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Eurocurrency Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

46



--------------------------------------------------------------------------------



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers.
“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries listed
on Schedule 1.01(f) and each other Restricted Subsidiary that shall be required
to execute and deliver a Subsidiary Joinder Agreement pursuant to Section 7.12.
“Subsidiary Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit G or such other form approved by the Administrative Agent,
executed and delivered by a Restricted Subsidiary in accordance with the
provisions of Section 7.12.
“Subsidiary Redesignation” has the meaning set forth in the definition
“Unrestricted Subsidiary”.
“Supported QFC” has the meaning specified in Section 11.25.
“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all material respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by Section 7.12(b) or (b) otherwise reasonably acceptable to the
Collateral Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps and
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
47



--------------------------------------------------------------------------------



International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Borrower or Restricted Subsidiary,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” has the meaning specified in the preamble hereto.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Target Operating Day” means any date that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer payment system (or
any successor settlement system) is not operating (as determined by the
Administrative Agent).
“Tax Compliance Certificate” has the meaning specified in Section 11.14(a).
“Taxes” has the meaning specified in Section 3.01(a).
“Term Loan” means a Tranche B-1 Term Loan, a New Term Loan and/or an Extended
Term Loan, as the context may require.
“Term Loan Borrowing” means a Borrowing comprised of Tranche B-1 Term Loans or
New Term Loans, as the context may require.
“Term Loan Commitment” means a Tranche B-1 Commitment or a New Term Loan
Commitment, as the context may require.
“Term Loan Facility” means the Tranche B-1 Term Loan Facility or any New Term
Loan Facility, as the context may require.
“Term Loan Lender” means a Tranche B-1 Term Loan Lender or a Lender in respect
of a New Term Loan Facility, as the context may require.

48



--------------------------------------------------------------------------------



“Term Loan Maturity Date” means the Tranche B-1 Loan Maturity Date, the New Term
Loan Maturity Date or, with respect to any Extended Term Loan, the maturity date
set forth in the applicable Extension Amendment, as the case may be.
“Term Loan Note” has the meaning specified in Section 2.11(a).
“Test Period” means a period of four consecutive fiscal quarters.
“Threshold Amount” means $100,000,000.
“Title Company” means Chicago Title Insurance Company or any other title
insurance company as shall be retained by Borrowers and reasonably acceptable to
the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in
Section 7.12(b)(i).
“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of (a) Consolidated Indebtedness on such date minus the unrestricted cash and
Cash Equivalents of the Borrowers and the Restricted Subsidiaries as of such
date to (b) Consolidated EBITDA for the period of four fiscal quarters most
recently ending on such date.
“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Credit Loans and all L/C Obligations.
“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time. The Total Revolving
Credit Commitment on the Closing Date is $330,000,000.
“Tranche” means (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Tranche B-1 Term Loans or Tranche B-1
Term Loan Commitments, (2) New Term Loans with the same terms and conditions
made on the same day and increased from time to time or (3) Extended Term Loans
(of the same Extension Series) and (b) with respect to Revolving Credit Loans or
commitments, refers to whether such Revolving Credit Loans or commitments are
(1) Initial Revolving Credit Commitments or Initial Revolving Credit Loans or
(2) Extended Revolving Credit Loans or Extended Revolving Credit Commitments (of
the same Extension Series).
“Tranche B-1 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-1 Term Loan Commitment” means, as to each Tranche B-1 Term Loan
Lender, its obligation to make Tranche B-1 Term Loans to the Borrowers (i)
pursuant to Amendment No. 1 on the Amendment No. 1 Funding Date in an aggregate
principal amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Tranche B-1 Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iii)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Tranche B-1 Term Loan
Commitments on the Amendment No. 1 Funding Date is $744,375,000.
“Tranche B-1 Term Loan Facility” has the meaning specified in the definition of
“Facility”.

49



--------------------------------------------------------------------------------



“Tranche B-1 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-1 Term Loan Commitment or an outstanding Tranche B-1 Term Loan at such time.
“Tranche B-1 Term Loan Maturity Date” means the date that is seven years after
the Closing Date, which date is January 31, 2026.
“Transactions” means (a) the borrowing of the Loans on the Closing Date, (b) the
Arysta Sale and (c) the Existing Credit Agreement Refinancing and the payment of
fees, costs and expenses in connection therewith.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, pool accounts,
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation, credit
cards and reporting and trade finance services.
“Triggering Event” shall have the meaning set forth in Section 8.10(a).
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.25.
“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of ESI and its then Restricted Subsidiaries for the fiscal quarters ended March
31, 2018, June 30, 2018 and September 30, 2018 and each subsequent fiscal
quarter ended at least 45 days prior to the Closing Date, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter of ESI and its Restricted Subsidiaries.
“Uniform Commercial Code” and “UCC” mean (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.
References in this Agreement and the other Loan Documents to specific sections
of the Uniform Commercial Code are based on the Uniform Commercial Code as in
effect in the State of New York on the Closing Date. In the event such Uniform
Commercial Code is amended or another Uniform Commercial Code described in
clause (ii) is applicable, such section reference shall be deemed to be
references to the comparable section in such amended or other Uniform Commercial
Code.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (a) any Subsidiary of ESI designated by ESI as
an Unrestricted Subsidiary hereunder by written notice to the Administrative
Agent; provided that ESI shall only be permitted to so designate an Unrestricted
Subsidiary after the Closing Date and so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom,
(ii) immediately after giving effect to such designation, ESI shall be in Pro
Forma Compliance with the financial covenant set forth in Section 8.10 (whether
or not such covenant is then applicable), (iii) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by ESI or any of its Restricted
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 8.05, (iv) without duplication of clause (iii), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof
50



--------------------------------------------------------------------------------



shall be treated as Investments pursuant to Section 8.05, and (v)  ESI shall
have delivered to the Administrative Agent a certificate executed by a
Responsible Officer of ESI, certifying compliance with the requirements of
preceding clauses (i) through (v), and containing the calculations required by
the preceding clause (ii) and (b) any Subsidiary of an Unrestricted Subsidiary.
ESI may designate any Unrestricted Subsidiary to be a Restricted Subsidiary for
purposes of this Agreement by written notice to the Administrative Agent (each,
a “Subsidiary Redesignation”); provided that (A) no Default or Event of Default
has occurred and is continuing or would result therefrom, (B) immediately after
giving effect to such Subsidiary Redesignation, ESI shall be in Pro Forma
Compliance with the financial covenant set forth in Section 8.10 (whether or not
such covenant is then applicable), (C) any Indebtedness of the applicable
Subsidiary and any Liens encumbering its property existing as of the time of
such Subsidiary Redesignation shall be deemed newly incurred or established, as
applicable, at such time, and (D) ESI shall have delivered to the Administrative
Agent a certificate executed by a Responsible Officer of ESI, certifying
compliance with the requirements of preceding clauses (A) and (B), and
containing the calculations required by the preceding clause (B).
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary. No Borrower may be designated as an Unrestricted
Subsidiary. No Unrestricted Subsidiary shall own any intellectual property that
is used in and material to the operation of the business of any of the Loan
Parties. Notwithstanding any provision of the Loan Documents, actions taken
directly by an Unrestricted Subsidiary will not be deemed to have been taken,
directly or indirectly, by ESI or any Restricted Subsidiary.
“US Borrower” means any Borrower that is treated as a United States person
within the meaning of Section 7701(a)(30) of the Code.
“US LIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.
“Valuation Date” means (i) in connection with borrowing any Revolving Credit
Loan, the date two Business Days prior to the making, continuing or converting
of any Revolving Credit Loan and (ii) in connection with the repayment of any
Revolving Credit Loan, the date of such repayment.
“Voluntary Prepayment” means a prepayment of principal of Term Loans pursuant to
Section 2.05(a) in any year to the extent that such prepayment reduces the
scheduled installments of principal due in respect of Term Loans as set forth in
Section 2.07 in any subsequent year.
“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary all of the
Equity Interests in which (except directors’ qualifying shares and as a result
of the PDH Minority Interest) are, at the time, directly or indirectly owned by
ESI.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and the symbol “¥” means the lawful currency of Japan.
“Yield” means, with respect to any Term Loan or New Term Loan, as the case may
be, on any date of determination as reasonably determined by the Administrative
Agent in consultation with ESI and consistent with generally accepted financial
practices, the sum of (x) any interest rate margin applicable to such
Indebtedness and (y) if such Indebtedness is initially issued at a discount or
the lenders
51



--------------------------------------------------------------------------------



making the same receive up-front fees (other than customary arrangements and
commitment fees and, if applicable, consent fees for amendments) directly or
indirectly from or on behalf of the borrower thereunder for doing so (the amount
of such discount or fee, expressed as a percentage of the applicable
Indebtedness, being referred to herein as “OID”), the amount of such OID divided
by the lesser of (A) the average life to maturity of such Indebtedness and (B)
four.
“Yield Differential” has the meaning specified in Section 2.14(d).
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(iii) The term “including” is by way of example and not limitation.
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either ESI or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
ESI shall negotiate in good faith to amend such ratio or requirement to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) ESI shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of
52



--------------------------------------------------------------------------------



such ratio or requirement made before and after giving effect to such change in
GAAP. Any change in GAAP occurring after, but not including, December 31, 2018
that would require on or after January 1, 2019 a lease liability of ESI for
operating leases to be treated as a capital lease or an on-balance sheet asset
or on-balance sheet liability shall be disregarded for the purposes of
determining Indebtedness and any financial ratio or compliance or covenant
requirement contained in any Loan Document.
1.04 Rounding. Any financial ratios required to be maintained by ESI pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the available amount of
such Letter of Credit at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
available amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount may be drawn immediately at such
time.
1.08 Conversion of Foreign Currencies
(a)Consolidated Indebtedness. Consolidated Indebtedness denominated in any
currency other than Dollars shall be calculated using the Dollar Equivalent
thereof as of the date of the applicable financial statements on which such
Consolidated Indebtedness is reflected.
(b)Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as of each Valuation Date (whether to determine
compliance with any covenants specified herein or otherwise), and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error. Such determination shall become effective as of such Valuation
Date. The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its reasonable discretion
or upon the reasonable request of any Lender or L/C Issuer.
(c)Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

53



--------------------------------------------------------------------------------



1.09 Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity). For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.
1.10 Limited Condition Transactions. For purposes of (a) determining compliance
with any provision of this Agreement which requires the calculation of the First
Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the Total Net
Leverage Ratio or the Fixed Charge Coverage Ratio, (b) testing availability
under any basket (including any basket measured as a percentage of Consolidated
EBITDA or Consolidated Total Assets) or (c) determining compliance with the
accuracy of any representations and warranties or the absence of any Default or
Event of Default, in each case, in connection with a Limited Condition
Transaction, if ESI makes an LCA Election, the date of determination for
calculation of any such ratios or baskets shall be deemed to be the LCA Test
Date and if, after giving pro forma effect to the Limited Condition Transaction
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent test period ending prior to the LCA
Test Date, ESI or any Restricted Subsidiary could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if ESI has made an LCA Election and any of the ratios or baskets for which
compliance was determined or tested as of the LCA Test Date are exceeded as a
result of fluctuations in any such ratio or basket, including fluctuations in
Consolidated EBITDA or Consolidated Total Assets of ESI or the target Person(s)
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If ESI has made an LCA
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Permitted Acquisition or Investment on or following the relevant LCA Test
Date and prior to the earlier of (i) the date on which such Limited Condition
Transaction is consummated or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket (other than, in
the period prior to funding of a Permitted Acquisition or Investment financed
with any Incremental Facilities, any basket measured as a percentage of
Consolidated EBITDA) shall be calculated on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

54



--------------------------------------------------------------------------------



2.01 The Loans. Subject to the terms and conditions set forth herein, each
Tranche B-1 Term Loan Lender severally agrees to make term loans (each such
loan, a “Tranche B-1 Term Loan”) to the Borrowers on the Amendment No. 1 Funding
Date in Dollars in an aggregate amount of up to such Tranche B-1 Term Loan
Lender’s Tranche B-1 Term Loan Commitment. Amounts repaid or prepaid in respect
of Term Loans may not be reborrowed. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Subject to the terms and
conditions set forth herein, each Initial Revolving Credit Lender severally
agrees to make revolving loans (each such loan, an “Initial Revolving Credit
Loan”) in Dollars or an Alternative Currency to a Borrower from time to time, on
any Business Day during the Initial Availability Period, in an aggregate amount
up to, at any time outstanding, such Initial Revolving Credit Lender’s Initial
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, the Total Outstandings shall not exceed the Total
Revolving Credit Commitments. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, a Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. Each
Revolving Credit Borrowing (including any deemed Revolving Credit Borrowings
made pursuant to Section 2.03) shall be allocated pro rata among the outstanding
Tranches of Revolving Credit Commitments.
2.02 Borrowings, Conversions and Continuations of Loans.
55



--------------------------------------------------------------------------------



(a) (1) Except as set forth below in clause (2) with respect to Revolving Credit
Loans that are Eurocurrency Rate Loans and New Term Loans, in each case
denominated in a currency other than Dollars, each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon any Borrower’s irrevocable notice to the Administrative
Agent; provided that such notice may state that such notice is conditioned upon
the receipt of proceeds of any refinancing facilities, the effectiveness of
other credit facilities or the consummation of an acquisition or sale, in which
case such notice may be revoked by the Borrower by notice to the Administrative
Agent on or prior to the specified effective date if such condition is not
satisfied. Each such notice must be received by the Administrative Agent not
later than (i) 12:00 p.m. on the second Business Day prior to the date of the
proposed Loans in the case of Eurocurrency Rate Loans or (ii) 11:00 a.m. on the
same Business Day of the proposed Loans in the case of Base Rate Loans. The
applicable Borrower shall deliver such notice to the Administrative Agent in the
form of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether such
Borrower is requesting a Borrowing of Term Loans, a Revolving Credit Borrowing,
a conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued and location of
the account to which funds are to be disbursed, (iv) the Type of Loans to be
borrowed or to which existing Tranche are to be converted, (v) if such Borrowing
is a Revolving Credit Borrowing, whether such Borrowing is in Dollars, Yen,
Pounds Sterling or Euro and (vi) if applicable, the duration of the Interest
Period with respect thereto. If such Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then Loans (other than Loans
denominated in an Alternative Currency) shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If such Borrower fails to specify an
Interest Period with respect to a Eurocurrency Rate Loan, it will be deemed to
have specified an Interest Period of one month.
(2) Each Borrowing and each continuation of Revolving Credit Loans that are
Eurocurrency Rate Loans and New Term Loans, in each case denominated in a
currency other than Dollars, shall be made upon any Borrower’s irrevocable
notice to the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. on the fourth Business Day prior
to the date of the proposed borrowing or continuation of such Eurocurrency Rate
Loans; provided, that in the case of a Borrowing or continuation of Revolving
Credit Loans in Yen, such notice must be received by the Administrative Agent
not later than 2:00 p.m. on the fourth Business Day prior to the date of the
proposed borrowing or continuation of such Eurocurrency Rate Loans. Each
Borrowing of or continuation of such Eurocurrency Rate Loans shall be in a
principal amount that is not less than the Minimum Eurocurrency Borrowing
Amount.
(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Pro Rata Share of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(a). Each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02, the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds, in accordance with
instructions provided to the Administrative Agent by such Borrower in the
Committed Loan Notice.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. Upon notice ESI from the Administrative Agent given at
the request of the Required Lenders, during the existence of a Default, Loans
may not be requested as, converted to or continued as Eurocurrency Rate Loans
without the consent of the Required Lenders; provided, however, that Revolving
Credit Loans may be continued as Eurocurrency Rate Loans with an Interest Period
of one month.
(d)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate and the Adjusted Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the announcement of such change.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 10 Interest Periods in effect.
(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

56



--------------------------------------------------------------------------------



2.03 Letters of Credit.
(a)The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon (among other things) the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until 30 days prior
to the Initial Revolving Credit Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day), to issue Letters of Credit denominated in
Dollars for the account of each Borrower, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
each Borrower or any of its Wholly-Owned Restricted Subsidiaries on a pro rata
basis in accordance with their respective Pro Rata Share of the Total Revolving
Credit Commitments; provided that, on the Closing Date, the aggregate amount of
any Existing Letters of Credit shall be reallocated among the Revolving Credit
Lenders so that, after giving effect thereto, the Revolving Credit Lenders shall
share ratably participations in such Letters of Credit in accordance with their
Pro Rata Share of the Revolving Credit Commitment (after giving effect to any
L/C Credit Extension and expiration of any Letter of Credit on the Closing
Date); provided, further, that any Letter of Credit issued on behalf of any
Restricted Subsidiary of ESI shall be issued naming ESI as the account party on
any such Letter of Credit, but such Letter of Credit may contain a statement
that it is being issued for the benefit of such Restricted Subsidiary; provided,
further, that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Revolving Credit Lender shall be
obligated to participate in any Letter of Credit if, as of the date of such L/C
Credit Extension, (w) the amount available to be drawn under Letters of Credit
issued by such L/C Issuer would exceed such L/C Issuer’s Pro Rata Share of the
Letter of Credit Sublimit, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender plus such Revolving Credit Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations would exceed
such Revolving Credit Lender’s Revolving Credit Commitment, (y) the Total
Outstandings would exceed the Total Revolving Credit Commitments or (z) the
Outstanding Amount of all L/C Obligations would exceed the Letter of Credit
Sublimit. Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by a Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
first proviso in the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, each Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly each such Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.
(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
57



--------------------------------------------------------------------------------



cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
extension (or as otherwise agreed by the Administrative Agent and such L/C
Issuer);
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Lenders have approved such
expiry date or the L/C Issuer has approved such expiry date and such requested
Letter of Credit has been Cash Collateralized by the applicant requesting such
Letter of Credit in accordance with Section 2.03(g) at least five Business Days
prior to the Letter of Credit Expiration Date;
(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;
(E) except as otherwise agreed by the applicable L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000;
(F) any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender or
reallocate such risk pursuant to Section 2.15(a)(v); or
(G) if it is determined that the applicant or the account party or the
beneficiary of the Letter of Credit is considered an “affiliate” of L/C Issuer
as such term is defined in Regulation W of the Federal Reserve.
(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Agents in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Agents” as used in Article X
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
58



--------------------------------------------------------------------------------



(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of each Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application and
including agreed-upon draft language for such Letter of Credit reasonably
acceptable to the applicable L/C Issuer, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 1:00 p.m. at least three Business Days (or such later date
and time as the applicable L/C Issuer may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be; provided that with respect to any Letter of Credit to be
requested to Nomura Corporate Funding Americas, LLC, such Letter of Credit
Application must be received by Nomura Corporate Funding Americas, LLC not later
than 1:00 p.m. at least five Business Days prior to the proposed issuance date
of date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and requested currency thereof and the absence
of specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the Borrowers shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may reasonably require.
(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by such L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of such Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.
59



--------------------------------------------------------------------------------



(iii) If any Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the applicable L/C Issuer to prevent any such renewal at
least once in each 12-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such 12-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date (or any later date if
the Borrowers have agreed to Cash Collateralize such Letter of Credit prior to
the Letter of Credit Expiration Date for such Letter of Credit); provided,
however, that the applicable L/C Issuer (A) shall have no obligation to permit
any such extension if such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), and (B) shall not permit any such extension if it has not received
notice (in writing) on or before the day that is five Business Days before the
Nonrenewal Notice Date (1) from the Administrative Agent that the Majority
Facility Lenders in respect of the Revolving Credit Facility have elected not to
permit such renewal or (2) from the Administrative Agent, any Revolving Credit
Lender or any Borrower that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied and in each such case directing the L/C
Issuer not to permit such extension.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of a compliant
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. Not later than 1:00
p.m. on the date immediately following any payment by the applicable L/C Issuer
under a Letter of Credit (such date, an “Honor Date”), such Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing for a Letter of Credit issued on its behalf. If such
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, such Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) must be
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii) Each Revolving Credit Lender (including the Lender acting as the applicable
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to such Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the applicable L/C Issuer.
60



--------------------------------------------------------------------------------



(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by any Borrower of a
Committed Loan Notice) and that the obligations of the Borrowers pursuant to
this Section 2.03(c) shall survive termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit issued to such Borrower, together with
interest as provided herein.
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)Repayment of Participations.
61



--------------------------------------------------------------------------------



(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from any Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Credit Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Credit Lender, at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect. The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued on
behalf of such Borrower and to repay each such L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Borrower in respect of such
Letter of Credit; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.
Any Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with ESI’s instructions or other irregularity, ESI will promptly,
upon knowledge, notify the applicable L/C Issuer. ESI shall be
62



--------------------------------------------------------------------------------



conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuers. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any of the respective correspondents, participants or assignees of such L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction by final and non-appealable judgment); or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. Each Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude any Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the applicable L/C Issuer, the
Administrative Agent, any of their respective Related Parties, nor any of the
respective correspondents, participants or assignees of such L/C Issuer, shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against such L/C Issuer,
and such L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence (as determined by a court of
competent jurisdiction by final and non-appealable judgment) or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of documents strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
63



--------------------------------------------------------------------------------



(g)Cash Collateral. Upon the request of the Administrative Agent, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 103% of such Outstanding Amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be). For
purposes of this Section 2.03, Section 2.05 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and such L/C Issuer (which documents are hereby consented to by the
Revolving Credit Lenders) or to otherwise backstop (with a letter of credit on
customary terms or otherwise) such L/C Obligations to the applicable L/C
Issuer’s and the Administrative Agent’s reasonable satisfaction. Derivatives of
such term have corresponding meanings. The Borrowers hereby grant to the
Collateral Agent, for the benefit of the L/C Issuers and the Revolving Credit
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked deposit accounts with the Collateral Agent. If at any time the
Administrative Agent or the Collateral Agent determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Collateral Agent or that the total amount of such funds is less than 103% of the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Collateral Agent, pay to the Collateral Agent, as
additional funds to be deposited and held in the deposit accounts with the
Collateral Agent as aforesaid, an amount equal to the excess of (a) 103% of such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent or the Collateral Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable law, to
reimburse the applicable L/C Issuer.
(h)Applicability of ISP98. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrowers, when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall be stated therein to apply to each Letter
of Credit.
(i)Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent,
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the daily maximum amount available to
be drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. Such letter of
credit fees shall be computed on a quarterly basis in arrears. Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the date on which the Revolving Credit
Commitment of each Revolving Credit Lender shall be terminated as provided
herein, on the Letter of Credit Facility Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
64



--------------------------------------------------------------------------------



(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall pay directly to the applicable L/C Issuer, for its own
account, a fronting fee with respect to each Letter of Credit at a rate per
annum equal to 0.125% unless as otherwise agreed with such L/C Issuer, computed
on the daily amount available to be drawn under each Letter of Credit on a
quarterly basis in arrears. Such fronting fees shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the date on which the Revolving Credit Commitments
shall be terminated as provided herein, on the Letter of Credit Facility
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrowers shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within five Business Days of
demand and are nonrefundable.
(k)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)Resignation or Removal of L/C Issuers. Any L/C Issuer may resign at any time
by giving 30 days’ prior written notice to the Administrative Agent, the
Revolving Credit Lenders and the Borrowers. Any L/C Issuer may be removed at any
time by written agreement among the Borrowers, the Administrative Agent and such
L/C Issuer; provided that such L/C Issuer shall not be required to execute or
deliver any written agreement if such L/C Issuer has no Letters of Credit or
reimbursement obligations with respect thereto outstanding. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 2.03(j). After the resignation or
removal of any L/C Issuer hereunder, such L/C Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement and the other Loan Documents with respect to Letters of Credit
issued by it prior to such resignation or removal, but shall not be required,
and shall be discharged from its obligations, to issue additional Letters of
Credit or to extend or increase the amount of Letters of Credit then
outstanding.
(m)Additional L/C Issuers. The Borrowers may, at any time and from time to time,
designate one or more additional Revolving Credit Lenders to act as an L/C
Issuer under the terms of this Agreement with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld) and such Revolving
Credit Lender. Any Revolving Credit Lender so designated shall be deemed to be
an “L/C Issuer” (in addition to being a Revolving Credit Lender) in respect of
Letters of Credit issued or to be issued by such Revolving Credit Lender, and,
with respect to such Letters of Credit, the term “L/C Issuer” shall thereafter
apply to the other L/C Issuers and such Revolving Credit Lender. The acceptance
of any designation as an L/C Issuer hereunder by a Revolving Credit Lender shall
be evidenced by an agreement entered into by such Revolving Credit Lender, in a
form satisfactory to the Borrowers and the Administrative Agent, and, from and
after the effective date of such agreement, (i) such Revolving Credit Lender
shall have all the rights and obligations of an L/C Issuer under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “L/C Issuer” shall be deemed to refer to such Revolving
Credit Lender in addition to any other L/C Issuers, as the context shall
require.
2.04 [Reserved].
2.05 Prepayments.
65



--------------------------------------------------------------------------------



(a)Optional. (i) Except as set forth in clause below with respect to Revolving
Credit Loans and New Term Loans denominated in a currency other than Dollars,
the Borrowers may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay any Tranche or Tranches of Loans in whole or in
part without premium or penalty (other than as set forth in Section
2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, and (B) one Business Day
prior to the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall be substantially in the
form of Exhibit I and shall specify the date and amount of such prepayment, the
Class, Tranche(s) and the Type(s) of Loans to be prepaid, and if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans (except that
if the class of Loans to be prepaid includes both Base Rate Loans and
Eurocurrency Rate Loans, absent direction by the Borrowers, the applicable
prepayment shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurocurrency Rate Loans, in each case in a manner that
minimizes the amount payable by the Borrowers in respect of such prepayment
pursuant to Section 3.05). The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice and of the amount of such
Lender’s Pro Rata Share of such prepayment, if any. If such notice is given by
ESI, the Borrowers shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.
(ii)  Any Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans and New Term Loans
or any Tranche or Tranches thereof denominated in a currency other than Dollars
in whole or in part without premium or penalty (other than as set forth in
Section 2.05(a)(iv)); provided that such notice must be received by the
Administrative Agent not later than 12:00 p.m. four Business Days prior to any
date of prepayment of Eurocurrency Rate Loans (or such shorter time as the
Administrative Agent may approve in its reasonable discretion). Each prepayment
of Revolving Credit Loans or New Term Loans denominated in a currency other than
Dollars that are Eurocurrency Rate Loans shall be in a principal amount that is
not less than the Minimum Eurocurrency Borrowing Amount, or, if less, the entire
principal amount thereof then outstanding.
(iii)  The Borrowers may voluntarily prepay any Tranche of Term Loans selected
by ESI; provided that, other than with respect to any optional prepayment made
solely with the proceeds of long-term Indebtedness permitted to be incurred
under Section 8.02 (including Refinancing Incremental Term Loans), if the
Tranche of Term Loans selected by ESI has a final maturity date that is later
than the final maturity date of any other Tranche of Term Loans then
outstanding, then such optional prepayment shall be made on a pro rata basis
among the Tranche of Term Loans selected by ESI and each such other
earlier-maturing Tranche of Term Loans. Optional prepayments of any Tranche of
Term Loans selected by ESI shall be applied on a pro rata basis in direct order
of maturity to the remaining scheduled installments of principal due in respect
of such Tranche of Term Loans pursuant to Section 2.07. Optional prepayments of
any Tranche of Revolving Credit Loans selected by ESI shall be made on a pro
rata basis among the outstanding Revolving Credit Loans of such Tranche.
(iv) In the event that, on or prior to the date that is six months after the
Amendment No. 1 Funding Date, any Borrower (x) prepays, refinances, substitutes
or replaces any Tranche B-1 Term Loans in connection with a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(b)(iii) that constitutes a Repricing Transaction), or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction with
respect to the Tranche B-1 Term Loans, as applicable, the Borrowers shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
Loan Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the Tranche B-1 Term Loans so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the applicable Tranche B-1
Term Loans outstanding immediately prior to such amendment. Such amounts shall
be due and payable on the date of effectiveness of such Repricing Transaction.
As a condition to effectiveness of any assignment pursuant to the parenthetical
set forth in the first sentence of Section 11.15 in respect of any amendment of
this Agreement effective on or prior to
66



--------------------------------------------------------------------------------



the date that is six months after the Amendment No. 1 Funding Date, the
Borrowers shall pay to the applicable non-consenting Term Loan Lender a premium
equal to the premium that would apply if such Term Loan Lender’s Tranche B-1
Term Loans being assigned were being prepaid and subject to the premium set
forth in this Section 2.05(a) for such Tranche B-1 Term Loans.
(b)Mandatory.   (i) In the event of any termination of any Tranche of Revolving
Credit Commitments, the Borrowers shall, on the date of such termination, repay
or prepay all outstanding Revolving Credit Loans of such Tranche and replace all
outstanding Letters of Credit and/or Cash Collateralize the L/C Obligations in a
cash collateral account established with the Collateral Agent for the benefit of
the Secured Parties in the manner described in Section 2.03(g). If for any
reason the Outstanding Amount of Revolving Credit Loans of any Tranche of
Revolving Credit Commitments at any time exceeds the amount of Revolving Credit
Commitments of such Tranche then in effect, the Borrowers shall immediately
prepay all outstanding Revolving Credit Loans of such Tranche and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment in full of the Revolving Credit Loans of the applicable
Tranche, the Total Outstandings exceeds the Total Revolving Credit Commitments
then in effect. Mandatory prepayments of any Tranche of Revolving Credit Loans
shall be made on a pro rata basis among the outstanding Revolving Credit Loans
of such Tranche.
(ii) Not later than the fifth Business Day following the completion of any Asset
Sale or Permitted Sale Leaseback Transaction and/or not later than the tenth
Business Day following the occurrence of any Recovery Event and, in each case,
the receipt of Net Cash Proceeds resulting therefrom by any Loan Party or any
Restricted Subsidiary, ESI shall apply the Required Prepayment Percentage of
such Net Cash Proceeds received with respect thereto to prepay outstanding Term
Loans and/or Cash Collateralize Letters of Credit in accordance with
Section 2.05(b)(vi) provided that such prepayment shall only be required under
this clause (ii) if the net amount required to be prepaid in any fiscal year is
greater than or equal to $25,000,000. For the avoidance of doubt, no prepayments
shall be required in connection with the Arysta Sale at any time before or after
the Closing Date.
(iii) In the event that any Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of any Indebtedness of any
Borrower or any Restricted Subsidiary, in each case, that is not permitted
pursuant to Section 8.02, the Borrowers shall, substantially simultaneously with
(and in any event not later than the fifth Business Day next following) the
receipt of such Net Cash Proceeds by such Borrower or such Restricted
Subsidiary, apply an amount equal to the Required Prepayment Percentage of such
Net Cash Proceeds to prepay outstanding Loans and/or Cash Collateralize Letters
of Credit in accordance with Section 2.05(b)(vi).
(iv)  Commencing with the fiscal year ending on December 31, 2019, no later than
90 days after the end of each fiscal year of ESI, the Borrowers shall prepay
outstanding Loans and/or Cash Collateralize Letters of Credit in accordance with
Section 2.05(b)(vi), in an aggregate principal amount equal to the Required
Prepayment Percentage of Excess Cash Flow for the fiscal year then ended less
the aggregate amount of all Voluntary Prepayments during such fiscal year;
provided that such prepayment shall only be required under this clause (iv) if
the net amount required to be prepaid in any fiscal year is greater than or
equal to $25,000,000.
(v) ESI shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.05(b), (i) a certificate signed by a
Responsible Officer of the Borrowers setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to
67



--------------------------------------------------------------------------------



the extent practicable, at least three Business Days prior written notice of any
prepayment pursuant to Section 2.05(b)(i) and at least ten Business Days prior
written notice of any prepayment pursuant to Section 2.05(b)(ii), (iii) or (iv)
(and, in each case, the Administrative Agent shall promptly notify each Lender).
Each notice of prepayment shall be substantially in the form of Exhibit I and
shall specify the prepayment date, the Class, Tranche and Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings pursuant to this Section 2.05 shall be
subject to Section 3.05, but shall otherwise be without premium or penalty.
(vi) Mandatory prepayments under Sections 2.05(b)(ii), (iii) and (iv) shall be
applied:
first, to prepay outstanding Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof) to the full extent thereof
(and the corresponding accrued and unpaid interest and fees on the principal
amount of Term Loans so prepaid), subject to the provisions of sub-paragraph
(viii) below and any re-offer described therein;
second, at any time when there shall be no Term Loans outstanding, to prepay
outstanding Revolving Credit Loans on a pro rata basis among the relevant
Tranches of Revolving Credit Loans to the full extent thereof (and the
corresponding accrued and unpaid interest and fees on the principal amount of
Revolving Credit Loans so prepaid), with no corresponding reduction of the
Revolving Credit Commitments; and
third, at any time when there shall be no Term Loans outstanding, to Cash
Collateralize any outstanding Letters of Credit (up to an aggregate amount equal
to 103% of the aggregate undrawn face amount of all such Letters of Credit) as
described in Section 2.03(g), with no corresponding reduction of the Revolving
Credit Commitments;
with any remaining amounts being retained by the Borrowers to be used in
accordance with the provisions of this Agreement.
(vii) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be applied pro rata against the remaining scheduled installments of principal
due in respect of the Term Loans pursuant to Section 2.07. Such mandatory
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are Base
Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders decline a
given mandatory prepayment of the Term Loans as described below, then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied in the case of the applicable principal amount of such Tranche
of the Term Loans being so prepaid, first to Term Loans that are Base Rate Loans
to the full extent thereof before application to Term Loans that are
Eurocurrency Rate Loans in a manner that minimizes the amount of any payments
required to be made by the Borrowers pursuant to Section 3.05. Notwithstanding
anything herein to the contrary, any Term Loan Lender may elect, by notice to
the Administrative Agent by facsimile at least eight Business Days prior to the
applicable prepayment date, to decline all of any prepayment of its Term Loans
pursuant to Section 2.05(b)(ii), (iii) or (iv), in which case the aggregate
amount of the prepayment that would have been applied to prepay such Term Loans
but was so declined shall be retained by the Borrowers (such retained amounts,
the “Retained Declined Proceeds”) to be used in accordance with the provisions
of this Agreement.
68



--------------------------------------------------------------------------------



(c)Prepayments to Include Accrued Interest, Etc. All prepayments (other than
prepayments of Revolving Credit Loans that are Base Rate Loans that are not made
in connection with the termination or permanent reduction of the Revolving
Credit Commitments) under this Section 2.05 shall be made together with
(i) accrued and unpaid interest to the date of such prepayment on the principal
amount so prepaid and (ii) in the case of any such prepayment of a Eurocurrency
Rate Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05.
2.06 Termination or Reduction of Commitments.
(a)Optional. ESI may, upon notice to the Administrative Agent (provided that
such notice may state that such notice is conditioned upon the receipt of
proceeds of any refinancing facilities, the effectiveness of other credit
facilities or the consummation of an acquisition or sale, in which case such
notice may be revoked by the Borrower by notice to the Administrative Agent on
or prior to the specified effective date if such condition is not satisfied),
terminate the unused portion of the Letter of Credit Sublimit, the unused
Revolving Credit Commitments or the unused Term Loan Commitments, or from time
to time permanently reduce the unused portion of the Letter of Credit Sublimit,
the unused Revolving Credit Commitments or the unused Term Loan Commitment;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 p.m. three Business Days prior to the date of termination
or reduction (or such shorter period as the Administrative Agent may determine
in its sole discretion), (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrowers shall not terminate or reduce the unused portion
of the Letter of Credit Sublimit or the unused Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings at any time would exceed the Total Revolving Credit
Commitments then in effect. Optional reductions of the unused Revolving Credit
Commitments shall be made on a pro rata basis among the outstanding Tranches of
Revolving Credit Commitments.
(b)Mandatory. (i) Unless previously terminated in accordance with the terms
hereof, (1) the Tranche B-1 Term Loan Commitments shall automatically terminate
at 5:00 p.m. on the Amendment No. 1 Funding Date, (2) the Initial Revolving
Credit Commitments shall automatically terminate on the Initial Revolving Credit
Maturity Date and (3) the Commitments in respect of any Tranche of New Term
Loans shall automatically terminate on the maturity date set forth in the
applicable Incremental Amendment or other document reasonably satisfactory to
the Administrative Agent, the applicable Borrower(s) and the applicable New Term
Loan Lender(s).
(ii)  If after giving effect to any reduction or termination of unused
Commitments under this Section 2.06, the Letter of Credit Sublimit exceeds the
amount of the Total Revolving Credit Commitments, the Letter of Credit Sublimit
shall be automatically reduced by the amount of such excess.
69



--------------------------------------------------------------------------------



(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused portions of the Letter of Credit Sublimit, the unused Revolving Credit
Commitments or the unused Term Loan Commitments under this Section 2.06. Upon
any reduction of unused Revolving Credit Commitments or unused Term Loan
Commitments, the Revolving Credit Commitments or Term Loan Commitments, as
applicable, of each Lender shall be reduced by such Lender’s Pro Rata Share of
the amount by which the applicable Facility is reduced. Optional reductions of
the unused Revolving Credit Commitments shall be made on a pro rata basis among
the outstanding Tranches of Revolving Credit Commitments. All Commitment Fees
accrued until the effective date of any termination of the Total Revolving
Credit Commitments shall be paid on the effective date of such termination.
2.07 Repayment of Loans.
(a)Tranche B-1 Term Loans. On the last Business Day of each fiscal quarter of
the Borrowers, commencing with the fiscal quarter ending on December 31, 2019,
the Borrowers shall pay to the Administrative Agent, for the account of the
Tranche B-1 Term Loan Lenders, a principal amount of the Tranche B-1 Term Loans
(as adjusted from time to time pursuant to Sections 2.05 and 2.06(b)) equal to
1.00% per annum of the aggregate principal amount of the Tranche B-1 Term Loans
as of the Amendment No. 1 Funding Date. To the extent not previously paid,
prepaid, refinanced, substituted or replaced, all Tranche B-1 Term Loans shall
be due and payable on the Tranche B-1 Term Loan Maturity Date, together with
accrued and unpaid interest and fees on the principal amount to be paid up to
but excluding the date of payment. All repayments pursuant to this Section
2.07(a) shall be subject to Section 3.05, but shall otherwise be without premium
or penalty.
(b)Revolving Credit Loans. The Borrowers shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the applicable
Revolving Credit Maturity Date the aggregate principal amount of all Revolving
Credit Borrowings outstanding on such date.
2.08 Interest.
(a)Subject to the provisions of Section 2.08(b) and Section 2.10, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted
Eurocurrency Rate for such Interest Period plus the Applicable Rate; and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
(b)If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09 Fees.
In addition to certain fees described in Sections 2.03(i) and (j):
70



--------------------------------------------------------------------------------



(a)Commitment Fees. The Borrowers shall pay to the Administrative Agent (x) for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, (i) a commitment fee equal to the Applicable Rate times the average daily
unused amount of the Revolving Credit Commitments of such Revolving Credit
Lender during the preceding quarter (or other period commencing with and
including the Closing Date or ending with but excluding the applicable Revolving
Credit Maturity Date or the date on which the Commitments of such Revolving
Credit Lender shall expire or be terminated) (the “Commitment Fee”); provided,
however, that any Commitment Fee accrued with respect to any of the Revolving
Credit Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that the Commitment Fee shall otherwise have been due and
payable by the Borrowers prior to such time; provided, further, that no
Commitment Fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The Commitment Fee shall
accrue at all times during the Initial Availability Period (and thereafter so
long as any Revolving Credit Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and to but excluding the last day of the
Initial Availability Period (and, if applicable, thereafter on demand). The
Commitment Fee shall be calculated quarterly in arrears. For the avoidance of
doubt, for purposes of computing the Commitment Fee, Revolving Credit
Commitments shall be deemed to be used to the extent of the Outstanding Amount
of the Revolving Credit Loans and the Outstanding Amount of all L/C Obligations.
(b)Other Fees. (i) The Borrowers shall pay to the Agents for their own
respective accounts such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)  The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans in respect of which the rate of interest is calculated on the basis
of the Prime Rate shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.11 Evidence of Indebtedness. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative
71



--------------------------------------------------------------------------------



Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers so notified shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such Note shall (i) in the case of Term Loans, be in the form of
Exhibit H-1 (a “Term Loan Note”) and (ii) in the case of Revolving Credit Loans,
be in the form of Exhibit H-2 (a “Revolving Credit Note”). Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(b), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.
2.12 Payments Generally.
(a)All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
the relevant currency, as the case may be, and in immediately available funds
not later than 2:00 p.m. on the date specified herein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
person to the appropriate recipient promptly following receipt thereof in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. may be deemed in the
Administrative Agent’s sole discretion received on the next succeeding Business
Day and any applicable interest or fees shall continue to accrue thereon. Except
as otherwise provided herein, if any payment to be made by the Borrowers shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Loans to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.
72



--------------------------------------------------------------------------------



(b)(i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuers, as the case may be, the amount due. In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the L/C Issuers,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(c)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or make its payment under Section 11.04(c).
73



--------------------------------------------------------------------------------



(e)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)The Borrowers hereby authorize each Lender, if and to the extent payment owed
to such Lender is not made when due hereunder or, in the case of a Lender, under
the Note held by such Lender, to charge from time to time against any or all of
the Borrowers’ accounts with such Lender any amount so due.
(g)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03.
2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans or any Tranche of the Loans made
by it, or the participations in L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans or any
Tranche of Loans made by them and/or such sub-participations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them (or other share contemplated hereunder); provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) (or other
share contemplated hereunder) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrowers agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 11.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
2.14 Incremental Facilities.
74



--------------------------------------------------------------------------------



(a)
75



--------------------------------------------------------------------------------



(a)The Borrowers or any Guarantor or, solely in the case of a New Term Loan
Facility denominated in an Alternative Currency, any Restricted Subsidiary that
is organized in a jurisdiction that is acceptable to the Administrative Agent
(any such Guarantor or Restricted Subsidiary for so long as loans or commitments
remain outstanding under the applicable Incremental Facility, an “Additional
Borrower”) may, by written notice to the Administrative Agent, request the
establishment of one or more new tranches of term facilities denominated in
Dollars, an Alternative Currency or any other currency agreed to by the
applicable Borrower, the Administrative Agent and the Lenders providing such New
Term Loan Facility (each, a “New Term Loan Facility”) and/or increase the
principal amount of the Term Loans, any Incremental Term Loans or any Extended
Term Loans by requesting new term loan commitments to be added to such Loans
(together with any New Term Loan Facility, an “Incremental Term Facility” and,
any Loans made pursuant to an Incremental Term Facility, “Incremental Term
Loans”) and/or request the establishment of one or more new tranches of
Revolving Credit Commitments (each, a “New Revolving Credit Facility”) and/or
request an increase in any Tranche of Revolving Credit Commitments (together
with any New Revolving Credit Facility, an “Incremental Revolving Credit
Facility” and, together with any Incremental Term Facility, “Incremental
Facilities” and, the loans thereunder, “Incremental Revolving Credit Loans” and,
together with any Incremental Term Loans, “Incremental Loans”); provided that no
existing Lender will have an obligation to make any Incremental Facility, nor
will the Borrower have any obligation to approach any existing Lenders to
provide any Incremental Facility, in an aggregate amount not in excess of the
sum of (x) the greater of (i) $460,000,000 (or a principal amount equal to the
Dollar Equivalent of $460,000,000) and (ii) 100% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding, less any amount of
Indebtedness incurred pursuant to clause (x)(i) of Section 8.02(p) and (y) an
unlimited amount if, after giving effect to the incurrence of such amount, (i)
in case of Incremental Facilities that are secured on a pari passu basis with
the Obligations, the First Lien Net Leverage Ratio is less than or equal to 3.50
to 1.00 on a Pro Forma Basis, (ii) in case of Incremental Facilities that are
secured on a junior basis to the Obligations, the Senior Secured Net Leverage
Ratio is less than or equal to 5.00 to 1.00 on a Pro Forma Basis and (iii) in
case of Incremental Facilities that are unsecured, the Fixed Charge Coverage
Ratio is less than or equal to 2.00 to 1.00 on a Pro Forma Basis (in each case,
assuming (A) the Indebtedness being incurred as of such date of determination
would be included in the definition of Consolidated Indebtedness, whether or not
such Indebtedness would otherwise be included and (B) any Incremental Revolving
Credit Facilities are fully drawn) and, in each instance, for an amount not less
than $5,000,000 (or a principal amount equal to the Dollar Equivalent of
$5,000,000) individually (or such lesser amount which shall be approved by the
Administrative Agent); provided that Incremental Facilities (1) shall be
incurred pursuant to clause (y) above prior to utilization of any capacity
pursuant to clause (x) above, (2) amounts incurred in reliance on clause (x)
above concurrently with amounts incurred in reliance on clause (y) above shall
not be included as Indebtedness in the First Lien Net Leverage Ratio, the Senior
Secured Net Leverage Ratio or the Fixed Charge Coverage Ratio, as applicable,
for purposes of calculating any amounts that may be incurred pursuant to clause
(y) above on the same day and (3) if all or any portion of any Incremental
Facility was originally incurred or issued in reliance on clause (x) above and
thereafter such amount could have been incurred pursuant to clause (y) above,
such amount of such Incremental Facility shall be reclassified, as the
applicable Borrower may elect from time to time, as having been incurred
pursuant to clause (y) above and thereafter shall not count as utilization of
clause (x) above; provided, further, that, notwithstanding the foregoing or
anything to the contrary set forth herein, (1) Incremental Term Loans may be
incurred without regard to any of the foregoing limits to the extent that the
Net Cash Proceeds of such Incremental Term Loans are used on or about the date
of incurrence to permanently prepay and refinance Term Loans of any Tranche
selected by the applicable Borrower on a dollar-for-dollar basis, and any such
Incremental Term Loans (the “Refinancing Incremental Term Loans”) shall be
deemed to have been incurred pursuant to this proviso, and (2) New Revolving
Credit Facilities may be incurred without regard to the foregoing limits to the
extent that such New Revolving Credit Facilities are used on or about the date
of incurrence to refinance and permanently reduce Revolving Credit Commitments
of any Tranche selected by Borrower on a dollar-for-dollar basis, and any such
Revolving Credit Commitments thereunder (the “Refinancing Incremental Revolving
Credit Commitments”) shall be deemed to have been incurred pursuant to this
proviso. Each such notice shall specify (i) the date (each, an “Increased Amount
Date”) on which the applicable Borrower proposes that the applicable Incremental
Facility shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period otherwise agreed to by the Administrative Agent in
its sole discretion), (ii) the identity of each Lender or Affiliate or other
Person that is consented to by the Administrative Agent (which consent shall not
be unreasonably withheld) and by the L/C Issuer to the extent such consent, if
any, would be required under Section 11.06 for an assignment of Loans or
Revolving Credit Commitments (any such Affiliate or other Person, a “New
Incremental Lender”) to whom the Borrowers propose any portion of such
Incremental Facility be allocated and the amounts of such allocations and (iii)
whether such Incremental Facility is to be an Incremental Term Facility or
Incremental Revolving Credit Facility. Such Incremental Facility shall become
effective as of such Increased Amount Date; provided that (A) no Event of
Default or Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Facility (except that, with respect to this
clause (A), solely to the extent the proceeds of such Incremental Facility are
being or will be used to finance a Limited Condition Transaction and if agreed
to by the lenders providing such Incremental Facility, such condition shall be
that no Event of Default under Section 9.01(a), (f) or (g) hereunder shall
exist), (B) both before and after giving effect to such Incremental Facility,
each of the conditions set forth in Section 5.02 shall be satisfied and all fees
and expenses owing in respect of such increase to the Administrative Agent and
the Lenders have been paid (except, solely to the extent the proceeds of such
Incremental Facility are being or will be used to finance a Limited Condition
Transaction and if agreed to by the lenders providing such Incremental Facility,
(x) with respect to Section 5.02(a), such Incremental Facility shall only be
subject to customary “funds certain provisions” and (y) with respect to Section
5.02(b), such condition shall be that no Event of Default under Section 9.01(a),
(f) or (g) hereunder shall exist); (C) any Incremental Facility provided by any
New Incremental Lender shall be effected pursuant to one or more joinder
agreement (an “Incremental Amendment”) in form and substance satisfactory to the
Administrative Agent and executed and delivered by a Borrower (or Additional
Borrower, if applicable) and the Administrative Agent, each of which shall be
recorded in the Register; and (D) the Borrowers shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction.
(b)The creation or provision of any Incremental Facility or Incremental Loan
(and, in connection therewith, any amendment to the terms of this Agreement that
is necessary or appropriate to implement the provisions thereof or that is
favorable to the then-existing Lenders, in each case, as reasonably determined
by the Administrative Agent in its sole discretion) shall not require the
approval of any existing Lender other than any existing Lender providing all or
part of any Incremental Commitment.
76



--------------------------------------------------------------------------------



(c)The terms and provisions of any New Revolving Credit Facility (other than
pricing, maturity and fees) shall be, except as otherwise set forth herein or in
the joinder agreement set forth in Section 2.14(a), substantially identical to
the existing Revolving Credit Facility; provided that, (i) no New Revolving
Credit Facility shall mature earlier than, or require any scheduled amortization
or mandatory commitment reduction prior to, the Revolving Credit Maturity Date
of any Tranche of Revolving Credit Loans (or, in the case of Refinancing
Incremental Revolving Credit Commitments, the final maturity date of the Tranche
of Revolving Credit Commitments that are being refinanced), (ii) any guarantor
of any New Revolving Credit Facility shall also be a Guarantor; provided, that,
in the event any New Revolving Credit Facility is incurred by a Foreign
Subsidiary of ESI, such New Revolving Credit Facility shall be permitted to be
guaranteed by persons that are not Guarantors so long as such New Term Loan
Facility is subject to customary collateral allocation arrangements reasonably
satisfactory to the Administrative Agent, (iii) if secured, such New Revolving
Credit Facility shall not be secured by any assets that do not constitute
Collateral and may not be secured pursuant to security documentation that is
materially more restrictive, when taken as a whole, to the Loan Parties than the
Loan Documents; provided, that, in the event any New Term Loan Facility is
incurred by a Foreign Subsidiary of ESI, such New Term Loan Facility shall be
permitted to be secured by assets in accordance with Section 7.12, which assets
may or may not also secure the Obligations but which shall be subject to
customary collateral allocation arrangements reasonably satisfactory to the
Administrative Agent and (iv) each New Revolving Credit Facility shall rank pari
passu or junior in right of payment and pari passu or junior with respect to
security with the Obligations or may be unsecured (and to the extent
subordinated in right of payment or security, shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent).
77



--------------------------------------------------------------------------------



(d)The terms and provisions of any Incremental Term Loans shall be, if such
Incremental Term Loans are not Tranche B-1 Term Loans, except as otherwise set
forth herein or in the joinder agreement set forth in Section 2.14(a),
substantially identical to the Tranche B-1 Term Loans, as applicable; provided
that, except as otherwise set forth herein or in the joinder agreement set forth
in clause (a), then (i) the weighted average life to maturity of any New Term
Loan Facility shall be no shorter than the weighted average life to maturity
such refinanced Tranche of the Term Loans, (or, in the case of any New Term
Loans that are Refinancing Incremental Term Loans, the weighted average life to
maturity of the Tranche of Term Loans that are being refinanced), (ii) the final
maturity date with respect to any New Term Loans shall be no earlier than the
maturity date of such refinanced Tranche (or, in the case of any New Term Loans
that are refinancing Incremental Term Loans, the final maturity date of the
Tranche of Term Loans that are being refinanced), (iii) if the Yield on any New
Term Loans incurred no later than 12 months after the Closing Date exceeds by
more than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”) the Applicable Rate then in
effect for any Term Loans, then the Applicable Rate then in effect for Term
Loans shall automatically be increased by the Yield Differential, effective upon
the making of the New Term Loans (and if the margins on the New Term Loans are
subject to a leveraged-based pricing grid, appropriate increases to the
Applicable Rates for the Term Loans, consistent with the foregoing, shall be
made) (this clause (iii), the “MFN Adjustment”), (iv) any guarantor of any New
Term Loan Facility shall also be a Guarantor; provided, that, in the event any
New Term Loan Facility is incurred by a Foreign Subsidiary of ESI, such New Term
Loan Facility shall be permitted to be guaranteed by persons that are not
Guarantors so long as such New Term Loan Facility is subject to customary
collateral allocation arrangements reasonably satisfactory to the Administrative
Agent, (v) if secured, such New Term Loan Facility shall not be secured by any
assets that do not constitute Collateral and may not be secured pursuant to
security documentation that is more restrictive to the Loan Parties than the
Loan Documents; provided, that, in the event any New Term Loan Facility is
incurred by a Foreign Subsidiary of ESI, such New Term Loan Facility shall be
permitted to be secured by assets in accordance with Section 7.12, which assets
may or may not also secure the Obligations but which shall be subject to
customary collateral allocation arrangements reasonably satisfactory to the
Administrative Agent, (vi) each New Term Loan Facility shall rank pari passu or
junior in right of payment and pari passu or junior with respect to security
with the Obligations or may be unsecured (and to the extent subordinated in
right of payment or security, shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent) and (vii) any New Term Loan
Facility may be denominated in Euros or Pounds Sterling so long as (A) the
borrower thereunder is a Restricted Subsidiary that is organized in a
jurisdiction that is acceptable to the Administrative Agent and (B) such New
Term Loan Facility is subject to guarantee, collateral and collateral allocation
arrangements that are reasonably satisfactory to ESI and the Administrative
Agent. Each joinder agreement referred to in Section 2.14(a) may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, as reasonably
determined by the Administrative Agent in its sole discretion, to effect the
provision of this Section 2.14.
(e)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Loans that are to be additional Tranche B-1 Term Loans or Initial
Revolving Credit Loans, as applicable, and when originally made, are included in
each Borrowing of outstanding Tranche B-1 Term Loans or Initial Revolving Credit
Loans, as applicable, on a pro rata basis. This may be accomplished at the
discretion of the Administrative Agent by requiring each outstanding
Eurocurrency Rate Loan to be converted into a Base Rate Loan on the date of each
such Incremental Loan, or by allocating a portion of each such Incremental Loan
to each outstanding applicable Eurocurrency Rate Loans on a pro rata basis, even
though as a result thereof such Incremental Loan may effectively have a shorter
Interest Period than the Loans included in the Borrowing of which they are a
part (and notwithstanding any other provision of this Agreement that would
prohibit such an initial Interest Period). Any conversion of Eurocurrency Rate
Loans to Base Rate Loans made pursuant to the preceding sentence shall be
subject to Section 3.05. If any Incremental Loans is to be allocated to an
existing Interest Period for a Eurocurrency Rate Loan then, subject to Section
2.08(b), the interest rate applicable to such Incremental Loan for the remainder
of such Interest Period shall equal the Adjusted Eurocurrency Rate for a period
approximately equal to the remainder of such Interest Period (as determined by
the Administrative Agent two Business Days before the date such Incremental Loan
is made) plus the Applicable Rate then in effect. In addition, to the extent any
Incremental Term Loans are to be additional Tranche B-1 Term Loans, the
applicable scheduled amortization payments under Section 2.07 required to be
made after the making of such Incremental Term Loans shall be ratably increased
by the aggregate principal amount of such Incremental Term Loans.
(f)Prior to the Increased Amount Date, if the Restricted Subsidiary incurring
the Incremental Facility is an Additional Borrower, (i) such Subsidiary shall
deliver to the Lenders providing the Incremental Facility (including any New
Incremental Lender) and the Administrative Agent, such documentation and other
information reasonably requested by such Lenders or the Administrative Agent for
purposes of complying with all necessary “know-your-customer” or other similar
checks under all applicable laws and regulations and no written objection
submitted by any of the Lenders or the Administrative Agent within five (5)
Business Days of the date of receipt of such documentation and other information
shall have been given by such Lenders or the Administrative Agent and (ii) if
such Additional Borrower is a Foreign Subsidiary, the Administrative Agent may
amend this Agreement (which amendments may include, without limitation, Section
3.01 and the definition of “Non-Excluded Taxes”) and the other Loan Documents to
include such Subsidiary as an Additional Borrower hereunder, which amendment
must be mutually agreed to by the Administrative Agent, ESI, the applicable
Additional Borrower, and the Lenders providing the Incremental Facility but
without the consent of any other Lender (provided that no such amendment shall
materially adversely affect the rights of any Lender that has not consented to
such amendment); provided that neither the Administrative Agent nor any Lender
shall be materially adversely affected by the addition of such Additional
Borrower. Any obligations in respect of borrowings by any Borrower or any
Additional Borrower under this Agreement will constitute “Obligations” for all
purposes of the Loan Documents. If the Incremental Facility is incurred in a
currency other than Dollars, this Agreement may be amended to reflect such new
currency hereunder, which amendment must be mutually agreed to by the
Administrative Agent and ESI.
78



--------------------------------------------------------------------------------



(g)For the avoidance of doubt, no amendment, waiver or consent pursuant to
Section 11.01 shall impose any greater restriction on the ability of any Lender
to assign any of its rights or obligations hereunder with respect to any New
Term Loan Facility without the written consent of the holders of a majority of
the aggregate unpaid principal amount of such Term Loan Commitments and New Term
Loans outstanding under such New Term Loan Facility
(h)Any Incremental Facility that is secured on a junior lien basis to the
Obligations or is unsecured shall be established pursuant to separate
documentation from the Loan Documents.
For the avoidance of doubt, the provisions of Section 2.13 shall not be
construed to apply to any Incremental Loans in accordance with this Section
2.14.
For the avoidance of doubt, any prepayment of Loans with the proceeds received
in connection with the incurrence of Incremental Term Loans pursuant to this
Section 2.14 shall be deemed an optional prepayment under Section 2.05(a).
2.15 Defaulting Lender. (a) Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
11.01.
79



--------------------------------------------------------------------------------



(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers hereunder; third, to cash
collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15(d); fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and ESI, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15(d);
sixth, to the payment of any amounts owing to the Lenders or the L/C Issuers as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the L/C Issuers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans and L/C Exposure are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.15(a)(v). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii) Subject to Section 11.06(b)(viii) hereof, the failure of any Defaulting
Lender to make the Loan to be made by it as part of any Borrowing shall
constitute a material breach by such Defaulting Lender of this Agreement and, to
the extent such Defaulting Lender fails to cure the default pursuant to Section
2.15(b) hereof within five Business Days shall entitle the Borrowers to replace
the Defaulting Lender with one or more substitute Lenders, and the Defaulting
Lender shall have no right to refuse to be replaced hereunder. The notice from
the Borrowers to the Administrative Agent and such Defaulting Lender being
replaced shall specify an effective date for such replacement, which date shall
be at least two Business Days, but not later than 15 Business Days, after the
date such notice is given. Prior to the effective date of such replacement,
the Defaulting Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Defaulting Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever. If
the Defaulting Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement,
the Defaulting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance. The replacement of any Defaulting Lender shall be
made in accordance with the terms of Section 11.15.
(iv) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B) Each Revolving Credit Lender that is a Defaulting Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
available amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.15(d).
(C) With respect to any Letter of Credit Fees not required to be paid to any
Revolving Credit Lender that is a Defaulting Lender (as “Defaulting Revolving
Credit Lender”) pursuant to clause (B) above, the Borrowers shall (x) pay to
each non-Defaulting Revolving Credit Lender that portion of any such fee
otherwise payable to such Defaulting Revolving Credit Lender with respect to
such Defaulting Revolving Credit Lender’s obligation to fund participations in
respect of Letters of Credit that have been reallocated to such non-Defaulting
Revolving Credit Lender pursuant to Section 2.15(a)(v) below, (y) pay to each
L/C Issuer the amount of any such fee otherwise payable to such Defaulting
Revolving Credit Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Revolving Credit Lender and (z) not be required to
pay the remaining amount of any such fee.
80



--------------------------------------------------------------------------------



(v) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Revolving Credit Lender’s obligation to fund participations
in respect of Letters of Credit shall be reallocated among the non-Defaulting
Revolving Credit Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Revolving Credit Lender’s
Revolving Credit Commitment) but only to the extent that (x) the conditions set
forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) the Outstanding Amount of
each non-Defaulting Revolving Credit Lender’s Revolving Credit Loans and L/C
Obligations (with the aggregate amount of each Revolving Credit Lender’s funded
participations in L/C Obligations (prior to giving effect to such reallocation)
being deemed ‘held’ by such Revolving Credit Lender for this purpose) do not
exceed the Revolving Credit Commitment of such non-Defaulting Revolving Credit
Lender. Subject to Section 11.23, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(vi) Cash Collateral. If the reallocation described in clause (v) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, cash collateralize
any L/C Issuer’s Fronting Exposure (after giving effect to any partial
reallocation pursuant to clause (v) above) in accordance with the procedures set
forth in Section 2.15(d) for so long as such Obligations are outstanding.
(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(v)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c) New Letters of Credit. So long as any Revolving Credit Lender is a
Defaulting Lender, no L/C Issuer shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto (determined after giving effect to
Section 2.15(a)(v) and any cash collateral provided by such Defaulting Lender).
(d) Cash Collateral. (i) At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any L/C Issuer (with a copy to the Administrative Agent) the Borrowers
shall cash collateralize such L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 2.15(a)(v) and
any cash collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.
(ii) The Borrowers, and to the extent provided by any Defaulting Revolving
Credit Lender, such Defaulting Revolving Credit Lender, hereby grant to the
Administrative Agent, for the benefit of each L/C Issuer, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Revolving Credit Lender’s obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(iii) below. If at any time the Administrative
81



--------------------------------------------------------------------------------



Agent determines that cash collateral is subject to any right or claim of any
Person other than the Administrative Agent and such L/C Issuer as herein
provided (other than Permitted Liens), or that the total amount of such cash
collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Revolving Credit Lender).
(iii) Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under this Section 2.15 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Revolving Credit Lender’s
obligation to fund participations in respect of Letters of Credit (including, as
to cash collateral provided by a Defaulting Revolving Credit Lender, any
interest accrued on such obligation) for which the cash collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iv) Cash collateral (or the appropriate portion thereof) provided to reduce any
L/C Issuer’s Fronting Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and such L/C Issuer that there exists excess cash
collateral; provided that, subject to this Section 2.15 the Person providing
cash collateral and such L/C Issuer may agree that cash collateral shall be held
to support future anticipated Fronting Exposure or other obligations; provided,
further, that to the extent that such cash collateral was provided by a
Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
2.16 Extension of Term Loans and Revolving Credit Commitments.
82



--------------------------------------------------------------------------------



(a)The Borrowers may at any time and from time to time request that all or a
portion of the (i) Term Loans of one or more Tranches existing at the time of
such request (each, an “Existing Term Loan Tranche”, and the Term Loans of such
Tranche, the “Existing Term Loans”) or (ii) Revolving Credit Commitments and
Revolving Credit Loans of one or more Tranches existing at the time of such
request (each, an “Existing Revolving Tranche” and together with the Existing
Term Loan Tranches, each an “Existing Tranche”, and the Revolving Credit
Commitments of such Existing Revolving Tranche, the “Existing Revolving Credit
Commitments”, and the Revolving Credit Loans of such Existing Revolving Tranche,
the “Existing Revolving Loans” and, together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Credit
Tranche”, as applicable, and each an “Extended Tranche”, and the Term Loans,
Revolving Credit Commitments or Revolving Credit Loans, as applicable, of such
Extended Tranches, the “Extended Term Loans”, “Extended Revolving Credit
Commitments” or “Extended Revolving Credit Loans”, as applicable and,
collectively, the “Extended Loans”) and to provide for other terms consistent
with this Section 2.16; provided that (i) no Event of Default pursuant to
Section 9.01(a), (f) or (g) shall have occurred and be continuing at the time of
such extension or would exist after giving effect to such extension, (ii) any
such request shall be made by ESI to all Lenders within any one or more Tranches
of Term Loans or Revolving Credit Commitments and Revolving Credit Loans, as
applicable, (whether under one or more Tranches) on a pro rata basis (based on
the aggregate outstanding principal amount of the applicable Term Loans or on
the aggregate Revolving Credit Commitments within any one or more Tranches, as
applicable) and (iii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrowers in its sole discretion. In order to
establish any Extended Tranche, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be substantially similar, when taken as a whole, to those applicable to
the Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”), except (x) all or any of the final maturity dates of such Extended
Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) in the case
of an Extended Term Tranche, so long as the weighted average life to maturity of
such Extended Tranche would be no shorter than the remaining weighted average
life to maturity of the Specified Existing Tranche, amortization rates with
respect to the Extended Term Tranche may be higher or lower than the
amortization rates for the Specified Existing Tranche, in each case to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.16 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrowers’ discretion, more restrictive assignment and
participation provisions applicable to Tranche B-1 Term Loans or Initial
Revolving Credit Commitments, as applicable, set forth in Section 11.06. No
Lender shall have any obligation to agree to have any of its Existing Loans
converted into an Extended Tranche pursuant to any Extension Request. Any
Extended Tranche shall constitute a separate Tranche of Loans from the Specified
Existing Tranches and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).
(b)The Borrowers shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this Section
2.16 (each, an “Extension”), the Borrowers shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this Section
2.16. The Borrowers may amend, revoke or replace an Extension Request pursuant
to procedures reasonably acceptable to the Administrative Agent at any time
prior to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Term Loan Tranche or Existing Term Loan Tranches are
requested to respond to the Extension Request. Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
Business Days prior to the Extension Request Deadline, at which point the
Extension Request becomes irrevocable (unless otherwise agreed by Borrower). The
revocation of an Extension Election prior to the Extension Request Deadline
shall not prejudice any Lender’s right to submit a new Extension Election prior
to the Extension Request Deadline.
83



--------------------------------------------------------------------------------



(c)Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.16(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.16(a), or amendments to
any other terms (including representations and warranties, conditions,
prepayments, covenants or events of default) that are necessary or appropriate
to implement the provisions thereof or that are favorable to the then-existing
Lenders, as reasonably determined by the Administrative Agent in its sole
discretion, and which, in each case, except to the extent expressly contemplated
by the last sentence of this Section 2.16(c) and notwithstanding anything to the
contrary set forth in Section 11.01, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby and any L/C Issuers with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, the
Extending Lenders with respect to the Extended Tranches and any L/C Issuers with
respect to the Extended Tranches. Subject to the requirements of this Section
2.16 and without limiting the generality or applicability of Section 11.01 to
any Section 2.16 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.16 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.16 Additional Amendments do not become effective prior to the time
that such Section 2.16 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Tranches provided for in any Extension Amendment) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such Section
2.16 Additional Amendments to become effective in accordance with Section 11.01;
provided, further, that no Extension Amendment may provide for (i) any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the applicable Existing Tranches or be guaranteed by any
Person other than the Guarantors and (ii) so long as any Existing Term Loan
Tranches are outstanding, any mandatory prepayment provisions that do not also
apply to the Existing Term Loan Tranches (other than Existing Term Loan Tranches
secured on a junior basis by the Collateral or ranking junior in right of
payment, which shall be subject to junior prepayment provisions) on a pro rata
or otherwise more favorable basis. Notwithstanding anything to the contrary in
Section 11.01, any such Extension Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable judgment of ESI and the Administrative Agent,
to effect the provisions of this Section 2.16; provided that the foregoing shall
not constitute a consent on behalf of any Lender to the terms of any Section
2.16 Additional Amendment. Notwithstanding anything to the contrary contained in
this Agreement, on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with Section 2.16(a) (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).
84



--------------------------------------------------------------------------------



(d)If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.06 (with the assignment fee and any other costs and expenses to be
paid by the Borrowers in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Extended Loans on the terms set forth in such
Extension Amendment; provided, further, that all obligations of the Borrowers
owing to the Non-Extending Lender relating to the Existing Loans so assigned
shall be paid in full by the assignee Lender to such Non-Extending Lender
concurrently with such Assignment and Assumption. In connection with any such
replacement under this Section 2.16, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption by the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Assumption and (B) the date as of which all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Existing Loans so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Assumption as of such date and ESI
shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption on behalf of such Non-Extending Lender.
(e)Following any Extension Date, with the written consent of ESI, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Loan under the applicable Extended Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to ESI and
the Administrative Agent at least ten (10) Business Days prior to such
Designation Date (or such shorter period as the Administrative Agent may agree
in its reasonable discretion); provided, further, that no greater amount shall
be paid by or on behalf of ESI or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Extended Lender as consideration for its Extension
into such Extended Tranche. Following a Designation Date, the Existing Loans
held by such Lender so elected to be extended will be deemed to be Extended
Loans of the applicable Extended Tranche, and any Existing Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Loans”
of the applicable Tranche.
With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.16, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that ESI may elect to specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Request in the
Borrowers’ sole discretion and may be waived by the Borrowers) of Existing Loans
of any or all applicable Tranches be extended. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05(a) and (b) and
2.07) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.16.
For the avoidance of doubt, the provisions of Section 2.13 shall not be
construed to apply to any Extension in accordance with this Section 2.16.
For the avoidance of doubt, any prepayment of Loans with the proceeds received
in connection with the incurrence of Term Loans and Revolving Credit Commitments
pursuant to this Section 2.16 shall be deemed an optional prepayment under
Section 2.05(a).
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

85



--------------------------------------------------------------------------------



3.01 Taxes.
(a)Except as required by applicable law, any and all payments by or on behalf of
any Loan Party to or for the account of the Administrative Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings (including back-up withholding) or similar
charges imposed by any Governmental Authority, and all interest, penalties or
other liabilities with respect thereto (hereinafter referred to as “Taxes”),
excluding, in the case of the Administrative Agent and each Lender, (A) taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), in each case, by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized, maintains a lending office, or
is subject to tax by virtue of any present or former connection (other than
solely having executed, delivered, performed its obligations, received or
perfected a security interest under, received payments under, engaged in any
other transaction pursuant to or enforced the Loan Documents, or sold or
assigned an interest in any Loan or Loan Document), (B) branch profits taxes
imposed by a jurisdiction described under clause (A) above, (C) in the case of a
Foreign Lender with respect to a US Borrower (other than an assignee pursuant to
a request by the Borrowers under Section 11.15), any United States federal
withholding tax that is imposed on amounts payable to such Foreign Lender under
the law applicable at the time such Lender becomes a party to this Agreement (or
designates a new lending office) except to the extent that such Lender (or its
assignor, if any) was entitled, immediately before designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to this Section 3.01, (D) taxes attributable to the
failure to comply with Section 11.14 and (E) any U.S. federal withholding taxes
imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, interest,
penalties and other liabilities being hereinafter referred to as “Non-Excluded
Taxes”). Notwithstanding the foregoing, if any Taxes are required to be deducted
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) such Loan Party shall make such
deductions, (ii) such Loan Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, (iii) if such Tax is a Non-Excluded Tax, the sum payable by the Loan Party
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.01), each of the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made on account of
Non-Excluded Taxes and (iv) as soon as practicable after the date of such
payment, such Loan Party shall furnish to the Administrative Agent (which shall
forward the same to such Lender) or Lender (as the case may be) the original or
a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.
(b)In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary, intangible, recording, filing or similar taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding any such taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 11.15) (hereinafter referred
to as “Other Taxes”).
86



--------------------------------------------------------------------------------



(c)Each Loan Party agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of any Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01) payable or paid by the Administrative
Agent and such Lender or required to be withheld or deducted from a payment to
such party and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except for any interest and penalties with respect to Non-Excluded Taxes or
Other Taxes to the extent such Non-Excluded Taxes or Other Taxes are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or such Lender. Payment under this Section 3.01(c) shall be made within 30
days after the date such Lender or the Administrative Agent makes a demand
therefor. A certificate as to the amount of such payment or liability delivered
to the Loan Party by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)If any Lender is entitled to a refund, as determined by such Lender in its
sole discretion exercised in good faith (including any credit in lieu of a
refund) of any Taxes with respect to which it has been indemnified pursuant to
this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), such Lender shall pay over such refund to the applicable
Loan Party (but only to the extent of additional amounts paid by the Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Loan Party, upon the request of such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender in the event such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (d), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (d) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Lender to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to any Loan Party
or any other Person.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans, or to determine or charge interest rates based upon the Adjusted
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
each Loan Party shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Eurocurrency Rate Loans or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the applicable Loan Party shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

87



--------------------------------------------------------------------------------



3.03 Inability to Determine Rates.
(a)If the Required Lenders reasonably determine that (i) for any reason adequate
and reasonable means do not exist for determining the Eurocurrency Rate or the
Adjusted Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan (including because the LIBO Rate is not
available or published on a current basis), (ii) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 a.m. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Loans as a part of such Borrowing during its
Interest Period or (iii) the Eurocurrency Rate or the Adjusted Eurocurrency Rate
for any Interest Period for such Loans will not adequately reflect the cost to
such Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Loans for such Interest Period, the Administrative Agent will
promptly so notify ESI and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, in the case of Eurocurrency Rate Loans will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in Dollars in (or, in the case of any applicable Loan in an
Alternative Currency, in an amount equal to the Dollar Equivalent thereof) the
amount specified therein.
(b)Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, if at any time (i) there ceases to exist a LIBO Rate or
other interbank rate in the London market regulated or otherwise overseen or
authorized by the ICE Benchmark Administration or U.K. Financial Conduct
Authority for interest periods greater than one Business Day or (ii) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that the circumstances set forth in clause (i) of Section
3.03(a) have arisen and such circumstances are unlikely to be temporary or (iii)
the circumstances in clause (i) of Section 3.03(a) have not arisen but the
supervisor for the administrator of the US LIBO Rate, EURIBO Rate or Alternate
Currency LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate shall
no longer be used for determining interest rates for loans, then the
Administrative Agent and ESI or the applicable Borrower shall endeavor to
promptly establish an alternate rate of interest to the Adjusted Eurocurrency
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for fixed periods for syndicated loans in the
United States at such time (it being agreed that such rate shall at no time be
less than 0.00% per annum), and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes as may
be applicable which are agreed by ESI or the applicable Borrower and the
Administrative Agent at such time. Notwithstanding anything to the contrary in
the Loan Documents such amendment shall become effective without any further
action or consent of any other party to Loan Documents so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that they object to such
amendment.
3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
88



--------------------------------------------------------------------------------



(a)If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non-Excluded Taxes or Other Taxes, in each case, addressed by Section 3.01,
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.
(b)If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
(c)The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.
(d)Failure or delay on the part of any Lender, any L/C Issuer or the
Administrative Agent to demand compensation pursuant to this Section 3.04 shall
not constitute a waiver of such Lender’s, such L/C Issuer’s or the
Administrative Agent’s right to demand such compensation; provided that the
Borrowers shall not be under any obligation to compensate any Lender, any L/C
Issuer or the Administrative Agent under Section 3.04(a) or (b) for increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender, such L/C Issuer or the Administrative
Agent knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any change in law within such 120-day period. The
protection of this Section 3.04 shall be available to each Lender, each L/C
Issuer and the Administrative Agent regardless of any possible contention of the
invalidity or inapplicability of the change in law that shall have occurred or
been imposed.
89



--------------------------------------------------------------------------------



(e)Notwithstanding anything herein to the contrary, for purposes of this Section
3.04, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” or “change in the interpretation of
law”, regardless of the date enacted, adopted or issued.
3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by any Borrower;
(c)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 11.15; or
(d)any payment by the Borrowers of the principal of or interest on any Revolving
Credit Loan (or interest due thereon) denominated in a different currency from
the currency in which the applicable Revolving Credit Loan is denominated;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Adjusted Eurocurrency Rate for such
Loan by a matching deposit or other borrowing in the London interbank
eurocurrency market for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.
3.06 Matters Applicable to all Requests for Compensation.
(a)A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder and the calculation thereof in reasonable detail shall be
conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
(b)Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04,
the Borrowers may replace such Lender in accordance with Section 11.15.
3.07 Pro Rata Treatment. Except as required under Section 3.02 or otherwise in
this Agreement, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Term Loan Commitments or Revolving Credit
Commitments and each conversion of any Borrowing to or
90



--------------------------------------------------------------------------------



continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders within the Tranche or particular Borrowing being paid or
prepaid, as the case may be, in accordance with the terms of this Agreement, in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.
3.08 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Term Loan Commitments, the Total Revolving Credit
Commitments and repayment of all other Obligations hereunder.
ARTICLE IV
GUARANTY
4.01 The Guaranty. (a) Each of the Guarantors hereby jointly and severally
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.
(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount as will result in such obligations with respect
hereto and thereto not constituting a fraudulent transfer or conveyance after
giving full effect to the liability under such guarantee set forth in Article IV
hereof and its related contribution rights but before taking into account any
liabilities under any other guarantee by such Guarantor.
4.02 Obligations Unconditional. (a) The obligations of the Guarantors under
Section 4.01(a) are joint and several, absolute and unconditional, irrespective
of the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02(a) that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor, as applicable, shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Loan Party for amounts paid under this Article IV until such time as the
Obligations have been paid in full.
(b)  Without limiting the generality of Section 4.02(a), it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:
91



--------------------------------------------------------------------------------



(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;
(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or
(iv) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
(c) With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents or against any other Person under any other guarantee of, or security
for, any of the Obligations.
4.03 Reinstatement. The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Arrangers, the Administrative
Agent, the Collateral Agent, the Syndication Agent, each L/C Issuer and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by such Persons in
connection with such rescission or restoration, including any such reasonable
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
4.04 Certain Additional Waivers. Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations except through the
exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.
4.05 Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors on the one hand, and the Administrative Agent,
for the ratable benefit of the Secured Parties on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 9.02) for purposes of Section 4.01(a)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section
4.01(a).

92



--------------------------------------------------------------------------------



4.06 Rights of Contribution. The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor with respect to the Obligations
in accordance with applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been Fully Satisfied, and none of the Guarantors shall exercise
any such contribution rights until the Obligations have been paid in full.
4.07 Guarantee of Payment; Continuing Guarantee. The guarantee given by the
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Obligations, whenever arising.
4.08 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.08, or otherwise
under this Guaranty, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a Discharge of Guaranteed
Obligations. Each Qualified ECP Guarantor intends that this Section 4.08
constitute, and this Section 4.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions to Initial Credit Extension. The obligation of each Lender to
honor any Request for Credit Extension on the Closing Date is subject to the
following conditions precedent:
(a)The Administrative Agent shall have received from each Loan Party that is a
party hereto a counterpart of this Agreement signed on behalf of such party.
(b)The Administrative Agent shall have received: (i) from the Loan Parties,
executed counterparts of the applicable Collateral Agreement, (ii) from the
Borrowers, a Note executed by the Borrowers for each Lender that requests such a
Note, (iii) with respect to each Loan Party, UCC-1 financing statements, as
applicable, in a form appropriate for filing in the state of organization or
formation, the jurisdiction in which its chief executive office is located or
the jurisdiction in which its assets are located, as the case may be, of such
Loan Party or for any Loan Party that is a Foreign Subsidiary, the District of
Columbia, (iv) executed Intellectual Property Security Agreements as required
pursuant to the Pledge and Security Agreement, (v) delivery of stock
certificates for certificated Equity Interests that constitutes Collateral,
together with appropriate instruments of transfer endorsed in blank, and (vi)
all agreements or instruments representing or evidencing the Collateral
accompanied by instruments of transfer and stock powers undated and endorsed in
blank.
93



--------------------------------------------------------------------------------



(c)The Administrative Agent shall have received a customary closing certificate
from a secretary, assistant secretary or similar officer or authorized
representative of each Loan Party that is a party hereto, in each case,
certifying as to (i) resolutions duly adopted by the board of directors (or
equivalent governing body) of each such Loan Party authorizing the execution,
delivery and performance of this Agreement (and the Loan Documents or other
documents executed in connection herewith or therewith), (ii) the accuracy and
completeness of copies of the certificate or articles of incorporation,
association or organization (or memorandum of association or other equivalent
thereof) of each such Loan Party certified by the relevant authority of the
jurisdiction of organization of each such Loan Party and copies of the by-laws
or operating, management, partnership or similar agreement of each such Loan
Party and that such documents or agreements have not been amended (except as
otherwise attached to such certificate and certified therein as being the only
amendments thereto as of such date), (iii) incumbency (to the extent applicable)
and specimen signatures of each officer, director or authorized representative
executing any Loan Document on behalf of each such Loan Party and (iv) the good
standing (or subsistence or existence) of each such Loan Party from the
Secretary of State (or similar official) of the state or other jurisdiction of
such Loan Party’s organization (to the extent relevant and available in the
jurisdiction of organization of such Loan Party).
(d)The Borrowers shall have paid or caused to have been paid to the
Administrative Agent and the Collateral Agent all reasonable out-of-pocket costs
and expenses of the Administrative Agent required in connection with this
Agreement, including expenses associated with the arrangement, negotiation and
preparation of this Agreement, and the reasonable and documented fees,
disbursements and other charges of Latham & Watkins LLP.
(e)The Administrative Agent shall have received the executed legal opinions of
(i) Kane Kessler P.C., counsel to ESI and, to the limited extent New York law is
applicable, the other Loan Parties party hereto, as customary for transactions
of this type, and (ii) local counsel to the Loan Parties party hereto, as
customary for transactions of this type.
(f)Each Lender shall have received, if requested at least five Business Days in
advance of the Closing Date, a Note, payable to the order of such Lender, duly
executed by the applicable Borrower.
(g)To the extent requested at least 10 Business Days prior to the Closing Date,
the Lenders shall have received (i) all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act, and (ii) a Beneficial Ownership Certification in relation to
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, in each case, at least five Business Days prior to the
Closing Date.
(h)The Administrative Agent shall have received a Request for Credit Extension
prior to (i) 12:00 noon, New York City time, one Business Day prior to the
Closing Date in the case of Base Rate Loans and (ii) 12:00 p.m., New York City
time, three Business Days prior to the Closing Date in the case of Eurocurrency
Rate Loans (in each case, or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) requesting that each Lender make
the Loans on the requested funding date and specifying the amount to be
borrowed.
(i)The Administrative Agent shall have received a certificate from a financial
officer of ESI substantially in the form attached hereto as Exhibit D, to the
effect that, immediately before and after giving effect to the Transactions
contemplated hereby, ESI and its Subsidiaries, taken as a whole, are Solvent.
(j)The Administrative Agent shall have received confirmation that the conditions
set forth in Sections 5.02(a) and (b) have been met.
94



--------------------------------------------------------------------------------



(k)The Administrative Agent shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.
(l)The Arrangers shall have received all fees due and payable by a Borrower on
the Closing Date as separately agreed to by such parties and a Borrower shall
have paid or, substantially concurrently with the initial Credit Extension,
shall pay on the Closing Date any other fees separately agreed that are due and
payable on the Closing Date.
(m)The Administrative Agent shall have received reasonably satisfactory evidence
that, prior to or substantially simultaneously with the initial Credit
Extension, the Existing Credit Agreement Refinancing shall have been
consummated.
(n)Prior to or substantially contemporaneously with the initial Credit
Extension, the Arysta Sale shall have been consummated.
For purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.
5.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:
(a)The representations and warranties of each Loan Party contained in Article VI
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.
(c)The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)Solely with respect to any Credit Extension under the Revolving Credit
Facility, if as of the date of such Credit Extension and after giving effect
thereto, the Total Outstandings (excluding Letters of Credit which have been
Cash Collateralized in accordance with this Agreement) shall exceed 30.0% of the
Total Revolving Credit Commitments, the financial covenant set forth in Section
8.10(a) shall be satisfied, calculated at the time of such Credit Extension by
looking back to the last day of the prior fiscal quarter to determine if ESI
would have been in compliance with the financial covenant set forth in Section
8.10(a) as of such fiscal quarter end as if the financial covenant had been
tested for such fiscal quarter (after giving pro forma effect to such Credit
Extension).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES

95



--------------------------------------------------------------------------------



Each Loan Party jointly and severally represents and warrants to the Arrangers,
the Administrative Agent, the Collateral Agent, the L/C Issuers and the Lenders
(as of the date such Loan Party becomes a Loan Party and each date such Loan
Party is deemed to make such representations and warranties thereafter) that:
6.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing (to the
extent such concepts are applicable in such Loan Party’s jurisdiction of
organization) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business (except, in the case of any Loan
Party other than the Borrowers, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect) and (ii) execute,
deliver and perform its obligations under the Loan Documents and each other
agreement or instrument contemplated hereby or thereby to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws (including the Act); except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, and the consummation of the Transactions (only to the extent such Loan
Party was a Loan Party on the effective date thereof) are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b)(I) conflict with
or result in any breach or contravention of any material Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Restricted Subsidiaries, or (II) conflict with or
result in any breach or contravention of, or the creation of any material Lien
under, or require any material payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
that would adversely affect the rights of the Lenders, the Administrative Agent
or the Collateral Agent under the Loan Documents. No Loan Party or any
Restricted Subsidiary is in violation of any Law or in breach of any such
Contractual Obligation, the violation or breach of which could be reasonably
likely to have a Material Adverse Effect.
6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing (other
than security filings and those for which such approval, consent, exemption,
authorization has been obtained or such action has been taken or notice or
filing made) with, any Governmental Authority or any other Person is necessary
or required, except, in each case, to the extent that failure to obtain or file
the same, as applicable, could not be reasonably expected to have a Material
Adverse Effect in connection with (i) the execution, delivery or performance by,
or enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions (to the extent such Loan
Party was a Loan Party on the effective date thereof), (ii) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(iii) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (iv) the exercise by
the Administrative Agent, the Collateral Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

96



--------------------------------------------------------------------------------



6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party hereto and thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party hereto and thereto in accordance with its terms, except to the extent
that enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
6.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements and the Unaudited Financial Statements delivered to the
Administrative Agent (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present, in all material respects, the financial
condition of the Borrowers and the Restricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
the Restricted Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, to the extent required by GAAP;
subject, in the case of the Unaudited Financial Statements, to (x) the absence
of footnote disclosures and other presentation items and (y) changes resulting
from normal year-end adjustments, which would not be material in the aggregate.
(b)  The Pro Forma Financial Statements have been prepared in good faith, based
on assumptions believed by ESI to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated financial position of ESI and its Restricted Subsidiaries which were
not sold in connection with the Arysta Sale as at the 12-month period ending
September 30, 2018 and their estimated results of operations for the periods
covered thereby, assuming that the Transactions had actually occurred at such
date or at the beginning of the periods covered thereby.
(c) No event, change or condition has occurred since December 31, 2017, that has
had, or could reasonably be expected to have, a Material Adverse Effect.
6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Restricted Subsidiary or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document, or (b) except as specifically disclosed on Schedule 6.06 (the
“Disclosed Litigation”), either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
6.07 No Default. Neither any Loan Party nor any Restricted Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document

97



--------------------------------------------------------------------------------



6.08 Properties. (a) Except as would not have a Material Adverse Effect, each
Loan Party and each Restricted Subsidiary have good record, valid and marketable
title in fee simple to, or valid leasehold interests in (to the extent such
ownership or leasing concepts are applicable to such property in the
jurisdiction in which it resides), all Material Real Property necessary in the
ordinary conduct of its business, free and clear of all Liens except for
Permitted Liens and defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and each of its Restricted Subsidiaries, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the property which is necessary for the
business and operations of the Loan Parties as presently conducted except to the
extent that any failure would not reasonably be expected to result in a Material
Adverse Effect.
(b) Section II.E to the Perfection Certificate dated the Closing Date contains,
in all material respects, a true and complete list of each interest in Material
Real Property located in the United States (i) owned by ESI as of the Closing
Date and (ii) leased, subleased or otherwise occupied or utilized by ESI, as
lessee, sublessee, franchisee or licensee, as of the Closing Date.
(c) No Mortgage encumbers improved Real Property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 7.07.
6.09 Environmental Compliance. (a) Each Loan Party and each Restricted
Subsidiary conduct in the ordinary course of business a review of the effect of
existing Environmental Laws, Environmental Liabilities and Environmental Claims
on their respective businesses, operations and properties, and as a result
thereof such Loan Party has reasonably concluded that, except as specifically
disclosed in Schedule 6.09, compliance with such Environmental Laws or any
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b) Except as otherwise set forth on Schedule 6.09 or otherwise would not
reasonably be expected to result in a Material Adverse Effect, Hazardous
Materials have not been Released and are not present at, on, under, in, or about
any of the properties currently or formerly owned, leased or operated by any
Loan Party or any Restricted Subsidiary in a quantity, manner or condition which
could reasonably be expected to (i) require investigation, removal, or
remediation by any Loan Party under Environmental Law or otherwise give rise to
Environmental Liability of any Loan Party, (ii) interfere with any Loan Party’s
continued operations or (iii) impair the fair saleable value of any Collateral.
(c) Except as otherwise set forth on Schedule 6.09, all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently owned or operated by any Loan Party or any Restricted
Subsidiary have been properly stored, handled, recycled, re-used or disposed of
in a manner not reasonably expected to cause a Material Adverse Effect.
(d) Except as otherwise set forth on Schedule 6.09, neither any Loan Party nor
any Restricted Subsidiary is subject to any pending or threatened Environmental
Claims or Environmental Liabilities which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(e) Each Loan Party and each Restricted Subsidiary are in compliance with, and
possesses all Environmental Permits required pursuant to, Environmental Laws,
except to the extent such
98



--------------------------------------------------------------------------------



non-compliance or failure to possess could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(f) No Loan Party or Restricted Subsidiary has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with
Environmental Law or any Environmental Liability that individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(g) No Loan Party or Restricted Subsidiary has assumed or retained, by contract
or operation of law, any Environmental Liabilities of any kind, whether fixed or
contingent, known or unknown that individually or in the aggregate can
reasonably be expected to have a Material Adverse Effect.
6.10 Insurance. The properties of the Loan Parties and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or Restricted Subsidiary operates, provided that no
coverage in respect of terrorism shall be required. As of the Closing Date, such
insurance is in full force and effect and all premiums have been duly paid.
6.11 Taxes. Each Loan Party and each Restricted Subsidiary have filed all
material Federal, state, foreign and other tax returns and reports required to
be filed, and have paid all material Federal, state, foreign and other taxes,
assessments, fees and other material governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Restricted Subsidiary that would, if made, have a Material Adverse
Effect.
6.12 ERISA Compliance. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws and the Borrowers and all applicable ERISA Affiliates have performed in all
material respects their obligations with respect to each Plan. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and each trust related
to such plan has been determined to be exempt under 501(a) of the Code and, to
the knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Loan Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 or 430
of the Code (except where such would not result in material liability), and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code or Section 303 of ERISA has been made with
respect to any Plan.
(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no non-exempt prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.
(c) Except as set forth on Schedule 6.12 or as could not reasonably be expected
to have a Material Adverse Effect: (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no
99



--------------------------------------------------------------------------------



Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iii) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (iv) no Loan Party nor any
ERISA Affiliate has engaged in a transaction that could reasonably be expected
to be subject to Sections 4069 or 4212(c) of ERISA; (v) as of the most recent
valuation date for any Pension Plan that precedes the Closing Date, the amount
of unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefits liabilities) was zero; (vi) as of the most recent valuation date that
precedes the Closing Date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of the Loan Parties and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to section 4221(e) of ERISA was zero;
and (vii) except to the extent required under Section 4980B of the Code or any
applicable state or local law, no Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Parties or any of their respective ERISA Affiliates.
(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary that is not subject to United States law (a
“Foreign Plan”) except as could not reasonably be expected to have a Material
Adverse Effect:
(A)Any and all employer and employee contributions due and required by law or by
the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made in all material respects, or, if applicable, accrued, in
accordance with normal accounting practices.
(B)Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities and is in
compliance in all material respects with applicable law.
6.13 Subsidiaries; Equity Interests. As of the Closing Date, no Loan Party (to
the extent such Loan Party was a Loan Party on the Closing Date) has any
Subsidiaries other than those specifically disclosed in Schedule 6.13, and all
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are directly or indirectly owned
by a Loan Party (except for certain immaterial director’s qualifying shares and
as a result of the PDH Minority Interest) free and clear of all Liens except
those created under the Collateral Documents and as otherwise disclosed in
Schedule 6.13. All of the outstanding Equity Interests in each Loan Party and
its Subsidiaries have been validly issued, are fully paid and non-assessable (to
the extent such concepts are applicable in such Loan Party’s jurisdiction of
organization).
6.14 Margin Regulations; Investment Company Act. (a) The Borrowers are not
engaged, nor will they engage, principally or as one of their important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock and no proceeds of any Borrowings or
drawings under
100



--------------------------------------------------------------------------------



any Letter of Credit will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.
(b) No Loan Party, nor any Person Governing any Loan Party, nor any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. Neither the making of any Loan, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.
6.15 Disclosure. (a) Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Restricted Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. All written information
heretofore furnished by any Borrower or any of its Restricted Subsidiaries to
the Administrative Agent or any Lender for purposes of or in connection with
this Agreement, the Transactions or any other transaction contemplated hereby
is, and all such information hereafter furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender will be, true and accurate in
all material respects on the date as of which such information is stated or
certified.
(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all material respects.
6.16 Compliance with Laws. Except as otherwise provided in the representations
above, each Borrower and each Restricted Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
6.17 Intellectual Property; Licenses, Etc. Each Loan Party and each Restricted
Subsidiary own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents and all other intellectual property
rights that are used in the operation of the business of the Borrowers and
Restricted Subsidiaries, except to the extent that individually, or, in the
aggregate, it could not reasonably be expected to have a Material Adverse
Effect. To the best knowledge of each Loan Party, no slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Loan Party or any Restricted Subsidiary infringes upon any rights held by
any other Person except where such infringement could not reasonably be expected
to have a Material Adverse Effect. Except as disclosed on Schedule 6.17, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of each Loan Party, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
6.18 Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date and immediately following the making of each Loan and after
giving effect to the application of proceeds of each Loan, ESI and its
Subsidiaries, on a consolidated basis, are Solvent.
6.19 Casualty, Etc. Neither the business nor the properties of any Loan Party or
any Restricted Subsidiary are affected by any fire, explosion, accident, strike,
lockout or other labor dispute,
101



--------------------------------------------------------------------------------



drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) that could be reasonably
likely to have a Material Adverse Effect.
6.20 Perfection, Etc. Except as permitted under the Collateral Documents, all
filings and other actions necessary to perfect and protect the security interest
in the Collateral created under the Collateral Documents have been duly made or
taken and are in full force and effect, and the Collateral Documents create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral (subject to Liens permitted under the Loan
Documents), securing the payment of the Obligations, and all filings and other
actions necessary to perfect and protect such security interest have been duly
taken. The Loan Parties are the legal and beneficial owners of the Collateral
free and clear of any Lien, except for the liens and security interests created
or permitted under the Loan Documents.
6.21 Swap Obligations. Neither the Borrowers nor any Restricted Subsidiaries
have incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.
6.22 Labor Matters. As of the Closing Date, there are no strikes, lockouts or
slowdowns against ESI or any of its Restricted Subsidiaries pending or, to the
knowledge of ESI, threatened. Except as provided on Schedule 6.22, the hours
worked by and payments made to employees of the Borrowers and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except for such violations that could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect. All payments due
from ESI or any of its Restricted Subsidiaries, or for which any claim may be
made against ESI or any of its Restricted Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of ESI or any of its Restricted
Subsidiaries, except for such failures that could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which ESI or any of its Restricted Subsidiaries is
bound.
6.23 OFAC and Anti-Corruption Laws.
(a)Neither of the Borrowers nor their Subsidiaries, nor their respective
directors, officers or, to the knowledge of the Borrower and their Subsidiaries,
their employees or agents, is (i) a Sanctioned Person; (ii) operating, organized
or ordinarily resident in a Sanctioned Country; or (iii) engaged, directly or
knowingly indirectly, in dealings or transactions involving Sanctioned Persons
or Sanctioned Countries, in each of clauses (i), (ii), and (iii), such that
would cause the Borrower or any of its Subsidiaries to be in violation of
Sanctions except to the extent that any such violation would not reasonably be
expected to cause a Material Adverse Effect.  The Borrowers and their
Subsidiaries will not use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner,
or other Person to fund activities or business of or with any Sanctioned Person
or Sanctioned Country in violation of Sanctions.
(b)The Borrowers, their Subsidiaries and their respective directors, officers
and employees and, to the knowledge of the Borrowers and their Subsidiaries,
their agents, are and for the past five years have been in material compliance
with Sanctions, except to the extent that failure to comply would not reasonably
be expected to result in a Material Adverse Effect.
102



--------------------------------------------------------------------------------



(c)Except to the extent disclosed in any public filing by ESI with the
Securities and Exchange Commission prior to the Closing Date or otherwise as
would not reasonably be expected to cause a Material Adverse Effect, the
Borrowers, their Subsidiaries and their respective directors, officers,
employees, and agents of the Borrowers and its Subsidiaries, have taken no
action in the past five years, directly or indirectly, that would result in
violation of the Anti-Corruption Laws.
(d)No part of the proceeds of the loans will be used by the Borrowers or any of
its Subsidiaries in violation of Anti-Corruption Laws.
(e)The Borrowers and their Subsidiaries have instituted and will continue to
maintain policies and procedures designed to promote compliance with applicable
Anti-Corruption Laws to the extent required in each relevant jurisdiction,
except (solely with respect to jurisdictions located outside of the United
States) to the extent such failure would not reasonably be expected to result in
a Material Adverse Effect.
6.24 Senior Indebtedness. The Obligations under the Facilities constitute
“senior debt”, “senior indebtedness”, “guarantor senior debt”, “senior secured
financing” and “designated senior indebtedness” (or any comparable term) under
the documentation for all Indebtedness that is subordinated in right of payment
to the Obligations (if applicable).
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each
Loan Party shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, 7.03 and 7.11) cause each Restricted Subsidiary to:
7.01 Financial Statements. Deliver to the Administrative Agent, who will deliver
the same to each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:
(a)within 90 days after the end of each fiscal year of ESI, a consolidated
balance sheet of ESI and its Restricted Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by (i) a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception (other than any such exception or explanatory
paragraph that is expressly solely with respect to, or expressly resulting
solely from, an upcoming maturity date under the Facilities that is scheduled to
occur within one year from the time such report and opinion are delivered) or
any qualification or exception as to the scope of such audit that would be
material to ESI and its Restricted Subsidiaries, taken as a whole and (ii) to
the extent filed with the SEC, a copy of the attestation report filed with the
SEC of such independent certified public accountant of nationally recognized
standing as to ESI’s internal controls pursuant to Section 404 of
Sarbanes-Oxley;
103



--------------------------------------------------------------------------------



(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of ESI, a consolidated balance sheet of ESI and its Restricted
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of ESI’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of ESI as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of ESI and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(c)no later than 90 days after the end of each fiscal year of ESI, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such following fiscal year and setting forth the
assumptions used for purposes of preparing such budget) in form that is either
(i) consistent with past practice of ESI or (ii) reasonably satisfactory to the
Administrative Agent and, promptly when available, any material revisions to
such budget.
7.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:
(a)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of ESI, which shall, among other things, (i) specify whether
a Triggering Event has occurred during the preceding fiscal quarter, (ii) in the
case of a certificate delivered with the financial statements required by
Section 7.01(a) above, beginning with the fiscal year ending December 31, 2019,
set forth ESI’s calculation of Excess Cash Flow and in reasonable detail the
Available Amount as at the end of the fiscal year to which such financial
statements relates and (iii) a list of each Subsidiary of a Borrower that
identifies such Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list;
(b)promptly upon receipt thereof, copies of all notices, requests and other
documents received by a Borrower or any Restricted Subsidiary under or pursuant
to any indenture, loan or credit or similar agreement, in each case, that is
material, regarding or related to any breach or default by any party thereto or
any other event that could have a Material Adverse Effect and copies of any
amendment, modification or waiver of any provision of any instrument, indenture,
loan or credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;
(c)promptly after the assertion or occurrence thereof, written notice of any
Environmental Claim against, of any Environmental Liability incurred by, or of
any non-compliance by, any Borrower or any Restricted Subsidiary with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;
(d)promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request, including with respect to applicable
“know-your-customer” and anti-money laundering rules and regulations (including
the Act); and
104



--------------------------------------------------------------------------------



(e)simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 7.01(a) and 7.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements if material.
The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of any Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their Subsidiaries or
their respective securities) (each, a “Public Lender”). The Borrowers hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their Subsidiaries or their respective securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor;” and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC”, unless the Borrowers notify the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents, (2) notification of changes in
the terms of the Facilities and (3) all information delivered pursuant to
Sections 7.01(a) and (b) and Section 7.02(a).
Each document required to be delivered pursuant to Section 7.01(a) or (b) shall
be deemed to have been delivered on the date on which ESI posts such document on
the SEC’s website at www.sec.gov or on the ESI website (each of the foregoing,
an “Informational Website”) so long as ESI notifies the Administrative Agent
immediately upon posting to such Informational Website.
7.03 Notices. Promptly notify the Administrative Agent and each Lender:
(a)within 10 days after any Responsible Officer of ESI obtains knowledge of the
occurrence of any Default;
(b)within 10 days after any Responsible Officer of ESI obtains knowledge of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect;
105



--------------------------------------------------------------------------------



(c)of the occurrence of or the reasonably expected occurrence of any ERISA Event
that could reasonably be expected to result in liability to any Loan Party in
excess of the Threshold Amount and provide a written notice specifying the
nature thereof, what action the Loan Party or its ERISA Affiliates has taken, is
taking or proposes to take with respect thereof and, when known, any action
taken or threatened by the IRS, the U.S. Department of Labor or the PBGC with
respect thereto and with reasonable promptness, copies of the following to the
extent requested by the Administrative Agent: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Loan Parties or
any of their respective ERISA Affiliates with the IRS with respect to each
Pension Plan; and (ii) copies of such other documents or governmental reports or
filings relating to any Plan as the Administrative Agent shall reasonably
request;
(d)of all notices received by the Loan Parties and any of their respective ERISA
Affiliates from a Multiemployer Plan concerning an ERISA Event that could
reasonably be anticipated to have a Material Adverse Effect and provide copies
of such notices; and
(e)the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against ESI or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of ESI setting forth details of the occurrence referred to
therein and stating what action the Borrowers have taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
7.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowers or any Restricted Subsidiary
unless such liabilities, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
8.03 or 8.04; provided, however, that the Borrowers and the Restricted
Subsidiaries may cause to occur or consummate any merger or consolidation
permitted under Section 8.03 or dissolution permitted under Section 8.04(e); (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
7.06 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment useful and necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
unless such failure to maintain, preserve and protect such properties and
equipment could not reasonably be expected to have a Material Adverse Effect.
7.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, provided that insurance coverage in respect of terrorism
shall not be required. Notwithstanding the foregoing, the Borrowers and the
Restricted Subsidiaries may self-insure with respect to such risks with respect
to which companies of established reputation engaged in the same general line of
business in the same general area usually self-insure.

106



--------------------------------------------------------------------------------



(b) With respect to each Mortgaged Property, obtain flood insurance in such
total amount reasonably satisfactory to the Administrative Agent and as
otherwise sufficient to comply in all material respects with all applicable
rules and regulations promulgated pursuant to the Flood Laws, if at any time the
area in which any improvements located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.
7.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
7.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries, in all material respects, in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of ESI or any of its Restricted
Subsidiaries, as the case may be.
7.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and, upon the occurrence and during the continuance of
an Event of Default, each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers, employees and independent public accountants, all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to ESI.
7.11 Use of Proceeds. Use the proceeds of the Tranche B-1 Term Loans incurred on
the Amendment No. 1 Funding Date solely to refinance in full the Initial Term
Loans outstanding on such date. The Borrowers will use the proceeds of the
Revolving Credit Loans made (i) on the Closing Date, to pay fees and expenses
related to the Transactions (with any remaining amounts borrowed to be used for
general corporate purposes) in an aggregate amount not to exceed $50,000,000 and
(ii) thereafter, for general corporate purposes. The Borrowers shall be entitled
to request the issuance of Letters of Credit to support payment obligations
incurred in the ordinary course of business by the Borrowers or the Restricted
Subsidiaries.
7.12 Additional Guarantees and Collateral. (a) Upon the formation or acquisition
of any new direct or indirect Restricted Subsidiary (other than an Excluded
Subsidiary; provided that (i) any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary shall be deemed to constitute the acquisition of a Restricted
Subsidiary for all purposes of this Section 7.12) by any Loan Party, the
Borrowers shall, in each case, at the Borrowers’ sole expense:
107



--------------------------------------------------------------------------------



(i)  within 60 days after such formation or acquisition (or such longer period
as may be agreed to by the Administrative Agent in its sole discretion), cause
each such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent (i) a Subsidiary Joinder Agreement or such other joinder
agreement, in each case, in form and substance satisfactory to the
Administrative Agent, guaranteeing the Borrowers’ obligations under the Loan
Documents, (ii) a joinder to the Pledge and Security Agreement in form and
substance satisfactory to the Administrative Agent, (iii) Uniform Commercial
Code financing statements in the state of incorporation or formation of each
such Subsidiary in order to, with respect to such Subsidiary, perfect and
protect the first priority liens and security interests created under the Pledge
and Security Agreement, certificates, if any, representing the Pledged
Collateral referred to in the Pledge and Security Agreement accompanied by
undated stock powers, endorsements and/or transfer powers, as applicable,
executed in blank and evidence that all other actions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the liens
and security interests created under the Pledge and Security Agreement and the
Intellectual Property Security Agreements have been taken, subject to the terms
thereof, (iv) the results of a recent Lien and judgment search in each relevant
jurisdiction with respect to such Subsidiary, which such search shall reveal no
Liens on any of the assets of such Subsidiary except for Liens expressly
permitted by Section 8.01 or other Liens reasonably acceptable to the Collateral
Agent and except for Liens to be discharged on or prior to such Subsidiary’s
execution of the documents referred to in this clause (i), pursuant to
documentation reasonably satisfactory to the Collateral Agent, (v) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of such Subsidiary as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Subsidiary is a party or is to be a party and (vi) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that such Subsidiary is duly organized or formed, and that such
Subsidiary is validly existing and in good standing in its state of
incorporation or formation (or such other security documents in form and
substance satisfactory to the Administrative Agent);
(ii) within 60 days after such formation or acquisition (or such longer period
as may be agreed to by the Administrative Agent in its sole discretion), deliver
to the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion with respect to such
Subsidiary, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent, and
(iii) at any time and from time to time, promptly execute and deliver any
further instruments and documents and take all such other action as the
Collateral Agent may deem reasonably necessary in obtaining the full benefits
of, or in perfecting and preserving the Liens of, the Collateral Documents;
provided, that each Loan Party shall cause (A) 100% (or such lesser amount held
by the Loan Party) of the issued and outstanding Equity Interests of each
Domestic Subsidiary (other than any Excluded Domestic Subsidiary) and (B) 65%
(or such lesser amount held by the Loan Party) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% (or such lesser amount held by the Loan Party) of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each First-Tier Foreign Subsidiary and
Excluded Domestic Subsidiary to be subject at all times to a perfected Lien in
favor of the Collateral Agent for the benefit of the applicable Secured Parties
pursuant to the terms and conditions of the Collateral Documents and Customary
Intercreditor Agreement, together with any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Collateral Agent;
(b) Within 90 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) of the acquisition of either
Material Real Property or a Restricted Subsidiary which holds Material Real
Property and is contemplated to become a Loan Party hereunder, promptly grant to
the Collateral Agent a security interest in and Mortgage on each Material Real
Property owned in
108



--------------------------------------------------------------------------------



fee (or such other similar ownership interest as recognized by local law) by
such Loan Party as is acquired by such Loan Party after the Closing Date, as
additional security for the Obligations, in each case, unless the Administrative
Agent determines in its reasonable discretion that, with respect to any such
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968, the costs of creating or
perfecting such security interests are excessive in relation to the benefits
accruing to the Lenders. Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens, Liens pursuant to
Section 8.01(g) or other Liens reasonably acceptable to the Collateral Agent.
Such Mortgages or instruments related thereto shall be duly recorded or filed in
such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full. With respect to each Mortgage,
except as may be agreed to by Collateral Agent, in its reasonable discretion,
the applicable Subsidiary shall deliver:
(i) a mortgagee’s policy of title insurance, if available, (or marked up
unconditional signed title insurance commitment or pro forma for such insurance
having the effect of a policy of title insurance) insuring the Lien of such
Mortgage as a valid first mortgage Lien on the Mortgaged Property and fixtures
described therein in the amount equal to 110% of the fair market value of such
Mortgaged Property and fixtures (but not to exceed 100% of the fair market value
of such Mortgaged Property in jurisdictions that impose mortgage or intangibles
recording tax), which fair market value is delivered to the Collateral Agent in
writing by a Responsible Officer of the applicable Loan Party, which policy (or
marked up unconditional signed title insurance commitment or pro forma for such
insurance having the effect of a policy of title insurance) (each, a “Title
Policy”) shall (A) be issued by the Title Company, (B) to the extent necessary
and available, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to the Collateral Agent,
(C) name the Collateral Agent and each of the other Secured Parties as insureds
thereunder, (D) be in the form of ALTA Loan Policy - 1970 (Amended 10/17/70 and
10/17/84) (or equivalent policies) where available, (E) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (F) have been supplemented by
such endorsements and affirmative coverage as shall be reasonably requested by
the Collateral Agent (including, but not limited to, endorsements on matters
relating to usury, first loss, last dollar, zoning (unless the cost of obtaining
such zoning endorsement is prohibitive or Collateral Agent receives a zoning
letter reasonably acceptable to Collateral Agent), contiguity, revolving
credit/future advance, doing business, non-imputation, public road access,
survey, variable rate, environmental lien, subdivision, mortgage recording tax,
separate tax lot and so-called comprehensive coverage over covenants and
restrictions), and (G) contain no exceptions to title other than Permitted Liens
and other exceptions reasonably acceptable to the Collateral Agent;
(ii) Surveys with respect to each Mortgaged Property, other than as agreed by
the Administrative Agent or the Title Company;
(iii) an opinion of counsel for the Loan Parties (which counsel shall be
reasonably satisfactory to Collateral Agent) in each state in which a Mortgaged
Property is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent; and
109



--------------------------------------------------------------------------------



(iv) a completed standard “life of loan” flood hazard determination form for
each Mortgaged Property, and if the property is located in an area designated by
the U.S. Federal Emergency Management Agency (or any successor agency) as having
special flood or mud slide hazards, (A) a notification to the Borrowers
(“Borrower Notice”) and (if applicable) notification to the Borrowers that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) created
by the U.S. Congress pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 and the Flood Insurance Reform Act of 2004 (collectively, the “Flood
Laws”) is not available because the applicable community does not participate in
the NFIP, (B) documentation evidencing the Borrowers’ receipt of the Borrower
Notice (e.g., countersigned Borrower Notice, return receipt of certified U.S.
Mail, or overnight delivery), and (C) if Borrower Notice is required to be given
and flood insurance is available in the community in which the property is
located, a copy of one of the following: the flood insurance policy, the
Borrowers’ application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance reasonably satisfactory to the Collateral
Agent and in compliance with the Flood Laws.
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
the Loan Parties shall not be required to (i) execute and deliver to the
Collateral Agent Mortgages with respect to (A) any fee owned real property other
than a Material Real Property; (B) secure any portion of the Revolving Credit
Facility with a mortgage on Material Real Property located in New York State;
and (C) any leasehold rights or interests in real property, or (ii) pledge or
grant security interests in any of their property or assets if, in the
reasonable judgment of Collateral Agent, the costs of creating or perfecting
such pledges or security interests in such property or assets are excessive in
relation to the benefits to the Secured Parties.
(c) With respect to any Collateral acquired after the Closing Date or, in the
case of inventory or equipment, any material Collateral moved after the Closing
Date by any Loan Party (other than any Collateral described in Section 7.12(a)
or Section 7.12(b)) as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a first priority perfected security interest,
promptly (and, in any event, within 10 Business Days following the date of such
acquisition (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion)) (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Pledge and Security
Agreement or such other Collateral Documents as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such Collateral and (ii) take all
actions necessary or advisable to grant to, or continue on behalf of, the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Collateral, including the filing of UCC
financing statements in such jurisdictions as may be required by the Pledge and
Security Agreement or by law or as may be requested by the Administrative Agent
or the Collateral Agent.
7.13 Compliance with Environmental Laws. (a) Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits; (b)
obtain and renew all Environmental Permits necessary for its operations and
properties; (c) take any and all actions necessary to (i) cure any violation of
applicable Environmental Laws and (ii) cure and have dismissed with prejudice
any Environmental Claim against Company or any of its Restricted Subsidiaries
and discharge any obligations it may have to any Person thereunder; and (d) if
required by Environmental Law, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its current or former
properties, in accordance with the requirements of all Environmental Laws;
except in each case of clauses (a), (b), (c) and/or (d) above,
110



--------------------------------------------------------------------------------



where such non-compliance, failure to obtain Environmental Permits,
Environmental Claims or requirements of Environmental Law does not or could not
be reasonably expected to have a Material Adverse Effect; provided, however,
that no Loan Party nor any of its Restricted Subsidiaries shall be required to
undertake any such compliance, to obtain any such Environmental Permits, to cure
any such Environmental Claims or to perform any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate financial reserves are
being maintained with respect to such circumstances.
7.14 Further Assurances. (a) Promptly upon request by the Administrative Agent
or the Collateral Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or Collateral Agent may reasonably require from time to
time in order to implement the provisions of the Loan Documents.
(b) Each Loan Party shall (and ESI shall procure that each member of the
Restricted Group shall) take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of
creation, perfection, protection or maintenance of any Lien conferred or
intended to be conferred on the Collateral Agent or the Secured Parties by or
pursuant to the Loan Documents.
7.15 Collateral and Guarantee Limitations.
(a)Notwithstanding anything to the contrary in Article IV, Sections 7.12 and
7.14, the requirements of such Sections shall not apply to any assets or new
Subsidiary created or acquired after the Closing Date, as applicable, if, in the
judgment of the Administrative Agent, the costs of creating or perfecting such
pledges or security interests in such assets (including any mortgage, stamp or
other similar tax) are (taking into account the present and future direct and
indirect cost and/or burden to the Restricted Group) excessive in relation to
the benefits accruing to the Lenders.
(b)Notwithstanding anything to the contrary in Sections 7.12 and 7.14 or any
Loan Document, no Excluded Subsidiary or Foreign Subsidiary shall be deemed or
be obligated to guarantee the Obligations of a US Borrower or any Subsidiary
Guarantor that is a Domestic Subsidiary or provide collateral therefor, and no
pledge shall be required with respect to more than 65% of the voting Equity
Interests and 100% of the nonvoting Equity Interests of any such person as
provided in Section 7.12(a) above to a US Borrower to secure the Obligations of
a US Borrower or any Subsidiary Guarantor that is a Domestic Subsidiary.
(c)Notwithstanding anything to the contrary in Sections 7.12 and 7.14 or any
Loan Document, no Loan Party shall be deemed to be required under any Loan
Document to pledge or otherwise provide as collateral or security the Equity
Interests of an Unrestricted Subsidiary to secure the Obligations of a Loan
Party.
(d)Sections 7.12 and 7.14 or any Loan Document need not be satisfied with
respect to any Excluded Assets. In addition, the Collateral and Guarantee
requirement and the provisions of the Loan Documents shall not require any
account control agreements, lockbox arrangements or the taking of any other
actions to perfect by control any security interest in any deposit accounts,
securities accounts or commodities accounts.

111



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Agreement, the Pledge and
Security Agreement or any other Loan Document, (i) the Administrative Agent may
grant extensions of time for or waivers of the requirements of creating or
perfecting security interests in or the obtaining of title insurance, legal
opinions, appraisals, flood insurance and surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with ESI, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Loan Documents, (ii) Liens required to be granted from time to time pursuant to
this Agreement and the Pledge and Security Agreement shall be subject to
exceptions and limitations set forth in the Pledge and Security Agreement and
(iii) the Administrative Agent and ESI may make such modifications to the
Mortgages, and execute and/or consent to such easements, covenants, rights of
way or similar instruments (and Administrative Agent may agree to subordinate
the lien of any Mortgage to any such easement, covenant, right of way or similar
instrument of record or may agree to recognize any tenant pursuant to an
agreement in a form and substance reasonably acceptable to the Administrative
Agent), as are reasonable or necessary and otherwise permitted by this Agreement
and the other Loan Documents.
7.16 Credit Rating. The Borrowers at all times use commercially reasonable
efforts to cause to be maintained (a) a corporate rating for the Borrowers from
S&P, (b) a corporate family rating for the Borrowers from Moody’s and (c) a
rating for each of the Facilities from each of S&P and Moody’s.
7.17 Post-Closing Matters. ESI shall, and shall cause each of its Restricted
Subsidiaries to, take all necessary actions to satisfy the requirements set
forth on Schedule 7.17 within such periods as specified on such schedule or such
longer period as agreed by the Administrative Agent in its sole discretion.
7.18 OFAC and Anti-Corruption Laws. The Borrowers agrees that so long as any
amount payable by any Borrower hereunder remains unpaid or the Commitments have
not been terminated, the Borrowers will, and will cause each the Restricted
Subsidiaries to, unless the Required Lenders shall otherwise consent in writing:
(a)use the proceeds of the Loans in accordance with Section 7.11, but in no
event for any purpose that would be contrary to Section 6.23; and
(b)furnish to the Lenders such other information respecting the condition,
operations or business, financial or otherwise, of the Borrowers or any of
Subsidiary as any Lender, through the Administrative Agent, may from time to
time reasonably request (including any information that any Lender reasonably
requests in order to comply with its obligations under any “know-your-customer”
or anti-money laundering laws or regulations, including the Patriot Act and the
Beneficial Ownership Regulation).
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, no Loan
Party shall, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

112



--------------------------------------------------------------------------------



8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Loan Party or any of its Restricted
Subsidiaries as debtor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign any accounts or other right to receive income, other than the following:
(a)Liens pursuant to (i) any Loan Document and (ii) any document governing any
Credit Agreement Refinancing Indebtedness; provided that in the case of this
clause (ii), (a) such Liens do not extend to any assets that are not Collateral
and (b) the applicable parties to such Credit Agreement Refinancing Indebtedness
(or a representative thereof on behalf of such holders) shall have entered into
with the Administrative Agent and/or the Collateral Agent a Customary
Intercreditor Agreement, which agreement shall provide either that the Liens on
the Collateral securing such Credit Agreement Refinancing Indebtedness shall
have either (x) the same priority ranking as the Liens on the Collateral
securing the Obligations (but without regard to control of remedies) or (y)
shall rank junior to the Liens on the Collateral securing the Obligations;
without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to negotiate, execute and deliver on behalf
of the Secured Parties any Customary Intercreditor Agreement or any amendment
(or amendment and restatement) to the Collateral Documents or a Customary
Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 8.01(a)(ii);
(b)Permitted Liens;
(c)Liens existing on the Closing Date and listed on Schedule 8.01(c) and any
replacements, modifications, renewals or extensions thereof, provided that the
property covered thereby is not increased in any material respect and the amount
not increased or the direct or any contingent obligor changed and any
replacement, modification, renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.02(c);
(d)Liens securing Factoring Agreements and Receivables Facilities incurred
pursuant to Section 8.02 hereof in an aggregate amount up to the greater of (x)
$250,000,000 and (y) 55% of Consolidated EBITDA at any time outstanding;
(e)Liens securing Indebtedness permitted by Section 8.02(m);
(f)Liens securing Indebtedness or any other obligations in an aggregate amount
up to the greater of (i) $185,000,000 and (ii) 40% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding;
113



--------------------------------------------------------------------------------



(g)(A) Liens securing Indebtedness that is permitted by Section 8.02(g);
provided that (i) such security interests are incurred, and the Indebtedness
secured thereby is created, within 120 days after such acquisition (or
construction), (ii) the Indebtedness secured thereby, at the time of incurrence
thereof, does not exceed the lesser of the cost or the fair market value of such
real property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such security interests do not apply to any other
property or assets of ESI or any of its Restricted Subsidiaries (other than the
proceeds of the property or assets subject to such security interests) and (B)
any Lien securing the renewal, extension, refinancing or refunding of any such
Indebtedness without a change in the assets subject to such Lien and to the
extent that such renewal, refinancing or refunding is permitted by Section
8.02(g) and (C) Liens arising out of Permitted Sale Leaseback Transactions
permitted under Section 8.13, so long as such Liens attach only to the property
sold and being leased in such transaction and any accessions and additions
thereto or proceeds and products thereof and related property;
(h)Liens granted to secure Indebtedness permitted by Section 8.02 (the “Second
Lien Indebtedness”) which Liens are junior to the Liens securing the
Obligations; provided that (i) on the date such Second Lien Indebtedness is
incurred, the Senior Secured Net Leverage Ratio on a consolidated basis for ESI
and its Restricted Subsidiaries’ most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such Second Lien Indebtedness is incurred shall not exceed 5.00 to
1.00, determined on a Pro Forma Basis (including a pro forma application of the
net proceeds therefrom), as if the Second Lien Indebtedness had been incurred at
the beginning of such four quarter period and (ii) the agent, trustee or similar
person party to such Second Lien Indebtedness shall enter into a Customary
Intercreditor Agreement in form and substance reasonably satisfactory to the
Administrative Agent;
(i)Liens securing Indebtedness permitted by Section 8.02(p), so long as the
agent, trustee or similar Person party to such Indebtedness shall enter into a
Customary Intercreditor Agreement in form and substance reasonably satisfactory
to the Administrative Agent;
(j)Liens existing on assets acquired by ESI or any of its Subsidiaries pursuant
to any Permitted Acquisition; provided that (i) such Liens secure Indebtedness
permitted pursuant to Section 8.02 and (ii) such Liens attach at all times only
to the same assets to which such Liens attached (and after-acquired property
that is affixed or incorporated into the property covered by such Lien), and
secure only the same Indebtedness or obligations that such Liens secured
immediately prior to such Permitted Acquisition (or any Permitted Refinancing
Indebtedness in respect thereof);
(k)Liens under any escrow arrangement holding the proceeds of any Indebtedness
incurred in accordance with Section 8.02 to finance a Permitted Acquisition or
other transaction; provided, that such Liens shall terminate and otherwise be
discharged upon the consummation of the applicable Permitted Acquisition or
other transaction;
(l)Liens arising from UCC financing statements filings regarding operating
leases or consignment of goods entered into by ESI and its Restricted
Subsidiaries in the ordinary course of business;
(m)in the case of any Non-Wholly Owned Subsidiary or joint venture, any put and
call arrangements or restrictions on disposition related to its Equity Interests
set forth in its organizational documents or any related joint venture or
similar agreement; and
(n)Liens securing Permitted Swap Obligations in an aggregate amount up to
$25,000,000.
For purposes of determining compliance with this Section 8.01, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
8.01(a) through (n) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 8.01(a) through
(l), the Borrowers may, in their sole discretion, classify or reclassify, or
later divide, classify or reclassify (as if incurred at such later time), such
Lien securing such item of Indebtedness (or any portion thereof) in any manner
that complies with this Section 8.01 and will be
114



--------------------------------------------------------------------------------



entitled to only include the amount and type of such Lien or such item of
Indebtedness secured by such Lien (or any portion thereof) in one of the above
clauses and such Lien securing such item of Indebtedness (or portion thereof)
will be treated as being incurred or existing pursuant to only such clause or
clauses (or any portion thereof) without giving pro forma effect to such item
(or portion thereof) when calculating the amount of Liens or Indebtedness that
may be incurred pursuant to any other clause. In addition, with respect to any
Lien securing Indebtedness that was permitted to secure such Indebtedness at the
time of the incurrence of such Indebtedness, such Lien shall also be permitted
to secure any increased amount of such Indebtedness.
8.02 Indebtedness. Directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in the case of the Borrowers, issue any shares of
Disqualified Stock or, in the case of any Restricted Subsidiary, issue any
shares of Disqualified Stock or preferred stock, except:
(a)Indebtedness under this Agreement and the other Loan Documents and Credit
Agreement Refinancing Indebtedness incurred to refinance (in whole or in part)
such Indebtedness;
(b)[reserved];
(c)Indebtedness (including, without limitation, credit lines) outstanding on the
Closing Date and listed on Schedule 8.02 and any Permitted Refinancing
Indebtedness incurred to refinance such Indebtedness;
(d)Indebtedness consisting of Guarantees of the Borrowers or any Restricted
Subsidiaries with respect to (i) Indebtedness of any Borrower or any of its
Restricted Subsidiary to the extent that such Indebtedness is permitted to be
incurred pursuant to this Section 8.02 (other than this Section 8.02(d)) and
(ii) Indebtedness of any Person that is not a Restricted Subsidiary, provided
that the aggregate principal amount of such Indebtedness shall not at any time
exceed $50,000,000 (without giving effect to any write-offs or write-downs of
such Indebtedness);
(e)intercompany loans (i) between the Loan Parties, (ii) from an Immaterial
Subsidiary to a Loan Party, in each case, so long as the payee with respect to
such intercompany loans is Solvent, both before and after giving effect thereto,
(iii) from any Loan Party to an Immaterial Subsidiary to the extent such loans
are permitted under clause (b) of the definition of “Permitted Investments” and
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, (iv) between Restricted Subsidiaries that are not Loan
Parties, (v) from a Restricted Subsidiary that is not a Loan Party to a Loan
Party to the extent such loans are permitted under clause (b) of the definition
of “Permitted Investments”) and (vi) from a Loan Party to a Restricted
Subsidiary that is not a Loan Party to the extent such loans are permitted under
clause (b) of the definition of “Permitted Investments”.
(f)Indebtedness consisting of Permitted Swap Obligations;
115



--------------------------------------------------------------------------------



(g)(i) capital lease obligations, mortgage financings, industrial revenue bonds
or purchase money obligations, in each case, incurred for the purpose of
financing all or any part of the purchase price or cost of design, development,
construction or improvement of property, plant or equipment used in the business
of any Borrower or any of its Restricted Subsidiaries, in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to refund,
refinance or replace any Indebtedness incurred pursuant to this Section 8.02(g),
not to exceed the greater of (x) $140,000,000 and (y) 30% of Consolidated EBITDA
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 7.01 at any time outstanding and (ii) any
Indebtedness incurred by ESI or a Restricted Subsidiary arising from any
Permitted Sale Leaseback Transaction that is permitted under Section 8.13 and
Permitted Refinancing Indebtedness in respect thereof;
(h)Acquired Indebtedness in an aggregate principal amount not to exceed the
greater of (x) $180,000,000 and (y) 40% of Consolidated EBITDA as of the last
day of the last Test Period for which financial statements have been delivered
pursuant to Section 7.01 at any time outstanding (and any Permitted Refinancing
Indebtedness in respect thereof);
(i)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;
(j)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business in an amount not to exceed $20,000,000 at any time
outstanding;
(k)Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of (x) $225,000,000 and (y) 50% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding;
(l)the incurrence of additional Indebtedness (including Acquired Indebtedness)
by (A) any Borrower or any of its Restricted Subsidiaries or (B) Persons that
are acquired by or merged or amalgamated with or into any Borrower or any of its
Restricted Subsidiaries in accordance with the terms of this Agreement and in
each case, incurred to finance a Permitted Acquisition or any other acquisition
of any Acquired Entity by any Borrower or any Wholly-Owned Restricted
Subsidiary; provided, in each case, that, at the time such additional
Indebtedness is incurred, the Total Net Leverage Ratio on a consolidated basis
for the Borrowers and their Restricted Subsidiaries’ most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
shall not exceed 5.00 to 1.00, in each case, determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred at the beginning of such four-quarter
period; provided that, solely with respect to the incurrence of additional
Indebtedness in the form of customary term loans or high-yield notes (other than
Acquired Indebtedness), such additional Indebtedness (1) will have a maturity
date that is no earlier than the date that is six months after the Term Loan
Maturity Date, (2) does not provide for any required, scheduled or mandatory
prepayment on account of principal (including amortization or otherwise, but
excluding a customary offer to redeem or repay with asset sale proceeds or
following a Change of Control) prior to the Term Loan Maturity Date and (3) has
terms (other than with respect to pricing, premiums, optional prepayment or
redemption terms and maturity), when taken as a whole, that are not more
favorable to the holders thereof than those applicable to the holders of Term
Loans;
(m)Indebtedness in an amount not to exceed $25,000,000 outstanding at any one
time for the repurchase, redemption, acquisition or retirement of Equity
Interests of ESI held in a Plan or otherwise held by employees or independent
contractors;
116



--------------------------------------------------------------------------------



(n)Indebtedness (in addition to the allowances in the other subsections of this
Section 8.02) in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $225,000,000 and (y) 50% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding; provided that the
Borrowers and the Restricted Subsidiaries shall not be permitted to incur
additional Indebtedness under this Section 8.02(n) during the existence of an
Event of Default or if an Event of Default would occur after giving effect to
the incurrence of such Indebtedness;
(o)unsecured Indebtedness issued or incurred by any Borrower or any Restricted
Subsidiary; provided that (i) such Indebtedness include a maturity date that is
no earlier than the date that is 365 days after the Latest Maturity Date, (ii)
such Indebtedness does not provide for any required, scheduled or mandatory
prepayment on account of principal (including amortization or otherwise, but
excluding a customary offer to redeem or repay with asset sale proceeds or
following a Change of Control) prior to the date that is 365 days after the
Latest Maturity Date, (iii) after giving effect to such incurrence and the
application of proceeds therefrom, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (iv) at the time such
unsecured Indebtedness is incurred or issued, as applicable, the Fixed Charge
Coverage Ratio is less than or equal to 2.00 to 1.00 on a Pro Forma Basis (in
each case, assuming (a) the Indebtedness being incurred as of such date of
determination would be included in the definition of Consolidated Indebtedness,
whether or not such Indebtedness would otherwise be included, and (b) any
Incremental Revolving Credit Facilities are fully drawn) and (v) the terms and
provisions of the documentation governing such Indebtedness are not more
restrictive, when taken as a whole, on the Borrowers and the Restricted
Subsidiaries than the terms and provisions of this Agreement;
(p)(i) additional Indebtedness (including Acquired Indebtedness) of any Borrower
or any Restricted Subsidiary; provided that (A) immediately prior to and after
giving effect thereto, no Default or Event of Default shall exist or result
therefrom, (B) such additional Indebtedness (1) will not mature prior to the
date that is six months after the Term Loan Maturity Date, (2) has no scheduled
amortization or payments of principal prior to the Term Loan Maturity Date and
(3) has terms (other than with respect to pricing, premiums, optional prepayment
or redemption terms and maturity), when taken as a whole, that are not more
favorable to the holders thereof than those applicable to the holders of Term
Loans, (C) to the extent such additional Indebtedness consists of term loans
secured on a pari passu basis with the Obligations, such additional Indebtedness
shall be subject to the MFN Adjustment as if such additional Indebtedness were a
New Term Loan Facility and (D) after giving effect to the incurrence or issuance
of such additional Indebtedness on the date thereof, either (x) the principal
amount of such Indebtedness shall not exceed the greater of (i) $460,000,000 (or
a principal amount equal to the Dollar Equivalent of $460,000,000) less the
amount of Incremental Facilities and/or Incremental Loans incurred pursuant to
Section 2.14(a)(x) and (ii) an unlimited amount if, after giving effect to the
incurrence of such Indebtedness, (X) if such Indebtedness is secured on a pari
passu basis with the Obligations, the First Lien Net Leverage Ratio is less than
or equal to 3.50 to 1.00 on a Pro Forma Basis, (Y) if such Indebtedness is
secured on a junior basis to the Obligations, the Senior Secured Net Leverage
Ratio is less than or equal to 5.00 to 1.00 on a Pro Forma Basis and (Z) if such
Indebtedness is unsecured, the Fixed Charge Coverage Ratio is less than or equal
to 2.00 to 1.00 on a Pro Forma Basis (in each case, assuming (a) the
Indebtedness being incurred as of such date of determination would be included
in the definition of Consolidated Indebtedness, whether or not such Indebtedness
would otherwise be included, and (b) any Incremental Revolving Credit Facilities
are fully drawn) or (y) all of the Net Cash Proceeds (or such lesser amount that
would permit the remaining Indebtedness to be permitted hereunder) of any such
Indebtedness are used on the date of incurrence to permanently prepay and
refinance Term Loans on a dollar-for-dollar basis;
(ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness of the Borrowers under this clause (p); or

117



--------------------------------------------------------------------------------



(iii) Permitted Refinancing Indebtedness to the extent incurred to refinance
such Indebtedness under this clause (p);
(q)Indebtedness arising under any performance or surety bond or obligations in
respect of letters of credit related thereto, in each case entered into in the
ordinary course of business;
(r)Indebtedness arising under Factoring Agreements and/or in respect of any
Receivables Facilities in an aggregate outstanding principal amount not to
exceed the greater of (x) $250,000,000 and (y) 55% of Consolidated EBITDA;
(s)Indebtedness of the Borrowers and/or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal, performance and/or return of money
bonds or other similar obligations incurred in the ordinary course of business
and (ii) in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;
and
(t)Contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, earn-out, non-compete, or similar obligation of
the Borrowers or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions or Dispositions permitted
hereunder or any acquisition or disposition consummated prior to the Closing
Date.
Further, for purposes of determining compliance with this Section 8.02, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in this Section 8.02
but may be permitted in part under any combination thereof and (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in this Section 8.02, the Borrowers may, in their sole discretion,
classify or reclassify, or later divide, classify or reclassify (as if incurred
at such later time), such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 8.02 and will be entitled to only include
the amount and type of such item of Indebtedness (or any portion thereof) in one
of the above clauses (or any portion thereof) and such item of Indebtedness (or
any portion thereof) shall be treated as having been incurred or existing
pursuant to only such clause or clauses (or any portion thereof) without giving
pro forma effect to such item (or portion thereof) when calculating the amount
of Indebtedness that may be incurred pursuant to any other clause; provided,
that all Indebtedness outstanding on the Closing Date under this Agreement shall
at all times be deemed to have been incurred pursuant to clause (a) of this
Section 8.02. In addition, with respect to any Indebtedness that was permitted
to be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest in the form
of additional Indebtedness and the payment of dividends in the form of
additional Disqualified Stock or preferred stock, as applicable, will in each
case not be deemed to be an incurrence of Indebtedness or Disqualified Stock or
preferred stock for purposes of this Section 8.02.
For the avoidance of doubt, for the purposes of this Section 8.02, the term
“Indebtedness” shall be deemed to include, in the case of the Borrowers, the
issuance of any shares of Disqualified Stock or, in the case of any Restricted
Subsidiaries, the issuance of any shares of Disqualified Stock or preferred
118



--------------------------------------------------------------------------------



stock, in each case, to the extent that any of the foregoing would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP.
Notwithstanding anything to the contrary in this Section 8.02, Foreign
Subsidiaries may not incur Indebtedness or issue Disqualified Stock or preferred
stock in the aggregate pursuant to Section 8.02(k), (l), (n), (o) or (p) if,
after giving pro forma effect to such incurrence or issuance (including pro
forma application of the net proceeds therefrom), the aggregate amount thereof
incurred or issued pursuant thereto at any one time outstanding shall exceed the
greater of $600,000,000 and 7.0% of Consolidated Total Assets of the Foreign
Subsidiaries as of such date.
Notwithstanding any other provision of this Section 8.02, the maximum amount of
Indebtedness that the Borrowers or any Restricted Subsidiary may incur pursuant
to this Section 8.02 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.
8.03 Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of the assets of the Borrowers and the Restricted Subsidiaries on a
consolidated basis, taken as a whole, to any other Person, except that, so long
as no Default exists or would result therefrom:
(a)Any Borrower or any Restricted Subsidiary may merge with or acquire another
Person, through a stock, asset or any other similar transaction, which is in the
business of specialty chemicals or any related business and related equipment
(or any business reasonably ancillary or complementary thereto) if (i) such
Borrower or such Restricted Subsidiary is the surviving entity, (ii) such
acquisition is friendly and is done with the recommendation of the acquiree’s
board of directors or similar governing body and (iii) such acquisition
constitutes a Permitted Acquisition;
(b)any Restricted Subsidiary may merge with a Loan Party or a Wholly-Owned
Restricted Subsidiary if (i) such Loan Party or such Wholly-Owned Restricted
Subsidiary, as the case may be, is the surviving entity of such merger (provided
that, if such merger involves (x) a Subsidiary Guarantor, the surviving entity
of such merger shall be a Subsidiary Guarantor and (y) any Borrower, the
surviving entity of such merger shall be the Borrower) and (ii) immediately
after giving effect to such merger, no Default shall have occurred or be
continuing;
(c)ESI or any of its Subsidiaries may enter a Permitted Intercompany
Transaction;
(d)any Restricted Subsidiary may merge or consolidate with any other Person in
order to effect an Investment permitted pursuant to Section 8.05 (other than
Investments permitted pursuant to clause (f) of the definition of “Permitted
Investments”); provided that the continuing or surviving Person shall be a
Restricted Subsidiary (and, if such merger or consolidation involves a Borrower,
the continuing or surviving Person shall be such Borrower) and shall have
complied with the applicable provisions of Sections 7.12 and 7.14 and the
Collateral Documents;
(e)any Immaterial Subsidiary may be liquidated or dissolved; and
(f)ESI may effect the Arysta Sale.
For the avoidance of doubt, it is understood and agreed that at any time PDH may
merge with and/or into ESI or MacDermid (so long as ESI or MacDermid, as the
case may be, is the continuing or
119



--------------------------------------------------------------------------------



surviving Person in such merger) or another Loan Party, as the case may be, and
nothing herein shall be deemed to prohibit or otherwise limit such merger.
8.04 Dispositions. Make any Disposition, except:
(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;
(b)Dispositions of inventory in the ordinary course of business;
(c)Dispositions (i) by any Borrower or any Restricted Subsidiary to any Loan
Party and (ii) by any Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party;
(d)other Dispositions (i) for fair market value and for consideration at least
75% of which is cash or Cash Equivalents; provided that such Cash Equivalents
shall mature within 180 days after the date of such Disposition, (ii) the
proceeds of which shall be reinvested into the business of the Borrowers and the
Restricted Subsidiaries, including through a Permitted Investment or Permitted
Acquisition, within the Reinvestment Period or applied in accordance with
Section 2.05 if and to the extent required thereby and (iii) so long as the Loan
Parties are in Pro Forma Compliance;
(e)the dissolution of any Restricted Subsidiary that (i) is not a Loan Party and
(ii) is not material to the business of the Borrowers and the Restricted
Subsidiaries, taken as a whole;
(f)Dispositions set forth on Schedule 8.04;
(g)other Dispositions in an aggregate amount not to exceed $25,000,000 during
any fiscal year;
(h)any issuance or sale of Equity Interests in, or sale of Indebtedness or other
securities of, an Unrestricted Subsidiary;
(i)Mergers and consolidations permitted by Section 8.03;
(j)the lease or sublease of Real Property not constituting Indebtedness and not
constituting a sale and leaseback transaction;
(k)assignments, licenses, sublicenses, leases and subleases of intellectual
property in the ordinary course of business, which do not interfere in any
material respect with the business of any Borrower or any of its Restricted
Subsidiaries;
(l)Dispositions in connection with Factoring Agreements and/or Receivables
Facilities permitted by Section 8.02;
(m)Dispositions of cash and cash equivalents in the ordinary course of business;
(n)the granting of Liens permitted pursuant to Section 8.01;
(o)Dispositions constituting the Arysta Sale;
120



--------------------------------------------------------------------------------



(p)terminations or unwinds of derivative transactions; and
(q)Dispositions constituting Restricted Payments permitted by Section 8.05 and
Dispositions constituting Permitted Investments.
8.05 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
(a)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, any Loan Party may repurchase its Equity Interests owned by
employees of such Loan Party (or held by any Plans maintained by the foregoing)
or make payments to employees of ESI or any of its Restricted Subsidiaries upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or other Plans or in
connection with the death or disability of such employees in an aggregate amount
not to exceed $10,000,000 in any fiscal year (excluding any net repurchases or
payments over issuances of such Equity Interests in such fiscal year to such
employees) plus (x) the amount of net proceeds of any key-man life insurance
policies received during such fiscal year and (y) the amount of any cash bonuses
otherwise payable to members of management, directors or consultants that are
foregoing in return for the receipt of Equity Interests (the “Distribution
Amount”); provided, that the amount of permitted distributions pursuant to this
Section 8.05(a) shall be increased by (A) the unused Distribution Amount for the
immediately preceding fiscal year less (B) an amount equal to the unused
Distribution Amount carried forward to such preceding fiscal year;
(b)the redemption, retirement or defeasance of any Indebtedness ESI or any
Restricted Subsidiaries with the Net Cash Proceeds from an incurrence of
Permitted Refinancing Indebtedness;
(c)the payment of any dividend or distribution by a Restricted Subsidiary to the
holders of its Equity Interests on a pro rata basis;
(d)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, dividends or distributions by ESI at the times due and in an
amount necessary to make payments in accordance with and to the extent permitted
by Section 8.07(f);
(e)dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of any Borrower;
(f)so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, PDH may repurchase its Equity Interests
owned by Tartan Holdings, LLC, or ESI and a Loan Party may purchase such Equity
Interests of PDH, in each case, ultimately in exchange for Equity Interests of
ESI;
(g)in addition to the foregoing and following Restricted Payments, any Loan
Party may make additional Restricted Payments to any other Loan Party;
(h)repurchases of Equity Securities deemed to occur upon the “cashless exercise”
of stock options or warrants or upon the vesting of restricted stock units if
such Equity Securities represents the exercise price of such options or warrants
or represents withholding taxes due upon such exercise or vesting shall be
permitted;
121



--------------------------------------------------------------------------------



(i)[reserved];
(j)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments in an aggregate amount
at any time outstanding not to exceed the greater of (x) $185,000,000 and (y)
40% of Consolidated EBITDA as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 7.01 at any time
outstanding;
(k)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments in an aggregate amount
not to exceed an amount (which shall not be less than zero) equal to the
portion, if any, of the Available Amount on the date of such election that the
Borrowers elect to apply to this Section 8.05(k), which election shall be
specified in a written notice of a Responsible Officer of ESI calculating in
reasonable detail the amount of Available Amount immediately prior to such
election and the amount thereof elected to be so applied;
(l)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances, or other satisfactions prior to the scheduled maturity thereof with
respect to the Indebtedness permitted to be secured under Section 8.01(h) in an
aggregate amount not to exceed $100,000,000;
(m)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments by the Borrowers or
any Restricted Subsidiary to the holders of its Equity Interests in an aggregate
amount per annum not to exceed 5.0% of Market Capitalization;
(n)additional Restricted Payments if, after giving effect thereto, the Total Net
Leverage Ratio is less than or equal to 3.50 to 1.00 on a Pro Forma Basis;
provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
(o)to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any parent company (or any immediate family member
of any of the foregoing) to the extent such salary, bonuses, severance and other
benefits are attributable and reasonably allocated to the operations of ESI
and/or the Restricted Subsidiaries, in each case, so long as such parent company
applies the amount of any such Restricted Payment for such purpose;
(p)to tender, redeem and/or make an asset sale offer with respect to the
remainder of the 2022 Senior Notes and the 2023 Senior Notes; and
(q)any payments in connection with the Arysta Sale, including, but not limited
to, any Purchase Price Adjustment, as defined in the Arysta Sale Agreement.
Further, for purposes of determining compliance with this Section 8.05, (A)
Restricted Payments need not be permitted solely by reference to one category of
permitted Restricted Payments (or any portion thereof) described in this Section
8.05 above or Permitted Investments described in the definition thereof but may
be permitted in part under any combination thereof and (B) in the event that a
Restricted Payment (or any portion thereof) or Permitted Investment meets the
criteria of one or more of the categories of permitted Restricted Payments (or
any portion thereof) described in this Section 8.05 above or Permitted
Investment, the Borrowers may, in their sole discretion, classify or reclassify,
or later divide, classify or reclassify (as if incurred at such later time),
such Restricted Payment (or any portion thereof)
122



--------------------------------------------------------------------------------



in any manner that complies with this Section 8.05 or falls within the
definition of a Permitted Investment and will be entitled to only include the
amount and type of such Restricted Payment (or any portion thereof) in one of
the above clauses (or any portion thereof) or within the definition of Permitted
Investment (or any portion thereof) and such Restricted Payment (or any portion
thereof) or Permitted Investment shall be treated as having been incurred or
existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or portion thereof) when
calculating the amount of the Restricted Payment that may be incurred pursuant
to any other clause.
8.06 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and Restricted Subsidiaries on the Closing Date or any business substantially
related or incidental thereto or reasonably ancillary or complementary thereto,
including, but not limited to, any line of business in the specialty chemicals
market.
8.07 Transactions with Affiliates. Enter into any transaction of any kind
involving aggregate consideration in excess of $5,000,000 with any Affiliate of
any Borrower, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to such Borrower or such
Restricted Subsidiaries as would be obtainable by such Borrower or such
Restricted Subsidiaries at such time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to:
(a)participation by any Borrower or any Restricted Subsidiary in, or effecting
any transaction in connection with, any joint enterprise or other joint
arrangement with any Affiliate if such Borrower or such Restricted Subsidiary,
as applicable, participates in the ordinary course of its business and on a
basis no less advantageous than the basis on which such Affiliate participates;
(b)loans and other transactions among the Loan Parties to the extent permitted
by this Article VIII;
(c)any payment from any Restricted Subsidiary to any Borrower;
(d)intercompany Indebtedness permitted under Section 8.02, Restricted Payments
permitted under Section 8.05 and Permitted Investments;
(e)compensation arrangements with directors and employees entered into in the
ordinary course of business;
(f)fees may be paid (and expenses may be reimbursed) pursuant to and in
accordance with the Advisory Agreement as such agreement is in effect on the
Closing Date, as amended; or
(g)issuance of Equity Interests (other than Disqualified Stock) of ESI;
(h)customary agreements, covenants and restrictions contained in agreements
relating to the sale of assets or Equity Interests of Subsidiaries of the
Borrowers;
123



--------------------------------------------------------------------------------



(i)transactions between a Borrower or any of the Restricted Subsidiaries and any
person, a director of which is also a director of a Borrower or any direct or
indirect parent company of a Borrower; provided, however, that (A) such director
abstains from voting as a director of such Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person
and (B) such person is not an Affiliate of a Borrower for any reason other than
such director’s acting in such capacity:
(j)transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business;
(k)transactions pursuant to any Factoring Agreements permitted under Section
8.02;
(l)sales of accounts receivable, or participations therein, in connection with
any Receivables Facility permitted under Section 8.02; or
(m)so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, fees may be paid (and expenses may be
reimbursed) pursuant to and in accordance with the Advisory Agreement as such
agreement is in effect on the Closing Date.
8.08 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document, the 2022/2023
Senior Notes Indenture, the 2025 Senior Note Indenture or any Permitted
Refinancing Indebtedness incurred to refinance any such Indebtedness) that
limits the ability (i) except as permitted under Section 8.01 or the
documentation governing any Credit Agreement Refinancing Indebtedness, of any
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations or any
refinancing thereof or (ii) of any Borrower or any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances, in each case, to any Borrower or any
Restricted Subsidiary or to Guarantee Indebtedness of any Borrower or any
Restricted Subsidiary; provided that the foregoing restrictions in this Section
8.08 shall not apply to:
(a)customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary or Unrestricted Subsidiary pending such sale;
provided that such restrictions and conditions apply only to the Restricted
Subsidiary or Unrestricted Subsidiary (or any Equity Interests therein) that is
to be sold and such sale is permitted hereunder;
(b)customary restrictions and conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrowers or any Restricted Subsidiaries are a party and was entered
into in the ordinary course of business; provided that such agreement prohibits
the encumbrance of solely the property or assets of such Borrower or such
Restricted Subsidiary that are the subject to such agreement;
(c)Contractual Obligations which impose (x) restrictions described in clause (i)
above, but only to the extent that such restrictions do not materially adversely
affect the value of the Collateral granted to secure the Obligations or (y)
restrictions described in clause (ii) above, but only to the extent that such
restrictions do not materially adversely affect the consolidated cash position
of the Loan Parties;
(d)any agreement or other instrument (including an instrument governing
Indebtedness) of a Person acquired by any Borrower or any Restricted Subsidiary
in existence at the time of such acquisition or at the time it merges with or
into any Borrower or any Restricted Subsidiary or assumed in connection with the
acquisition of assets from such Person (but, in any such case, not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or the property or assets so assumed;
124



--------------------------------------------------------------------------------



(e)any restrictions created in connection with any Factoring Agreement or
Receivables Facility incurred pursuant to Section 8.02 that, in the good faith
determination of ESI are necessary or advisable to effect the transactions
contemplated under such Factoring Agreement or Receivables Facility;
(f)any contractual encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the agreements referred to in Section 8.08(d);
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrowers, not materially more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing;
(g)customary restrictions on leases, subleases, licenses or sublicenses or sales
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto;
(h)customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under this Agreement;
(i)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;
(j)restrictions on cash or other deposits under contracts entered into in the
ordinary course of business;
(k)Contractual Obligations which arise under applicable laws or any applicable
rule, regulation or order;
(l)any agreement or instrument governing Equity Interests of any Person that is
acquired;
(m)restrictions and conditions on any Restricted Subsidiary organized in
jurisdictions where such restrictions are customary, including the People’s
Republic of China, or any state or other political subdivision thereof; or
(n)any provisions in the 2022/23 Senior Note Indenture, 2025 Senior Note
Indenture and any indentures similar thereto in connection with Indebtedness
permitted hereunder, and any Contractual Obligations relating thereto.
8.09 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.
8.10 Financial Covenant. (a) Solely in respect of the Revolving Credit Facility,
permit the First Lien Net Leverage Ratio as of the last day of any such fiscal
quarter of ESI to exceed 5.00 to 1.00 provided that, notwithstanding the
foregoing, the financial covenant set forth in this Section 8.10 shall be tested
as of the last day of any such fiscal quarter only in the event that, on the
last day of such fiscal quarter, the Total Outstandings (excluding Letters of
Credit which have been Cash Collateralized in
125



--------------------------------------------------------------------------------



accordance with this Agreement) is greater than 30.0% of the Total Revolving
Credit Commitments (such occurrence, a “Triggering Event”).
(b) Right to Cure. Notwithstanding anything to the contrary contained in
Section 9.01 or 9.02, in the event that the Borrowers fail to comply with the
requirements of the financial covenant set forth in Section 8.10(a) at any time
when ESI is required to comply with such financial covenant, pursuant to the
terms thereof, then (A) until the expiration of the tenth Business Day
subsequent to the date the relevant financial statements are required to be
delivered pursuant to Section 7.01 (a) or (b) (the last day of such period being
the “Anticipated Cure Deadline”), ESI shall have the right to issue or obtain a
contribution to its equity (which shall be in the form of common equity or
otherwise in a form reasonably acceptable to the Administrative Agent) for cash
(the “Cure Right”), and upon the receipt by ESI of such cash (the “Cure
Amount”), pursuant to the exercise ESI of such Cure Right, the calculation of
Consolidated EBITDA as used in the financial covenant set forth in
Section 8.10(a) shall be recalculated giving effect to the following pro forma
adjustments:
(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
the financial covenant set forth in Section 8.10(a) and not for any other
purpose under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs (including the
determination of the Available Amount) or determining the Applicable Rate), by
an amount equal to the Cure Amount; provided that (1) the receipt by ESI of the
Cure Amount pursuant to the Cure Right shall be deemed to have no other effect
whatsoever under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs or determining the
Applicable Rate) and (2) no Cure Amount shall reduce Indebtedness (including as
unrestricted cash or Cash Equivalents of the Borrowers and the Restricted
Subsidiaries) on a Pro Forma Basis for the applicable fiscal quarter for which
such Cure Amount was contributed for purposes of calculating the financial
covenant set forth in Section 8.10(a);
(ii) If, after giving effect to the foregoing recalculations, the Borrowers
shall then be in compliance with the requirements of the financial covenant set
forth in Section 8.10(a), the Borrowers shall be deemed to have satisfied the
requirements of the financial covenant set forth in Section 8.10(a) as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the financial covenant set forth in Section 8.10(a) that had occurred shall
be deemed cured for the purposes of this Agreement; and
(iii) (B) upon receipt by the Administrative Agent of written notice, on or
prior to the Anticipated Cure Deadline, that the Borrowers intend to exercise
the Cure Right in respect of a fiscal quarter, the Lenders shall not be
permitted to accelerate Loans held by them or to exercise remedies against the
Collateral on the basis of a failure to comply with the requirements of the
financial covenant set forth in Section 8.10(a), unless such failure is not
cured pursuant to the exercise of the Cure Right on or prior to the Anticipated
Cure Deadline. For the avoidance of doubt, the Borrower shall not be able to
obtain any Credit Extension hereunder until receipt by the Administrative Agent
of the Cure Amount.
Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal-quarter period there shall be at least two fiscal quarters in respect of
which the Cure Right is not exercised, (ii) there can be no more than five
fiscal quarters in respect of which the Cure Right is exercised during the term
of this Agreement and (iii) for purposes of this Section 8.10(b), the Cure
Amount utilized shall be no greater than the minimum amount required to remedy
the applicable failure to comply with the financial covenant set forth in
Section 8.10(a).

126



--------------------------------------------------------------------------------



8.11 Amendments of Organization Documents and Certain Other Agreements. Amend,
modify or otherwise alter (a) any of its Organization Documents in any manner
that would conflict with its obligations under the Loan Documents or (b) the
instrument or agreement governing any Indebtedness that is subordinated to the
Obligations if such amendment, modification or alteration is in violation of the
Customary Intercreditor Agreement entered into with respect thereto.
8.12 Accounting Changes. Make any (a) significant change in a manner adverse to
the Lenders in accounting policies or reporting practices, except as permitted
or required by generally accepted accounting principles, or (b) change its
fiscal year.
8.13 Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (A) (i) the sale of such property is permitted
by Section 8.04 and (ii) any capital lease obligations or Liens arising in
connection therewith are permitted by Sections 8.02 and 8.01, respectively or
(B) in respect of property acquired after the Closing Date, such transaction (a
“Permitted Sale Leaseback Transaction”) is consummated within 365 days of such
acquisition of property.
8.14 No Other “Designated Senior Indebtedness”. No Borrower shall designate, nor
permit the designation of, any Indebtedness (other than under this Agreement or
the other Loan Documents) as “Designated Senior Indebtedness” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in the documentation for all Indebtedness that is
subordinated in right of payment to the Obligations (if applicable) or any
Permitted Refinancing Indebtedness in respect thereof.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default. Any of the following shall constitute an Event of
Default:
(a)Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within five Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any Commitment Fee or other fee due hereunder or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Section 7.01 or 7.03(a), if such
failure continues for three Business Days or (ii) Section 7.05, 7.11, 7.17, or
Article VIII; provided that, any Event of Default under Section 8.10 shall not
constitute an Event of Default with respect to any Term Loan Facility until the
earlier of (x) the date that is 30 days after the date such Event of Default
arises with respect to the Revolving Credit Facility and (y) the date on which
the Administrative Agent or the Revolving Credit Lenders exercise any remedies
with respect to the Revolving Credit Facility in accordance with Section 9.02;
provided, further, that any Event of Default under Section 8.10 may be waived,
amended or otherwise modified from time to time pursuant to clause (i) of
Section 11.01; or
127



--------------------------------------------------------------------------------



(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 9.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days of the earlier of (i) a Responsible Officer of any Loan Party has
knowledge of such failure or (ii) receipt by ESI of notice from the
Administrative Agent or the Required Lenders of such default; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading, in each case in any
material respect, when made or deemed made; or
(e)Cross-Default. (i) Any Loan Party or any Significant Subsidiary (or any group
of Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Restricted Subsidiary is an Affected Party (as defined in such Swap Contract)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or
(f)Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary (or
any group of Restricted Subsidiaries that, when taken together, would constitute
a Significant Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 days, or an order for relief is entered in any
such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary (or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary) becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the material property of any Loan
Party or any Significant Subsidiary and is not released, vacated or fully bonded
within 30 days after its issue or levy; or
128



--------------------------------------------------------------------------------



(h)Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Borrower and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or (ii) any Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any material provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
(k)Change of Control. There occurs any Change of Control; or
(l)Collateral Documents. Any Collateral Document after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority lien on and security interest in the
Collateral purported to be covered thereby (subject to Liens expressly permitted
under the Loan Documents) (other than by reason of the failure of the Collateral
Agent to retain possession of Collateral physically delivered to it (other than
due to any act or failure to act by ESI or any of its Subsidiaries)) or the
failure of the Collateral Agent to timely file Uniform Commercial Code financing
statements or continuation statements or other perfection filings (other than
due to any act or failure to act by ESI or any of its Subsidiaries) and is not,
upon the written request of an Agent, promptly corrected.
9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders, shall take any or all of the following actions (it being understood
that during any period during which an Event of Default under Section 8.10
exists solely with respect to the Revolving Credit Facility, the Administrative
Agent may, and at the request of the Majority Facility Lenders in respect of the
Revolving Credit Facility, shall take any of the actions described below solely
as they relate to the Revolving Credit Facility):
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
129



--------------------------------------------------------------------------------



(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;
(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 103% the then Outstanding Amount thereof); and
(d)exercise, on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;
provided, however, that upon the occurrence of an event with respect to any
Borrower described in Section 9.01(f), the obligation of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case,
without further act of the Administrative Agent or any Lender.
9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to each Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to (a) payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, and (b) periodic payments
due under any Secured Hedge Agreement, ratably among the Lenders and the Hedge
Banks, respectively, in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, not otherwise paid pursuant
to clause Third, due under any Secured Hedge Agreement, (c) payments of amounts
due under any Secured Treasury Management Agreement, ratably among the Lenders,
the L/C Issuers, Hedge Banks and the Lender Counterparties in proportion to the
respective amounts described in this clause Fourth payable to or held by them
and (d) to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize 103% of that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

130



--------------------------------------------------------------------------------



Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE X
THE AGENTS AND THE ARRANGERS
10.01 Appointment and Authority.
(a)Each of the Lenders and the L/C Issuers hereby irrevocably appoints Barclays
Bank PLC to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
X are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and no Loan Party shall have rights as a third party beneficiary of
any of such provisions.
(b)Each of the Lenders (in its capacities as a Lender and potential Hedge Bank)
and the L/C Issuers hereby irrevocably appoints Barclays Bank PLC to act on its
behalf as the Collateral Agent (for purposes of this Article X, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) hereunder and hereby authorizes the Collateral Agent to acquire,
hold and enforce any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agents and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 10.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent, shall be entitled to the benefits of all
provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.
10.02 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.
10.03 Rights as a Lender. The Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in
131



--------------------------------------------------------------------------------



any other advisory capacity for and generally engage in any kind of business
with ESI or any of its Subsidiaries or other Affiliate thereof as if such Person
were not an Agent hereunder and without any duty to account therefor to the
Lenders.
10.04 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:
(a)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the such Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and
(c)shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to any Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
Each Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default is given to such Agent by any Borrower, any Lender or any L/C Issuer.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
10.05 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter
132



--------------------------------------------------------------------------------



of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or an L/C Issuer, an Agent may presume that such condition is satisfactory to
such Lender or such L/C Issuer unless such Agent shall have received notice to
the contrary from such Lender or such L/C Issuer prior to the making of such
Loan or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for ESI or any of its Restricted Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.06 Non-Reliance on Agents and Other Lenders. Each Lender and L/C Issuer
acknowledges that it has, independently and without reliance upon the Agents,
the Syndication Agent, the Arrangers or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents, the Syndication Agent, the
Arrangers or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
10.07 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then such retiring
Agent may on behalf of the Lenders and the L/C Issuers, appoint a successor
Agent meeting the qualifications set forth above; provided that if such Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and, subject to the last sentence of
this Section 10.07, (a) the retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and L/C Issuer directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section 10.07. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.07). The fees payable
by the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article X and Section 11.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent. In addition,
notwithstanding the effectiveness of a resignation by the Administrative Agent
hereunder, (a) the retiring Administrative Agent may, in its sole discretion,
continue to provide the services of the Administrative Agent solely with respect
to administering, collecting and delivering any payments of principal, interest,
fees, premium or other amounts in respect of the Loans and maintaining the books
and records relating thereto (such Administrative Agent acting in such capacity,
the “Paying Agent”), (b) the
133



--------------------------------------------------------------------------------



term “Administrative Agent” when used in connection with any such functions
shall be deemed to mean such retiring Administrative Agent in its capacity as
the Paying Agent and (c) such retiring Administrative Agent shall, in its
capacity as the Paying Agent, continue to be vested with and enjoy all of the
rights and benefits of an Administrative Agent hereunder.
10.08 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j) and 2.09) allowed in such judicial proceeding;
and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.09.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
10.09 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Collateral Agent, at its option and in its discretion,
134



--------------------------------------------------------------------------------



(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Total Revolving Credit
Commitments and payment in full of all Obligations (other than (x) contingent
indemnification obligations not yet accrued and payable and obligations in
respect of Secured Treasury Management Agreements and (y) Obligations under
Secured Hedge Agreements; provided that the net termination liability under or
in respect of, and other amounts due and payable under, each Secured Hedge
Agreement at such time shall have been paid or secured in the manner provided in
such Secured Hedge Agreement or by a collateral arrangement reasonably
satisfactory to the relevant Hedge Bank in its sole discretion) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed or to
be Disposed of as part of or in connection with any transaction permitted
hereunder or under any other Loan Document or (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders; and
(b)to release any Subsidiary Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.09. In each case as
specified in this Section 10.09, the Collateral Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.09.
10.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers or the Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as an Agent, a
Lender or a L/C Issuer hereunder.
10.11 Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
135



--------------------------------------------------------------------------------



(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent (in its sole discretion) and such
Lender.
(b)In addition, unless either (1) Section 10.11(a)(i) is true with respect to a
Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with Section 10.11(a)(iv), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and ESI or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;
(b)postpone any date scheduled for any payment of principal or interest under
Sections 2.07 or 2.08, or any date fixed in writing by the Administrative Agent
for the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;
(d)amend or modify the pro rata requirements of Section 3.07, change the
provision in Section 11.06(a)(i), change any provision of this Section 11.01 or
the definitions of “Required Lenders” or “Majority Facility Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
136



--------------------------------------------------------------------------------



(e)change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class;
(f)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(g)release any Borrower or all or substantially all of the Subsidiary
Guarantors, from its or their obligations under the Loan Documents without the
written consent of each Lender;
(h)impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder with respect to any Facility without the
written consent of the Majority Facility Lenders then in effect in respect of
such Facility. For purposes of this clause, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations shall be
deemed to be held by such Lender;
(i)amend, waive or otherwise modify any of the terms and provisions (and related
definitions) of Section 8.10 (even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder) or any of the terms and provisions of the proviso set forth
in Section 9.01(b), without the written consent of the Majority Facility Lenders
in respect of the Revolving Credit Facility, and, notwithstanding anything else
in this Agreement to the contrary, any such amendment, waiver or other
modification shall be effective for all purposes of this Agreement with the
written consent of only the Majority Facility Lenders in respect of the
Revolving Credit Facility (or the Administrative Agent with the prior written
consent thereof), on the one hand, and ESI, on the other hand;
(j)modify the protections afforded to an SPC pursuant to the provisions of
Section 11.06(b)(vii) without the written consent of such SPC; or
(k)amend, modify or waive (i) any Loan Document so as to alter the ratable
treatment of Obligations under Secured Hedge Agreements or (ii) the definition
of “Hedge Bank,” “Secured Hedge Agreement,” or “Obligations,” in each case in a
manner that by its terms adversely affects the rights in respect of Hedge Banks
differently from the rights of Lenders generally without the prior written
consent of Hedge Banks holding a majority in interest of the Obligations in
respect of Secured Hedge Agreements then outstanding,
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
Notwithstanding anything to the contrary herein, if the Administrative Agent and
the Borrowers have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error, omission or any other error or omission of a
technical nature, in each case, in any provision of any Loan Document, the
Borrowers and the Administrative Agent shall be permitted to effect amendments
to this Agreement or
137



--------------------------------------------------------------------------------



any other Loan Document, as applicable, solely to address such matter and such
amendment shall become effective without the consent of any other party to this
Agreement so long as, in each case, the Lenders shall have received at least 10
Business Days' prior written notice thereof and the Administrative Agent shall
not have received, within 10 Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.
If, in connection with any proposed change, waiver, discharge or termination of
or to any of the provisions of this Agreement and/or any other Loan Document as
contemplated by Section 11.01, the consent of each Lender, each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Section 11.06 (with the assignment fee and any other costs and expenses to be
paid by the Borrowers in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender; provided, further, that the applicable assignee
shall have agreed to the applicable change, waiver, discharge or termination of
this Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans, commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at their option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) prepay the Loans
and, if applicable, terminate the commitments of such Non-Consenting Lender, in
whole or in part, without premium or penalty. In connection with any such
replacement under this Section 11.01, if the Non-Consenting Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and (b)
the date as of which all obligations of the Borrowers owing to the
Non-Consenting Lender relating to the Loans, commitments and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrowers shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Consenting Lender.
11.02 Notices and Other Communications; Facsimile Copies.
(a)Notices Generally. Except as provided in Section 11.02(b), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
(i) if to the Borrowers, the Agents or the L/C Issuers, to the address,
telecopier number or electronic mail address specified for such Person on
Schedule 11.02; and
(ii) if to any other Lender, to the address, telecopier number or electronic
mail address specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to
138



--------------------------------------------------------------------------------



have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.02(b) below shall be effective as provided in such
Section 11.02(b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer,
any Arranger, the Syndication Agent or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, any L/C Issuer, any Arranger, the Syndication Agent or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
139



--------------------------------------------------------------------------------



(d)Change of Address, Etc. Each of the Borrowers, the Agents and the L/C Issuers
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Agents, and the L/C Issuers. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)Reliance by Agents, L/C Issuers and Lenders. The Agents, the L/C Issuers and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrowers shall
indemnify the Agents, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Agents to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
11.04 Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Loan Parties shall (i) reimburse from time to time,
upon presentation of a reasonably detailed statement all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Syndication Agent,
the Arrangers, each Lender, each L/C Issuer and their respective Affiliates
(including the fees and expenses, to one primary counsel and, if reasonably
necessary, to one local counsel in each appropriate jurisdiction and one special
counsel and, solely in the case of an actual or perceived conflict of interest,
one or more additional counsel for each affected group), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) reimburse from time to time, upon presentation
of a reasonably detailed statement, all reasonable and documented out-of-pocket
expenses incurred by the Agents, the Syndication Agent, the Arrangers, any L/C
Issuer, any Lender (including the reasonable fees and expenses to one primary
counsel and, if reasonably necessary, to one local counsel in each appropriate
jurisdiction and one special counsel and, solely in the case of an actual or
perceived conflict of interest, one or more additional counsel for each affected
group), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 11.04, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
140



--------------------------------------------------------------------------------



(b)Indemnification by the Borrowers. The Borrowers shall indemnify the Agents
(and any sub-agent thereof), the Syndication Agent, the Arrangers, each Lender,
each L/C Issuer and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Borrower or any of its Restricted Subsidiaries, or any other
Environmental Claim or Environmental Liability related in any way to any
Borrower or any Restricted Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or any of such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Loan
Party against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(c)Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Section 11.04(a) or Section
11.04(b) to be paid to the Agents (or any sub-agent thereof), the Syndication
Agent, the Arrangers, the L/C Issuers or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the Syndication Agent, the Arrangers, the L/C Issuers or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agents (or any such sub-agent), the
Syndication Agent, the Arrangers or the L/C Issuers in their capacity as such,
or against any Related Party of any of the foregoing acting for the Agents (or
any such sub-agent), the Syndication Agent, the Arrangers or the L/C Issuers in
connection with such capacity. The obligations of the Lenders under this Section
11.04(c) are subject to the provisions of Section 2.12(d).
141



--------------------------------------------------------------------------------



(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and the Borrowers hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.04(b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section 11.04 shall be payable not later
than 20 Business Days after written demand therefor.
(f)Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent and any L/C Issuer, the replacement of any Lender,
the termination of the Total Revolving Credit Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Agents or any Lender, or the Agents or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agents or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand their applicable share of any amount so recovered from or
repaid by the Agents, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.
10.06 Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, each L/C Issuer and each
Lender (and any attempted assignment without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder, except (A) to an assignee in accordance with the
provisions of Section 11.06(b) or Section 11.06(i), (B) by way of participation
in accordance with the provisions of Section 11.06(d), or (C) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.06(f) (and any other attempted assignment or transfer shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
142



--------------------------------------------------------------------------------



(A)no minimum amount need be assigned in the case of (x) an assignment of the
entire remaining amount of the assigning Lender’s Commitment under any Facility
and the Loans at the time owing to it under such Facility and (y) an assignment
by a Lender to any other Lenders, Affiliates and Approved Funds; and
(B)in any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than, in the
case of any Facility, $1,000,000, in the case of any assignment under such
Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, ESI otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group with respect to any
Lender and concurrent assignments from members of an Assignee Group with respect
to any Lender to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis. If any such assignment shall be of the
assigning Lender’s Revolving Credit Outstandings and Revolving Credit
Commitments, such assignment shall cover the same percentage of such Lender’s
Revolving Credit Outstandings and Revolving Credit Commitment;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.06(b)(i)(B) and, in addition:
(A)the consent of ESI (such consent not to be unreasonably withheld or delayed)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment, (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund or (3) such assignment is during the primary
syndication of the Loans and Commitments to Persons identified by the
Administrative Agent to ESI on or prior to the Closing Date; provided, that if
ESI has not given the Administrative Agent written notice of its objection to
such assignment within ten (10) Business Days after written notice to ESI, ESI
shall be deemed to have consented to such assignment;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Loan Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Revolving
Credit Facility.
143



--------------------------------------------------------------------------------



(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption (such
Assignment and Assumption to be delivered via an electronic settlement system
reasonably acceptable to the Administrative Agent (or, if previously agreed with
the Administrative Agent, manually)), and shall pay to the Administrative Agent
a processing and recordation fee of $3,500 (which fee may be waived or reduced
in the sole discretion of the Administrative Agent); provided that only one such
fee shall be payable in the event of simultaneous assignments to or from two or
more Approved Funds by a single Lender and no fee shall be payable for
assignments among related funds or among any Lender and any of its Affiliates.
The assignee, if it shall not be a Lender immediately prior to the assignment,
shall deliver to the Administrative Agent an Administrative Questionnaire and
applicable tax forms. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.06(c), from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the applicable Borrower (at its sole expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d);
(v) No such assignment shall be made to the Borrower or any of its Affiliates or
Restricted Subsidiaries, except as set forth in Section 11.06(i);
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person;
144



--------------------------------------------------------------------------------



(vii) SPC. Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
11.06(b)(vii), any SPC may (i) with notice to, but without the prior written
consent of, ESI and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by ESI and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC;
(viii) No Assignment to Defaulting Lender. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender; and
(ix) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of ESI and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each L/C Issuer, each other
Lender hereunder (and interest accrued thereon) and the Borrowers, and (y)
acquire (and fund as appropriate) its full pro rata share of all outstanding
Term Loans and/or Revolving Credit Commitments, as applicable, and all
participations in Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Upon its receipt of, and consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, ESI and each L/C Issuer to such
assignment and any applicable tax forms, the Administrative Agent shall (i)
accept such Assignment and Assumption and (ii) promptly record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this Section 11.06(c). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Lender (with
respect to any entry relating to such Lender’s Commitment or Loans) and any L/C
Issuer, at any reasonable time and from time to time upon reasonable prior
notice.
145



--------------------------------------------------------------------------------



(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or any Borrower or any of its Affiliates or
Restricted Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(b),
(c), (d), (f) or (g) that affects such Participant. Subject to Section 11.06(e),
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or Proposed Section
1.163-5(b) of the United States Treasury Regulations (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with ESI’s prior written consent. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless ESI is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the applicable, to
comply with Section 11.14(a) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)As used herein, the following terms have the following meanings:
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

146



--------------------------------------------------------------------------------



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.
(h)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(i)Notwithstanding anything to the contrary herein, any Lender may assign all or
any portion of its Term Loans hereunder to ESI or any of its Subsidiaries, but
only if:
(i) (A) such assignment is made pursuant to a Dutch Auction open to all Lenders
holding Term Loans of the specified Tranche on a pro rata basis or (B) such
assignment is made as an open market purchase;
(ii) no Default or Event of Default has occurred and is continuing or would
result therefrom;
(iii) any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by ESI or any of its Subsidiaries; and
(iv) ESI and its Subsidiaries do not use the proceeds of any Revolving Credit
Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or extended pursuant to Section 2.16) to acquire such
Term Loans.
11.07 Confidentiality. Each Agent, each Lender and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, trustees, officers, employees,
agents, advisors (including accountants, legal counsel and other advisors) and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement, any suit, any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the obligations of the Loan Parties; (g) with
the consent of the Borrowers; (h) to the extent such Information (i) becomes
publicly available other than as a
147



--------------------------------------------------------------------------------



result of a breach of this Section 11.07 or (ii) becomes available to each
Agent, any Lender, any L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrowers; or (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender). In addition, each Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to each
Agent and the Lenders in connection with the administration, settlement and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. “Information” means all information received from any Loan
Party or any Restricted Subsidiary relating to any Loan Party or any Restricted
Subsidiary or their respective businesses, other than any such information that
is available to any Agent, any Lender or any L/C Issuer on a non-confidential
basis prior to disclosure by any Loan Party or any Restricted Subsidiary,
provided that, in the case of information received from any Loan Party or any
Restricted Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Agent, each Lender and each L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
any of its Subsidiaries, (b) it has developed compliance procedures regarding
the use of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including federal and
state securities Laws.
11.08 Setoff. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default and
the making of the request or the granting of the consent specified by Section
9.02 to authorize the Administrative Agent to declare the Loans due and payable
pursuant to the provisions of Section 9.02, each Lender and each of their
respective Affiliates is authorized at any time and from time to time, without
prior notice to any Loan Party, any such notice being waived by each Loan Party
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent, such Lender and their
respective Affiliates may have.
11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal,
148



--------------------------------------------------------------------------------



refunded to the Borrowers. In determining whether the interest contracted for,
charged, or received by an Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10 Counterparts. This Agreement and each other Loan Document may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. To the extent
permitted under applicable law, delivery by telecopier or e-mail of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
11.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.
11.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.14 Tax Forms. (a) (i) Each Lender with respect to a Loan or Commitment
extended to a US Borrower, if such Lender is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall, to
the extent it is legally able to do so, deliver to the Administrative Agent and
the Borrowers, prior to receipt of any payment subject to withholding under the
Code (or upon accepting an assignment of an interest herein), two duly signed
completed copies of either IRS Form W-8BEN or IRS Form W-8BEN-E or any successor
thereto (relating to such Foreign Lender and entitling
149



--------------------------------------------------------------------------------



it to an exemption from, or reduction of, withholding tax on payments to be made
to such Foreign Lender by the Borrowers pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to payments to be made to such Foreign
Lender by the Borrowers pursuant to this Agreement) or such other applicable
evidence satisfactory to the Borrowers and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax (including, in the case of a Foreign Lender claiming any
exemption pursuant to Section 881(c) of the Code, a certificate to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” related to any Borrower described in Section 881(c)(3)(C) of the
Code) (each a “Tax Compliance Certificate”).
(ii) Each Foreign Lender with respect to a Loan or Commitment extended to a US
Borrower, to the extent it does not act or ceases to act for its own account
with respect to any portion of any sums paid or payable to such Lender under any
of the Loan Documents (for example, in the case of a typical participation by
such Lender), shall, to the extent that it is legally able to do so, deliver to
the Administrative Agent and the Borrowers on the date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of the Administrative Agent and the Borrowers (in the reasonable
exercise of their discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, Tax Compliance Certificates and/or any other certificate or statement
of exemption from each beneficial owner required under the Code, as applicable.
(b) Each Lender with respect to a Loan or Commitment extended to a US Borrower
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9 or otherwise establish an exemption from United States
back-up withholding tax.
(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 11.14(c), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(d) To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting or expanding the provisions of this Section
11.14(d), each Lender shall indemnify and hold harmless the Administrative Agent
against, and shall make payable in respect thereof (but only to the extent that
the Loan Party has not already indemnified the Administrative Agent for any
Non-Excluded
150



--------------------------------------------------------------------------------



Taxes pursuant to Section 3.01 and without limiting the obligation of the Loan
Party to do so) within 10 days after demand therefor, any and all taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
11.14(d). The agreements in this Section 11.14(d) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Total Revolving Credit
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.
(e) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent and the
Borrowers in writing of its legal inability to do so.
11.15 Replacement of Lenders. Under any circumstances set forth herein providing
that the Borrowers shall have the right to replace a Lender as a party to this
Agreement, the Borrowers may, upon notice to such Lender and the Administrative
Agent, replace such Lender by causing such Lender to assign all of its
interests, rights and obligations (or if any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrowers that requires the consent of a percentage of the Lenders other than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification), with
the assignment fee to be paid by the Borrowers in such instance, pursuant to
Section 11.06(b) to one or more other Lenders or Eligible Assignees procured by
the Borrowers; provided, however, that if the Borrowers elect to exercise such
right with respect to any Lender pursuant to Section 3.06(b), it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. The Borrowers shall (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement (including any amounts payable pursuant to
Section 3.05 or 2.05(a)(iv), as applicable), (y) provide appropriate assurances
and indemnities (which may include letters of credit) to each L/C Issuer as it
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations then outstanding, and (z) release
such Lender from its obligations under the Loan Documents. Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans and participations in L/C
Obligations. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 11.15.
11.16 Governing Law. (a) THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN CONTRACT,
151



--------------------------------------------------------------------------------



TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
(b) EACH LOAN PARTY HEREBY, EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH PARTY
HERETO IRREVOCABLY WAIVES (I) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO
AND (II) THEIR RIGHTS TO ANY OTHER JURISDICTION THAT MAY APPLY BY VIRTUE OF
THEIR PRESENT OR ANY OTHER FUTURE DOMICILE OR FOR ANY OTHER REASON. EACH PARTY
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
(c) EACH LOAN PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
CORPORATION SERVICE COMPANY WITH OFFICES ON THE DATE HEREOF IN NEW YORK, NEW
YORK (OR SUCH OTHER AGENT TO RECEIVE SERVICE OF PROCESS IN NEW YORK, NEW YORK AS
IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT), AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE, AND AGENT SHALL CEASE TO BE AVAILABLE
TO ACT AS SUCH, EACH LOAN PARTY AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE
AND AGENT IN NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH LOAN PARTY AT
ITS ADDRESS SET FORTH ON SCHEDULE 11.02, SUCH SERVICE TO BECOME EFFECTIVE 10
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWERS IN ANY OTHER
JURISDICTION.
11.17 Binding Effect. This Agreement shall become effective when it shall have
been executed by each of the parties hereto and thereafter shall be binding upon
and inure to the benefit of each of the
152



--------------------------------------------------------------------------------



parties hereto and their respective successors and assigns, except that the Loan
Parties shall not have the right to assign their rights hereunder or any
interest herein without the prior written consent of the Administrative Agent,
the L/C Issuers and the Lenders.
11.18 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.19 USA PATRIOT Act Notice. The Administrative Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)) (the “Patriot Act”) and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow the Administrative
Agent or such Lender, as applicable, to identify each Loan Party in accordance
with the Patriot Act and the Beneficial Ownership Regulation.
11.20 Waiver of Notice of Termination. Those Lenders party hereto which are also
party to the Existing Credit Agreement hereby waive any prior notice requirement
under the Existing Credit Agreement with respect to the termination of
commitments thereunder and the making of any prepayments thereunder.
11.21 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
11.22 Joint and Several Obligations. Each Borrower is accepting joint and
several liability hereunder and under the other Loan Documents, the Secured
Hedge Agreements and the Secured Treasury Management Agreements in consideration
of the financial accommodation to be provided by the Lenders, the L/C Issuers,
any Agent, Arranger or Lender or any Affiliate of any of the foregoing and the
Hedge Banks under this Agreement, the other Loan Documents, the Secured Hedge
Agreements and the Secured Treasury Management Agreements, for the mutual
benefit, directly and indirectly, of the other Borrower and in consideration of
the undertakings of the other Borrower to accept joint and several liability for
such Borrower. Each Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction between them. If and to
the extent that any Borrower shall fail to make any payment with respect to any
Obligation as and when due or to perform any Obligation in accordance with the
terms thereof, then in each such event, the other Borrower will make such
payment with respect to, or perform, such Obligation. The obligations of each
Borrower under the provisions of this Section 10.20
153



--------------------------------------------------------------------------------



constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.
Except as otherwise expressly provided herein, each Borrower hereby waives, to
the extent permitted by applicable law, notice of acceptance of its joint and
several liability. Except as otherwise expressly provided herein, each Borrower
hereby waives, to the extent permitted by law, notice of any Loan made under
this Agreement, notice of occurrence of any Default or Event of Default or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement. Each
Borrower hereby assents to, and waives notice of, to the extent permitted by
applicable law, any extension or postponement of the time for the payment of any
Obligation, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by any Lender at any time or times in respect of
any default by the other Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by any Lender in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any Obligation or the addition, substitution or
release, in whole or in part, of the other Borrower.  Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of any Lender, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with the applicable laws or regulations thereunder
which might, but for the provisions of this Section 11.22, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 11.22, it being the intention of each
Borrower that, so long as any Obligation remains unsatisfied, the obligations of
such Borrower under this Section 11.22 shall not be discharged except by
performance or payment and then only to the extent of such performance or
payment.  The obligations of each Borrower under this Section 11.22 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or any Lender.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.
The provisions of this Section 11.22 are made solely for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any Borrower as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any other Secured Party
first to marshal any of its claims or to exercise any of its rights against the
other Borrower or to exhaust any remedies available to it against the other
Borrower or to resort to any other source or means of obtaining payment of any
Obligation or to elect any other remedy.  If at any time, any payment, or any
part thereof, made in respect of any Obligation, is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 11.22 will forthwith be reinstated in effect, as
though such payment had not been made.
Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, to the extent the joint and several obligations of any Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable state, provincial or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited
154



--------------------------------------------------------------------------------



to the maximum amount that is permissible under applicable law (whether federal,
state or provincial and including, without limitation, Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Debtor Relief
Laws), after taking into account, among other things, such Borrower’s right of
contribution and indemnification from each other Loan Party under applicable
law.
11.23 Judgment Currency. (a) The obligations of the Borrowers or any Additional
Borrower under the Loan Documents to make payments in Dollars or an Alternative
Currency, as the case may be (the “Obligation Currency”), shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or
Lender under the Loan Documents. If, for the purpose of obtaining or enforcing
judgment against any Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Dollar Equivalent of such amount, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.
For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.
11.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
155



--------------------------------------------------------------------------------



(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.25 Acknowledgement Regarding any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 11.25, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature Pages Omitted]
156

